Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 1 of 152 PageID #:1257




                                  Exhibit 18
         Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 2 of 152 PageID #:1257
                                THE NATIONAL ACADEMIES PRESS
This PDF is available at http://nap.edu/25310                                                   SHARE
                                                                                                              


                                  Medications for Opioid Use Disorder Save Lives (2019)




                                 DETAILS

                                  180 pages | 6 x 9 | PAPERBACK
                                  ISBN 978-0-309-48648-4 | DOI 10.17226/25310




                                 CONTRIBUTORS

      GET THIS BOOK               Alan I. Leshner and Michelle Mancher, Editors; Committee on Medication-Assisted
                                  Treatment for Opioid Use Disorder; Board on Health Sciences Policy; Health and
                                  Medicine Division; National Academies of Sciences, Engineering, and Medicine
  FIND RELATED TITLES


                                 SUGGESTED CITATION

                                  National Academies of Sciences, Engineering, and Medicine 2019. Medications for
                                  Opioid Use Disorder Save Lives. Washington, DC: The National Academies Press.
                                  https://doi.org/10.17226/25310.




                                                                                                            
 Visit the National Academies Press at NAP.edu and login or register to get:

  – Access to free PDF downloads of thousands of scientiﬁc reports
  – 10% off the price of print titles
  – Email or social media notiﬁcations of new titles related to your interests
  – Special offers and discounts
                                                                                                                 

Distribution, posting, or copying of this PDF is strictly prohibited without written permission of the National Academies Press.
(Request Permission) Unless otherwise indicated, all materials in this PDF are copyrighted by the National Academy of Sciences.

Copyright © National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 3 of 152 PageID #:1257




                     Medications for Opioid Use Disorder Save
                                      Lives



                         Committee on Medication-Assisted Treatment for Opioid Use Disorder

                                            Alan I. Leshner and Michelle Mancher, Editors

                                                    Board on Health Sciences Policy

                                                      Health and Medicine Division




                                                    A Consensus Study Report of




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 1 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 4 of 152 PageID #:1257




                THE NATIONAL ACADEMIES PRESS 500 Fifth Street, NW, Washington, DC 20001

                This activity was supported by a contract between the National Academy of Sciences and the
                National Institutes of Health (HHSN263201800029I/HHSN26300005) and the Substance Abuse
                and Mental Health Services Administration. Any opinions, findings, conclusions, or
                recommendations expressed in this publication do not necessarily reflect the views of any
                organization or agency that provided support for the project.

                International Standard Book Number-13: 978-0-309-XXXXX-X
                International Standard Book Number-10: 0-309-XXXXX-X
                Digital Object Identifier: https://doi.org/10.17226/25310
                Library of Congress Control Number:

                Additional copies of this publication are available from the National Academies Press, 500 Fifth
                Street, NW, Keck 360, Washington, DC 20001; (800) 624-6242 or (202) 334-3313;
                http://www.nap.edu.

                Copyright 2019 by the National Academy of Sciences. All rights reserved.

                Printed in the United States of America

                Suggested citation: National Academies of Sciences, Engineering, and Medicine. 2019.
                Medications for opioid use disorder save lives. Washington, DC: The National Academies Press.
                doi: https://doi.org/10.17226/25310.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 2 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 5 of 152 PageID #:1257




                The National Academy of Sciences was established in 1863 by an Act of Congress, signed by
                President Lincoln, as a private, nongovernmental institution to advise the nation on issues
                related to science and technology. Members are elected by their peers for outstanding
                contributions to research. Dr. Marcia McNutt is president.

                The National Academy of Engineering was established in 1964 under the charter of the
                National Academy of Sciences to bring the practices of engineering to advising the nation.
                Members are elected by their peers for extraordinary contributions to engineering. Dr. C. D.
                Mote, Jr., is president.

                The National Academy of Medicine (formerly the Institute of Medicine) was established in
                1970 under the charter of the National Academy of Sciences to advise the nation on medical
                and health issues. Members are elected by their peers for distinguished contributions to
                medicine and health. Dr. Victor J. Dzau is president.

                The three Academies work together as the National Academies of Sciences, Engineering,
                and Medicine to provide independent, objective analysis and advice to the nation and
                conduct other activities to solve complex problems and inform public policy decisions. The
                National Academies also encourage education and research, recognize outstanding
                contributions to knowledge, and increase public understanding in matters of science,
                engineering, and medicine.

                Learn more about the National Academies of Sciences, Engineering, and Medicine at
                www.nationalacademies.org.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 3 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 6 of 152 PageID #:1257




                Consensus Study Reports published by the National Academies of Sciences, Engineering, and
                Medicine document the evidence-based consensus on the study’s statement of task by an
                authoring committee of experts. Reports typically include findings, conclusions, and
                recommendations based on information gathered by the committee and the committee’s
                deliberations. Each report has been subjected to a rigorous and independent peer-review
                process and it represents the position of the National Academies on the statement of task.

                Proceedings published by the National Academies of Sciences, Engineering, and
                Medicine chronicle the presentations and discussions at a workshop, symposium, or
                other event convened by the National Academies. The statements and opinions contained in
                proceedings are those of the participants and are not endorsed by other participants, the
                planning committee, or the National Academies.

                For information about other products and activities of the National Academies, please
                visit www.nationalacademies.org/about/whatwedo.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 4 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 7 of 152 PageID #:1257




                      COMMITTEE ON MEDICATION-ASSISTED TREATMENT FOR OPIOID USE
                                             DISORDER

                ALAN I. LESHNER (Chair), Chief Executive Officer Emeritus, American Association for the
                  Advancement of Science
                HUDA AKIL, Co-Director and Research Professor, Molecular & Behavioral Neuroscience
                  Institute; Distinguished University Professor and Quarton Professor of Neurosciences,
                  Department of Psychiatry, University of Michigan
                COLLEEN BARRY, Fred & Julie Soper Professor and Chair, Department of Health Policy and
                  Management, Johns Hopkins Bloomberg School of Public Health
                KATHLEEN CARROLL, Albert E. Kent Professor of Psychiatry, Yale School of Medicine
                CHINAZO CUNNINGHAM, Professor, Albert Einstein College of Medicine, Montefiore
                  Medical Center
                WALTER GINTER, Project Director, Medication Assisted Recovery Support Project
                TRACI GREEN, Associate Professor, Emergency Medicine; Associate Director and Senior
                  Scientist, Injury Prevention Research Center, Boston University/Boston Medical Center
                YASMIN HURD, Ward Coleman Chair of Translational Neuroscience; Director, Addiction
                  Institute at Mount Sinai, Icahn School of Medicine at Mount Sinai
                ALAN JETTE, Professor, MGH Institute of Health Professions
                LAURA R. LANDER, Associate Professor and Addiction Therapist, Department of Behavioral
                  Medicine and Psychiatry and Department of Neuroscience, West Virginia University
                DAVID PATTERSON SILVER WOLF, Associate Professor, Washington University
                SEUN ROSS, Director, Nursing Practice and Work Environment, American Nurses Association
                SCOTT STEIGER, Associate Clinical Professor of Medicine and Psychiatry, University of
                  California, San Francisco
                DAVID VLAHOV, Associate Dean for Research and Professor, Yale University School of
                  Nursing

                Study Staff
                MICHELLE MANCHER, Study Director
                CLARE STROUD, Senior Program Officer
                EMILY BUSTA, Associate Program Officer (until September 2018)
                BENJAMIN KAHN, Associate Program Officer
                DANIEL FLYNN, Research Associate (until December 2018)
                MEREDITH HACKMANN, Research Associate (until December 2018)
                MICHAEL BERRIOS, Senior Program Assistant
                MARIAM SHELTON, Board on Health Sciences Policy Program Coordinator
                DANIEL BEARSS, Research Librarian
                ANDREW M. POPE, Director, Board on Health Sciences Policy

                Consultant
                ANNA NICHOLSON, Science writer




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                        v
                                                             Plaintiff's Exhibit 18                       Page 5 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 8 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 6 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
                Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 9 of 152 PageID #:1257




                                                                 Reviewers
                        This Consensus Study Report was reviewed in draft form by individuals chosen for their
                diverse perspectives and technical expertise. The purpose of this independent review is to
                provide candid and critical comments that will assist the National Academies of Sciences,
                Engineering, and Medicine in making each published report as sound as possible and to ensure
                that it meets the institutional standards for quality, objectivity, evidence, and responsiveness to
                the study charge. The review comments and draft manuscript remain confidential to protect the
                integrity of the deliberative process.
                        We thank the following individuals for their review of this report:

                          JAN M. BROWN, SpiritWorks Foundation Center for the Soul
                          H. WESTLEY CLARK, Santa Clara University
                          KELLY J. CLARK, American Society of Addiction Medicine
                          BRANDEE IZQUIERDO, SAFE Project
                          CHRISTOPHER M. JONES, Centers for Disease Control and Prevention
                          PAULA J. LUM, University of California, San Francisco
                          SANDRA A. SPRINGER, Yale School of Medicine
                          JOYCELYN SUE WOODS, National Alliance for Medication Assisted Recovery

                        Although the reviewers listed above provided many constructive comments and
                suggestions, they were not asked to endorse the conclusions or recommendations of this report,
                nor did they see the final draft before its release. The review of this report was overseen by
                JOHN H. KRYSTAL, Yale University School of Medicine, and KRISTINE GEBBIE,
                Flinders University School of Nursing and Midwifery. They were responsible for making certain
                that an independent examination of this report was carried out in accordance with the standards
                of the National Academies and that all review comments were carefully considered.
                Responsibility for the final content rests entirely with the authoring committee and the National
                Academies.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                       vii
                                                             Plaintiff's Exhibit 18                       Page 7 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 10 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 8 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 11 of 152 PageID #:1257




                                                                   Preface
                        The United States is experiencing a public health crisis of almost unprecedented scale:
                an epidemic of opioid use disorder and related overdose deaths. It is not wholly new, since
                opioid addiction and the resulting societal disruption have been major problems in many
                countries for hundreds of years, but its magnitude has increased exponentially in the past
                decades.
                        As this Consensus Study Report articulates, modern medicine and the science that
                underpins it have developed and provided a set of highly effective tools that can help address the
                opioid epidemic—specifically, three U.S. Food and Drug Administration–approved
                medications—that have been severely underused, even in the health care sector. Their
                effectiveness and why they are not more widely used are the subjects of this report. Most of the
                factors impeding their full use can and must be dealt with if real progress is to be made. These
                factors include the misunderstandings and stigma surrounding both addiction and the
                medications used to treat it as well as counterproductive ideologies that consider addiction
                simply a failure of will or a moral weakness, as opposed to understanding opioid use disorder as
                a chronic disease of the brain that requires medical treatment. This misunderstanding and stigma
                must be addressed; they have resulted in hundreds of thousands of patients being denied access
                to life-saving medications on non-medical, non-scientific grounds, which our committee
                considers to be unethical.
                        As with all such studies, the committee developed its conclusions based on a review of
                the scientific literature as it stands at the point in time of the committee’s work. Fortunately,
                there is a robust research enterprise that is continuing to work on opioid use disorder and its
                treatment. We are confident that these efforts will yield results that will continue to increase
                understanding of opioid use disorder and the most effective ways to prevent and treat it.
                Knowledge needs include refining in detail the most effective protocols for administering
                medications to specific individuals and subpopulations and the identification of additional
                molecular targets and approaches to enable the development of new and even more effective
                medications. Other research needs are discussed throughout the report.
                        The committee would like to express its great appreciation to the study director, Michelle
                Mancher, and her colleagues on the National Academies staff whose dedication, competence,
                and hard work have greatly improved the quality of this report. We also greatly appreciate the
                insight and support of our sponsors, the National Institute on Drug Abuse of the National
                Institutes of Health and the Substance Abuse and Mental Health Services Administration.


                                                 Alan I. Leshner, Chair
                                                 Committee on Medication-Assisted Treatment of Opioid Use Disorder




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                        ix
                                                             Plaintiff's Exhibit 18                       Page 9 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 12 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 10 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 13 of 152 PageID #:1257



                                                                  Contents
                ACRONYMS AND ABBREVIATIONS                                                                       xv

                SUMMARY                                                                                          S-1

                1 INTRODUCTION                                                                                   1-1
                  Charge to the Committee and Study Scope, 1-5
                  Conceptual Framework and Key Terms, 1-6
                  Study Methodology, 1-10
                  Organization of the Report, 1-10
                  Conclusion, 1-11
                  References, 1-11

                2 THE EFFECTIVENESS OF MEDICATION-BASED
                  TREATMENT FOR OPIOID USE DISORDER                                               2-1
                  Methadone, 2-2
                  Buprenorphine, 2-3
                  Extended-Release Naltrexone, 2-4
                  Naloxone, 2-5
                  Evidence on the Effectiveness of FDA-Approved Medications in Treating OUD, 2-5
                  Knowledge Gaps and Future Directions for Research on Medications for OUD, 2-8
                  Behavioral Therapy in Conjunction with Medications, 2-12
                  Knowledge Gaps and Additional Research Needed on the Role of Behavioral Interventions
                  with Medications in Treatment for OUD, 2-14
                  Conclusions, 2-15
                  References, 2-16

                3 TREATMENT WITH MEDICATIONS FOR OPIOID USE DISORDER
                  IN DIFFERENT POPULATIONS                                                                       3-1
                  Medication-Based Treatment for OUD Across the Life Course, 3-2
                  Sex-Related Differences in Medication-Based Treatment for OUD, 3-4
                  Pregnant Women, 3-5
                  Sexual Minorities, 3-6
                  Individuals with Other Comorbidities, 3-7
                  Racial and Ethnic Minority Populations, 3-10
                  Low Socioeconomic Status Populations, 3-12
                  Rural and Urban Populations, 3-12
                  Conclusion, 3-13
                  References, 3-13

                4    MEDICATIONS FOR OPIOID USE DISORDER
                     BY TREATMENT SETTING                                                                        4-1
                     Opioid Treatment Programs, 4-3
                     Office-Based Opioid Treatment, 4-4
                     Acute Care Settings, 4-6
                     Other Care Settings, 4-6

                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                        xi
                                                             Plaintiff's Exhibit 18                       Page 11 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 14 of 152 PageID #:1257




                     Criminal Justice Settings, 4-7
                     Innovative Settings for OUD Treatment, 4-9
                     Conclusion, 4-10
                     References, 4-10

                5 BARRIERS TO BROADER USE OF MEDICATIONS
                  TO TREAT OPIOID USE DISORDER                                                                   5-1
                  Stigma, 5-2
                  Inadequate Professional Education and Training, 5-5
                  System Fragmentation, 5-6
                  Legal and Regulatory Barriers, 5-7
                  Public and Private Insurance Barriers, 5-11
                  Conclusion, 5-14
                  References, 5-14

                APPENDIXES
                A Study Approach and Methods                                                                     A-1
                B Public Workshop Agenda                                                                         B-1
                C Biographical Sketches of Committee Members                                                     C-1




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                       xii
                                                             Plaintiff's Exhibit 18                       Page 12 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 15 of 152 PageID #:1257




                                                           Boxes and Figures



                                                                    BOXES

                S-1       Medication-Based Treatment for Opioid Use Disorder, S-2
                S-2       Summary of Conclusions, S-2
                S-3       Statement of Task, S-8

                1-1       Medication-Based Treatment for Opioid Use Disorder, 1-3
                1-2       U.S. Food and Drug Administration–Approved Medications for the Treatment of Opioid
                          Use Disorder, 1-3
                1-3       Statement of Task, 1-5
                1-4       Diagnostic Criteria for Opioid Use Disorder, 1-7
                1-5       Key Terms, 1-8

                2-1       FDA-Approved Medications for the Treatment of Opioid Use Disorder, 2-2
                2-2       Types of Behavioral Interventions, 2-12

                3-1   National Estimates of People with Opioid Use Disorder (OUD) Receiving Medication-
                Based Treatment, 3-1

                4-1       Office-Based Methadone Treatment, 4-4

                                                                   FIGURES

                4-1       All substance use disorder facilities, by county (2018), 4-2
                4-2       Substance use disorder facilities offering medications for OUD, by county (2018), 4-2
                4-3       Substance use disorder treatment facilities offering all three medications for OUD,
                          by county (2018), 4-3




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                       xiii
                                                             Plaintiff's Exhibit 18                       Page 13 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 16 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 14 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 17 of 152 PageID #:1257




                                                  Acronyms and Abbreviations



                AAP                 American Academy of Pediatrics
                ACA                 Patient Protection and Affordable Care Act

                CARA                Comprehensive Addiction and Recovery Act
                CFR                 Code of Federal Regulations
                CHC                 community health center

                DATA                Drug Addiction Treatment Act
                DEA                 Drug Enforcement Administration

                EHR                 electronic health record

                FDA                 U.S. Food and Drug Administration

                HCV                 hepatitis C virus
                HIV                 human immunodeficiency virus

                MAT                 medication-assisted treatment
                MHPA                Mental Health Parity Act

                NP                  nurse practitioner
                NSDUH               National Survey on Drug Use and Health

                OTP                 opioid treatment program
                OUD                 opioid use disorder

                PA                  physician assistant

                QTc                 corrected QT interval

                SAMHSA              Substance Abuse and Mental Health Services Administration
                siOAT               supervised injectable opioid agonist treatment
                SROM                slow-release oral morphine
                SUD                 substance use disorder

                THC                 tetrahydrocannabinol




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                                        xv
                                                             Plaintiff's Exhibit 18                       Page 15 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 18 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 16 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 19 of 152 PageID #:1257




                                                                Summary1




                         The opioid crisis in the United States has come about because of excessive use of these
                drugs for both legal and illicit purposes and unprecedented levels of consequent opioid use
                disorder (OUD). More than 2 million people in the United States are estimated to have OUD,
                which is caused by prolonged use of prescription opioids, heroin, or other illicit opioids. OUD is
                a life-threatening condition associated with a 20-fold greater risk of early death due to overdose,
                infectious diseases, trauma, and suicide. Mortality related to OUD continues to escalate as this
                public health crisis gathers momentum across the country, with opioid overdoses killing more
                than 47,000 people in 2017 in the United States. Efforts to date have made no real headway in
                stemming this crisis, in large part because tools that already exist—like evidence-based
                medications—are not being deployed to maximum impact. To support the dissemination of
                accurate, patient-focused information about evidence-based treatment for OUD, the National
                Institute on Drug Abuse and the Substance Abuse and Mental Health Services Administration
                asked a committee convened by the National Academies of Sciences, Engineering, and Medicine
                to examine the evidence base for medications to treat OUD and to identify barriers that prevent
                people from accessing safe, effective, medication-based treatment (see Box S-1). The full
                Statement of Task to the committee is provided in Box S-3 at the end of this summary.
                        OUD is a chronic brain disease that comes about because of the effects of prolonged
                opioid use on brain structure and function. These brain changes—and the resulting addiction—
                can be treated with life-saving medications, but those medications are not available to most of
                the people who need them. Methadone, buprenorphine, and extended-release naltrexone are safe
                and highly effective medications that are already approved by the U.S. Food and Drug
                Administration (FDA) to treat OUD. By alleviating withdrawal symptoms, reducing opioid
                cravings, or decreasing the response to future drug use, these medications2 make people with
                OUD less likely to return to drug use and risk a fatal overdose. These medications also help
                people restore their functionality, improve their quality of life, and reintegrate into their families
                and communities. These medications save lives, but the majority of people with OUD in the
                United States receive no treatment at all.




                1
                  This summary does not include references. Citations for the discussion presented in this summary appear in
                subsequent report chapters.
                2
                  Only methadone and buprenorphine alleviate withdrawal symptoms; all three medications decrease craving and
                block the euphoric effects of taking other opioids.


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               S-1
                                                     Plaintiff's Exhibit 18     Page 17 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 20 of 152 PageID #:1257

                S-2                                                            MEDICATIONS FOR OUD SAVE LIVES



                                                          BOX S-1
                                      Medication-Based Treatment for Opioid Use Disorder
                        Although medication-assisted treatment (MAT) is a term commonly used to
                describe treatment programs for opioid use disorder (OUD) that include any of the three
                opioid agonist or antagonist medications, the committee chose to use the term
                “medication-based treatment for OUD” rather than MAT throughout this report. This
                change in nomenclature aligns with the committee’s conceptual framework of OUD as a
                chronic disorder for which medications are first-line treatments that are often an integral
                part of a person’s long-term treatment plan, rather than complementary or temporary
                aids on the path to recovery.


                         As with any other disease, medications should not be withheld from people with OUD
                without sufficient medical justification. Withholding them on ideological or other non-evidence-
                based grounds is denying people needed medical care. However, some addiction treatment
                facilities that ban medications are still being supported by funding streams that are tied to the
                criminal justice system or housing authorities, creating strong incentives to steer patients toward
                non-medication-based treatment approaches.
                        As the number of people with OUD surges, the need for treatment is far outstripping the
                current capacity to deliver it. A host of systemic barriers prevent people from accessing those
                medications. For example, when OUD treatment delivery settings are separate from the rest of
                medical care, the surrounding regulatory and legal requirements can impose hard-to-overcome
                barriers on accessing medication-based treatment for OUD. The current system of care delivery
                for OUD is fragmented and inequitable, so that a coordinated response will be required to
                overcome the inertia that has allowed the crisis to spiral to this extent. Box S-2 summarizes the
                major conclusions of the report. Curbing the epidemic will require an “all hands on deck”
                strategy across every sector—health care, criminal justice, patients and their family members,
                and beyond—because no sector alone will be able to resolve the crisis. Making access to
                medications much broader and more equitable is a high priority for making meaningful progress
                in saving lives of those with OUD.



                                                              BOX S-2
                                                        Summary of Conclusions

                      1. Opioid use disorder is a treatable chronic brain disease.
                      2. U.S. Food and Drug Administration (FDA)-approved medications to treat opioid
                          use disorder are effective and save lives.
                      3. Long-term retention on medications to treat opioid use disorder is associated with
                          improved outcomes.
                      4. A lack of availability of behavioral interventions is not a sufficient justification to
                          withhold medications to treat opioid use disorder.
                      5. Most people who could benefit from medication-based treatment for opioid use


                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 18 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 21 of 152 PageID #:1257

                SUMMARY                                                                                              S-3


                         disorder do not receive it, and access is inequitable across subgroups of the
                         population.
                     6. Medication-based treatment is effective across all treatment settings studied to
                         date. Withholding or failing to have available all classes of FDA-approved
                         medication for the treatment of opioid use disorder in any care or criminal justice
                         setting is denying appropriate medical treatment.
                     7. Confronting the major barriers to the use of medications to treat opioid use
                         disorder is critical to addressing the opioid crisis.

                          OPIOID USE DISORDER IS A TREATABLE CHRONIC BRAIN DISEASE

                        Addiction is a chronic disease that involves compulsive or uncontrolled use of one or
                more substances in the face of negative consequences. As with other chronic medical conditions,
                a confluence of genetic, environmental, and social factors shape a person’s vulnerability to
                addiction and ease of recovery from it. These factors determine a person’s propensity to start
                using drugs and to keep using them, as well as a person’s susceptibility to the particular types of
                neurobiologic changes in the brain that characterize the progression to addiction. Building on
                decades of research, the scientific community has coalesced around the brain disease model of
                addiction. In people with OUD and other substance use disorders, prolonged and repeated drug
                use over time cause lasting effects on brain structure and function. Prescription and illicit opioids
                produce powerful and sustained effects on the brain’s opioid system; repeated use can disrupt the
                regulation of the system and result in tolerance, physical dependence, and addiction. The
                evidence shows that these brain changes can be treated effectively with medications that help
                people refrain from using drugs, thus sharply reducing their risks of overdose and death. By
                alleviating opioid cravings and withdrawal symptoms, the medications can also provide
                opportunities to address the behavioral and social components of addiction, which are critically
                important both to the disorder’s development and treatment.
                        This scientific understanding of OUD is at odds with the prevailing public perception of
                the disorder, which is colored by the misconception of addiction as simply a moral failing. That
                popular view has proliferated through generations of social stigmatization directed at people who
                use drugs; this misinformed stigma has also spread to the medications used to treat OUD. In fact,
                people with OUD have a chronic disease that, like many others, warrants long-term medical
                management beyond episodic acute care incidents.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 19 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 22 of 152 PageID #:1257

                S-4                                                            MEDICATIONS FOR OUD SAVE LIVES


                                   MEDICATIONS FOR OPIOID USE DISORDER SAVE LIVES

                        OUD is caused by changes in brain circuitry that can be treated with medication to
                restore healthy brain function, which leads to improvements in behaviors associated with
                addiction. The medications currently approved by FDA for treating OUD are evidence-based,
                safe, and highly effective. Medication-based treatment for OUD focuses first on managing
                withdrawal symptoms and then on controlling or eliminating the patient’s compulsive opioid use,
                most commonly with the agonist medications methadone or buprenorphine. Large systematic
                reviews and randomized controlled trials show that patients with OUD who receive these
                medications are less likely to die from overdose or other causes related to their addiction.
                Patients who receive medication have higher treatment retention rates, better long-term treatment
                outcomes, and improved social functioning; they are also less likely to inject drugs or transmit
                infectious diseases. For patients who have gone through withdrawal from opioids for a sufficient
                time, extended-release naltrexone may be used for maintenance treatment. Available evidence
                clearly supports the use of medications and the need to expand access to medications to reduce or
                eliminate compulsive opioid use, to reduce the risk of premature death, and to improve the
                quality of life of people with OUD and their families.
                        Methadone, buprenorphine, and extended-release naltrexone all work by targeting the
                mu-opioid receptor within the opioid system. Because each medication has a distinct mechanism
                of action, the most appropriate medication and dosage varies across patients and may vary in the
                same patient over the course of treatment. The existing medications are very effective, but they
                are not perfect; for example, evidence gaps remain about how to choose the most effective
                medication for a particular patient and how best to retain people in treatment, which is itself a
                significant problem. Moreover, because OUD has complex behavioral and social causes and
                consequences, it is not yet known which behavioral interventions might be most appropriate to
                help restore patients to full functionality. Therefore, even though there is a need to act urgently to
                improve access to existing medications, at the same time innovation cannot stagnate. Research
                should continue to focus on developing new and better medications to treat OUD, on
                determining the most effective behavioral therapies to maximize outcomes, and on refining the
                most appropriate protocols for their effective use.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 20 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 23 of 152 PageID #:1257

                SUMMARY                                                                                              S-5


                        Evidence demonstrates that patients who receive longer-term treatment with medication
                for OUD have better treatment outcomes; they are also less likely to die from overdose if they
                return to use while on medication. In fact, people with OUD are up to 50 percent less likely to
                die when they are being treated long term with methadone or buprenorphine. Further research is
                needed to define an optimal treatment regimen for each of the available medications and to
                directly compare the effects of the three medications’ long-term use. Nonetheless, in spite of the
                need for more research, the body of evidence amassed over the last 50 years underscores the
                benefits of long-term retention on medication.




                         Treatment with a combination of medication and evidence-based behavioral interventions
                (e.g., contingency management approaches, cognitive behavioral therapy, and structured family
                therapy) can be effective for many people with OUD. However, little is known about which
                combinations of medication and behavioral interventions are most effective, which patients are
                most likely to benefit from behavioral interventions, and which patients may do well with
                medications and appropriate medical management alone. Even among patients who would
                benefit from the addition of behavioral interventions, it is better for them to receive medication
                with appropriate medical management than to have it withheld. The life-saving aspects of these
                medications have been established even in the absence of accompanying behavioral
                interventions. Given the resource limitations faced in many settings, it is critical that providers
                do not withhold medications from their patients just because behavioral interventions are not
                available.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 21 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 24 of 152 PageID #:1257

                S-6                                                            MEDICATIONS FOR OUD SAVE LIVES




                    MEDICATIONS ARE NOT AVAILABLE TO MANY PEOPLE WHO NEED THEM

                        Most people with OUD in the United States do not receive any treatment at all, and those
                who do receive any type of treatment may wait years to do so. Of the small proportion of people
                who do receive treatment, just a fraction receive medication. Access to evidence-based treatment
                is poor across the board, but it is starkly inequitable among certain generational, racial, ethnic,
                social, and economic groups. Although the research is not yet granular enough to develop
                tailored treatment guidelines for specific subpopulations, the available evidence supports the
                effectiveness of medication for treating OUD in all groups, including adolescents, pregnant
                women, and people with comorbidities. However, the treatment gap is exacerbated for
                vulnerable populations, whose members face steep barriers in accessing medications.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 22 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 25 of 152 PageID #:1257

                SUMMARY                                                                                              S-7




                        Access to medications for OUD remains inequitable across different treatment settings as
                well. In the United States, methadone can only be administered through specialty facilities
                known as opioid treatment programs (OTPs), even though the available evidence shows that
                delivering it through an office-based medical practice setting is also effective. Moreover, most
                residential treatment facilities do not offer medications, and if they do, they rarely offer all three
                medications.
                        Despite the large and increasing numbers of people with OUD entering the criminal
                justice system in the United States, evidence-based medications are often withheld or are only
                provided on a limited basis for medically supervised withdrawal. As a result, few people with
                OUD receive medication while incarcerated or under the supervision of drug courts. In addition,
                justice-involved people who do receive medication for OUD are often not linked with care upon
                release, leading to treatment discontinuation and the concomitant risks of overdose and death.
                Given that these medications are known to save lives, it is arguable that withholding them from
                persons with OUD is unethical, as withholding insulin or blood pressure medications would be.
                       Pharmacies, mobile medication units, community health centers, emergency departments,
                and other care settings provide opportunities to engage people with OUD and link them to
                evidence-based care. Expanding medications for OUD into a broader range of care settings
                would save lives and build the capacity to make real progress against the epidemic.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 23 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 26 of 152 PageID #:1257

                S-8                                                            MEDICATIONS FOR OUD SAVE LIVES




                         A number of barriers, both social and systemic, prevent people with OUD from accessing
                the life-saving medications they need. Making headway against the opioid crisis will require
                addressing barriers related to stigma and discrimination, inadequate professional education,
                overly stringent regulatory and legal policies, and the fragmented systems of care delivery and
                financing for OUD.
                        The stigmatization of people with OUD is a major barrier to treatment seeking and
                retention. Social stigma from the general public is largely rooted in the misconception that
                addiction is simply the result of moral failing or a lack of self-discipline that is worthy of blame,
                rather than a chronic brain disease that requires medical treatment. Evidence demonstrates that
                social stigma contributes to public acceptance of discriminatory measures against people with
                OUD and to the public’s willingness to accept more punitive and less evidence-based policies for
                confronting the epidemic. Patients with OUD also report stigmatizing attitudes from some
                professionals within and beyond the health sector, further undercutting access to evidence-based
                treatment. The medications, particularly the agonist medications, used to treat OUD are also
                stigmatized. This can manifest in providers’ unwillingness to prescribe medications due to
                concerns about misuse and diversion and in the public’s mistaken belief that taking medication is
                “just substituting one drug for another.” Importantly, the rate of diversion is lower than for other
                prescribed medications, and it declines as the availability of medications to treat OUD increases.
                        Despite the mounting crisis, the health care workforce in the United States does not
                receive adequate, standardized education about OUD and the evidence base for medication-based
                treatment. This has created a shortage of providers who are knowledgeable, confident, and
                willing to provide medications to patients. Many rural areas are being overwhelmed by the
                opioid epidemic and have very few, if any, trained and licensed providers who can prescribe the
                medications. Misinformation and a lack of knowledge about OUD and its medications are also
                prevalent across the law enforcement and criminal justice systems.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 24 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 27 of 152 PageID #:1257

                SUMMARY                                                                                              S-9


                        Stringent laws and regulatory policies pose substantial barriers to methadone and
                buprenorphine access. Laws and regulatory requirements restrict outpatient methadone treatment
                to state- and federally certified OTPs, which is detrimental to long-term treatment adherence for
                many patients. Unlike methadone, buprenorphine is approved to be prescribed in office-based
                settings, but only by providers who undergo specialized training and obtain a waiver from the
                Drug Enforcement Administration. Few providers in the United States have such waivers
                (estimated at less than 3 percent), and additional regulations limit the number of patients that
                each provider can treat with medication. To compound the problem, most waivered providers
                prescribe buprenorphine at well below the capacity they are allowed. These policies are not
                supported by evidence, nor are such strict regulations imposed upon access to life-saving
                medications for other chronic diseases.
                        The system of care delivery for OUD is fragmented and poorly integrated into the
                broader health system in the United States. Treatment settings and financing streams for
                substance use disorders are generally detached from primary care, further obstructing access to
                medications for OUD, especially among people with other co-occurring conditions. Many
                providers are reluctant to treat people with OUD because they do not receive timely and
                sufficient reimbursement by public and private insurance coverage, which often limits or
                excludes evidence-based medication treatment services for OUD. These barriers are
                compounded by other restrictions, such as prior authorization policies, dose limitations or forced
                dose tapers, counseling requirements and annual or lifetime limits on the amount of OUD
                medication a person can receive. Almost half of nonelderly adults with OUD are covered by
                Medicaid, which has been shown to help connect people with medication-based treatment for
                OUD and to improve treatment retention. However, Medicaid coverage for OUD medications
                varies widely by state, with some states excluding methadone and buprenorphine entirely.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 25 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 28 of 152 PageID #:1257

                S-10                                                            MEDICATIONS FOR OUD SAVE LIVES


                                      STATEMENT OF TASK AND STUDY METHODOLOGY

                       This consensus study was carried out by the committee between October 2018 and March
                2019. Study activities included a comprehensive literature review of the effectiveness of
                medications for OUD and the barriers people face in accessing them. The committee held a 1.5-
                day public workshop in Washington, DC, which was summarized in proceedings in brief, as well
                as two 2-day closed committee meetings. The Statement of Task to the committee is provided in
                Box S-3.


                                                                  BOX S-3
                                                             Statement of Task

                        To support the dissemination of accurate patient-focused information about
                treatments for addiction, and to help provide scientific solutions to the current opioid
                crisis, an ad hoc committee under the auspices of the National Academies of Sciences,
                Engineering, and Medicine will conduct a study of the evidence base on medication-
                assisted treatment (MAT) for opioid use disorder (OUD). Specifically, the committee
                will:

                          • Review current knowledge and gaps in understanding regarding the
                              effectiveness of MAT for treating OUD;
                          • Examine available evidence on the range of parameters and circumstances in
                              which MAT can be effectively delivered (e.g., duration of treatment,
                              populations, settings, and interventions to address social determinants of
                              health as a component of MAT);
                          • Identify challenges in implementation and uptake; and
                          • Identify additional research needed on MAT for OUD.

                Based on its review of the literature and input from the public workshop, the committee
                will develop a report with its findings and conclusions.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18     Page 26 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 29 of 152 PageID #:1257

                1




                                                                         1


                                                               Introduction




                         The United States is facing an epidemic of opioid-related mortality and morbidity that is
                unparalleled in its scope and staggering in its impact. Drug overdoses are the leading cause of
                accidental deaths in the United States (Volkow et al., 2014). The U.S. Centers for Disease
                Control and Prevention (CDC) reports that more than 70,000 people in the United States died of
                drug overdoses in 2017 (Hedegaard et al., 2018), and the rise in drug overdoses has been linked
                to recent declines in American life expectancy (Joszt, 2018). Two-thirds (more than 47,000) of
                drug overdose deaths were caused by opioids—both legal and illicit (CDC, 2018b). Emergency
                departments had 358,000 visits from opioid poisoning in 2015 alone (Weiss and Heslin, 2018).
                         This public health crisis has emerged from two intertwined epidemics: the excessive use
                of opioids for both legal and illicit purposes and unprecedented levels of consequent opioid use
                disorder (OUD). According to 2016 data from the National Survey on Drug Use and Health,
                more than 11.8 million people over age 12 had misused opioids within the prior 12 months with
                11.5 million people having misused prescription opioids (of an estimated 91.8 million adults who
                used prescription opioids) and 948,000 people having used heroin that year—including 641,000
                people who used both types of opioids (Ahrnsbrak et al., 2017; Han et al., 2017). Among these,
                an estimated 2.1 million people suffered from an OUD, including 1.8 million with prescription
                OUD and 646,000 people with heroin use disorder, which are not mutually exclusive (Ahrnsbrak
                et al., 2017). People who misuse prescription opioids are almost 20 times more likely to use
                heroin for the first time, and, although just 4 to 6 percent of people who misuse prescription
                opioids transition to heroin within 5 years, 80 percent of people who use heroin have previously
                misused prescribed opioids (Carlson et al., 2016; Cicero et al., 2014a; Muhuri et al., 2013).
                         The current U.S. opioid epidemic began in the 1990s, when over-prescribing of opioids
                for pain management1 led to their extensive diversion and misuse (Axeen, 2018; Bohnert et al.,
                2011; Kolodny et al., 2015; Lyapustina and Alexander, 2015; Yang et al., 2018). Heroin

                1
                 Around two-thirds of people who misuse opioids report doing so for pain management; more than one-third of
                people who misuse opioids report obtaining them by prescription from a health care provider. Between 21 and 29
                percent of people who are prescribed opioids for chronic pain will misuse them, and an estimated 8 to 12 percent of
                people who misuse them will develop an OUD (Vowles et al., 2015).



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                              1-1
                                                    Plaintiff's Exhibit 18     Page 27 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 30 of 152 PageID #:1257

                1-2                                                              MEDICATIONS FOR OUD SAVE LIVES



                overdoses began to escalate rapidly in 2010, followed by a wave of overdose deaths due to
                synthetic opioids that began in 2013 and continues to rise each year as the illicitly manufactured,
                synthetic opioid fentanyl floods street-drug markets (Seth et al., 2018). Together, overdoses of
                legally prescribed and illicit opioids killed almost 400,000 people in the United States between
                1999 and 2017, with the annual death toll increasing five-fold between the beginning and end of
                that period (CDC, 2018a). Synthetic-opioid overdose deaths increased by 45 percent between
                2016 and 2017 (Hedegaard et al., 2018).
                         The impact of the opioid epidemic extends far beyond overdose mortality or the
                immediate consequences to individuals who use opioids or their families. There has been a re-
                emerging public health crisis of infectious diseases driven by the opioid epidemic, with the
                transmission of HIV and hepatitis C virus increasing with the rise in the numbers of young adults
                injecting drugs, which also increases susceptibility to endocarditis and infections of the skin,
                bones, and joints (CDC, 2017). Given the compounding risk factors of overdose, infectious
                diseases, trauma, and suicide, people with OUD have a 20-fold greater chance of early death
                (Schuckit, 2016). Women who use opioids while pregnant can give birth to newborns with
                neonatal abstinence syndrome; the number of cases of this syndrome increased by 500 percent
                between 2000 and 2012 in the United States (Ko et al., 2016; Patrick et al., 2015).
                         The socioeconomic consequences of the opioid epidemic are also proliferating in the
                form of health care costs, loss of productivity, and criminal involvement. CDC estimated that the
                economic burden of prescription opioid misuse in the United States is upward of $78 billion per
                year (Florence et al., 2016). The Council of Economic Advisors estimated the social cost of the
                opioid epidemic to be $504 billion in 2015 (Council of Economic Advisors, 2017). In addition,
                the OUD epidemic has been linked to an increase in the number of children in foster care (Radel
                et al., 2018) and linked to homelessness and housing insecurity (Doran et al., 2018).
                         Consensus is growing that the opioid epidemic will need to be addressed on multiple
                fronts by implementing evidence-based strategies to prevent OUD, to treat OUD successfully,
                and to manage pain effectively while mitigating the risks of addiction, misuse, and diversion
                (IOM, 2011; NASEM, 2017). The most common approaches for treating OUD in the United
                States can be divided into medication-based treatment programs (see Box 1-1) and non-
                medication-based models. This report focuses on medication-based treatment for OUD; other
                treatment approaches were not reviewed in detail since that would have been outside the scope of
                the committee’s task. However, the issue of whether behavioral interventions are required for
                medication to be effective is considered in other sections of this report. Three medications are
                currently approved by the U.S. Food and Drug Administration for the treatment of OUD:
                methadone, buprenorphine, and the long-acting form of naltrexone (see Box 1-2 for more
                information on the medications).
                         Treating OUD with medication is an evidence-based modality, in which medications are
                part of a comprehensive “whole patient” approach that may also involve behavioral counseling,
                community-based peer support, primary care, and wrap-around services that support the long-
                term care of people with OUD. As part of an overall treatment strategy, the use of medications
                supports long-term remission. Medication is also a core component of medically supervised
                withdrawal from opioids, as it can alleviate acute withdrawal symptoms and reduce cravings.
                Each medication has its own treatment characteristics—and can affect individuals in different
                ways—so the treatment regimen needs to be tailored to patients’ specific conditions and needs.



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 28 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 31 of 152 PageID #:1257

                INTRODUCTION                                                                              1-3




                                                           BOX 1-1
                                      Medication-Based Treatment for Opioid Use Disorder

                        Although medication-assisted treatment (MAT) is a term commonly used to
                describe treatment programs for opioid use disorder (OUD) that include any of the three
                opioid agonist or antagonist medications, the committee has chosen to use the term
                “medication-based treatment for OUD” rather than MAT throughout this report. This
                change in nomenclature aligns with the committee’s conceptual framework of OUD as a
                chronic disorder for which medications are first-line treatments that are often an integral
                part of a person’s long-term treatment plan, rather than complementary or temporary
                aids on the path to recovery.



                                                   BOX 1-2
                  U.S. Food and Drug Administration–Approved Medications for the Treatment of
                                             Opioid Use Disorder

                        Methadone, buprenorphine, and extended-release naltrexone are currently
                approved by the U.S. Food and Drug Administration (FDA) for the treatment of opioid
                use disorder (OUD). Methadone and buprenorphine are known to be effective in
                relieving withdrawal symptoms during the acute phase of treatment (medically
                supervised withdrawal) and in reducing cravings and illicit opioid use when used for the
                long-term (known as the maintenance phase). Naltrexone is only used as maintenance
                treatment.
                        As an opioid-agonist medication, methadone fully activates the brain’s opioid
                receptors through the same mechanism as prescription or illicit opioids, but it is safer
                and less addictive because its uptake is slower and its effects less euphoric.
                Methadone is typically taken orally once daily and administered in person at opioid
                treatment programs. Long-term use of methadone is commonly referred to as
                methadone maintenance. When the term “methadone treatment” is used in this report,
                it refers to methadone maintenance treatment.
                        Buprenorphine is a partial opioid-agonist medication that activates opioid
                receptors. It is typically taken under the tongue and prescribed by a certified provider,
                without requiring the administration of the medication to be observed. It is available by
                injection, which lasts 28 days, or by implant, which lasts 6 months. The most commonly
                prescribed formulation contains naloxone as a deterrent to misuse, because it triggers
                withdrawal if injected. When the term “buprenorphine treatment” is used in this report, it
                may refer to any of the forms of buprenorphine.
                        Naltrexone is an opioid antagonist, and it works by blocking opioid receptors and
                eliminating the euphoric and pain-relieving effects of opioids. It can be administered by
                mouth daily or as depot injection once monthly, but the oral formulation has been
                shown to be ineffective for OUD. Only an extended-release formulation of naltrexone is


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 29 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 32 of 152 PageID #:1257

                1-4                                                              MEDICATIONS FOR OUD SAVE LIVES


                approved by the FDA for treatment of OUD. Unlike the other two medications,
                naltrexone treatment requires stopping the use of any opioids for a period of 7 to 10
                days prior to treatment initiation, which can be extremely challenging for people with
                OUD.

                SOURCES: Schuckit, 2016; Volkow et al., 2014, 2018.



                        As presented in Chapter 2, the available evidence clearly establishes that a core element
                of successful treatment of OUD is medication that is administered appropriately—that is, with
                medical management that consists of regular provider meetings with ongoing monitoring of drug
                use and psychosocial functioning. Large systematic reviews and randomized controlled trials
                have demonstrated that treatment with either methadone or buprenorphine is associated with an
                array of positive outcomes, including fewer fatal overdose deaths (Schwartz et al., 2013), better
                treatment retention rates (Bart, 2012; Mattick et al., 2009, 2014; Schuckit, 2016), lower rates of
                other opioid use (Bart, 2012; Kakko et al., 2003; Mattick et al., 2009, 2014; Thomas et al., 2014),
                decreased mortality (Schuckit, 2016), less injection drug use (Woody et al., 2014), reduced
                transmission of HIV infections (Gowing et al., 2011), improved social functioning (Bart, 2012;
                Schuckit, 2016), decreased engagement in criminal activity (Schuckit, 2016), and lower rates of
                neonatal abstinence syndrome (Thomas et al., 2014). Expanding access to these medications
                reduces the number of deaths due to opioid overdose (Cicero et al., 2014b). Extended-release
                naltrexone is newer and has not been studied as extensively. However, the studies that have been
                done have consistently found that its administration demonstrates better retention in treatment,
                lower rates of opioid use, and lower rates of opioid craving than a placebo (Jarvis et al., 2018).
                Retention rates of individuals in medication-based treatment for OUD are generally low, but they
                vary widely across treatment settings (Timko et al., 2016).
                          Despite the preponderance of evidence that medications to treat OUD are safe and
                effective, they remain highly underused in the United States. In 2017, about 80 percent of people
                who needed OUD treatment did not receive it, amounting to some 1.7 million people (Park-Lee
                et al., 2017). Chapter 3 examines the nature and extent of OUD and access to medications across
                subgroups of the population. The treatment gap widens further for vulnerable populations. For
                example, only 1 in 20 people with OUD in prison receives treatment during incarceration, and
                opioid overdose is a leading cause of death in people who have recently been released
                (Binswanger et al., 2013; Krawczyk et al., 2017). Medication-based treatment is rare and
                unavailable for most pregnant women with OUD (Terplan et al., 2015). People with OUD in
                rural communities, which are hard hit by the opioid epidemic, often face administrative,
                infrastructural, and transportation barriers to accessing these medications (NRHA, 2017).
                        Around 2.5 million people received treatment at a specialty facility in 2016 for a
                substance use disorder (Park-Lee et al., 2017).2 The proportion of these facilities that offered any
                of the FDA-approved medications increased from only 20 percent in 2007 to 36 percent in 2016,
                mainly due to increases in offering buprenorphine and extended-release naltrexone. Only 6

                2
                 These estimates are based on SAMSHA’s 2016 National Survey on Drug Use and Health (Ahrnsbrak et al, 2017).
                One limitation of the survey is that it does not currently measure the use of medications to treat OUD.


                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 30 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 33 of 152 PageID #:1257

                INTRODUCTION                                                                                   1-5

                percent of facilities offered all three medications in 2016 (Mojtabai et al., 2019). A 2015 study
                found that in 48 states and the District of Columbia, the rates of OUD exceeded buprenorphine
                treatment capacity (Jones et al., 2015). Chapter 4 describes evidence for implementing
                medication-based treatment for OUD in different care settings, including opioid treatment
                programs (OTPs), office-based, acute care, and criminal justice and other care settings.
                       The low usage rates of medications to treat OUD are a consequence of multiple barriers,
                which are discussed in Chapter 5. Medications to treat OUD remain highly stigmatized among
                the general public as well as among professionals who commonly interact with persons with
                OUD (Brondani et al., 2017; DeFlavio et al., 2015; Kennedy-Hendricks et al., 2016, 2017;
                Livingston et al., 2018; van Boekel et al., 2013). Most of these professionals receive inadequate
                education and training about OUD and its treatment (Merrill et al., 2002; Moran et al., 2017).
                Regulatory and policy barriers around methadone and buprenorphine—such as current
                buprenorphine waiver policies, patient limits, and restrictions on settings—also impede the
                expansion of medication for OUD. Finance and payment policies impose further restrictions on
                medications that can prevent patients from accessing medications (Clark and Baxter, 2013;
                Huskamp et al., 2018; Peters and Wengle, 2016).

                                       CHARGE TO THE COMMITTEE AND STUDY SCOPE

                        In September 2018, the National Institute on Drug Abuse and the Substance Abuse and
                Mental Health Services Administration charged the National Academies of Sciences,
                Engineering, and Medicine (the National Academies) with developing a consensus report to
                synthesize the current knowledge on medication-based treatment for OUD and to highlight gaps
                in the evidence base to guide future research, policy, and service provision; to ensure that
                evidence-based treatment is delivered effectively; and to help identify impediments to its wider
                adoption (see Box 1-3 for the full Statement of Task). The National Academies convened a 14-
                member ad hoc committee of experts in the fields of neurobiology, pharmacology, addiction
                medicine, psychology, social work, nursing, health policy, and epidemiology to respond to the
                charge based on their experience and knowledge in the treatment of opioid use disorder. The
                committee also included individuals with lived experience as patients and family members of
                individuals with OUD.


                                                                  BOX 1-3
                                                             Statement of Task

                        To support the dissemination of accurate patient-focused information about
                treatments for addiction and to help provide scientific solutions to the current opioid
                crisis, an ad hoc committee under the auspices of the National Academies of Sciences,
                Engineering, and Medicine will conduct a study of the evidence base on medication-
                assisted treatment (MAT)a for opioid use disorder (OUD). Specifically, the committee
                will:

                          • Review current knowledge and gaps in understanding regarding the
                             effectiveness of MAT for treating OUD,



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 31 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 34 of 152 PageID #:1257

                1-6                                                              MEDICATIONS FOR OUD SAVE LIVES


                          • Examine available evidence on the range of parameters and circumstances in
                              which MAT can be effectively delivered (e.g., duration of treatment,
                              populations, settings, and Interventions to address social determinants of
                              health as a component of MAT),
                          • Identify challenges in implementation and uptake, and
                          • Identify additional research needed on MAT for OUD.

                Based on its review of the literature and input from the public workshop, the committee
                will develop a report with its findings and conclusions.
                a
                  See Box 1-1 for an explanation of the committee’s decision to not use the term MAT in this
                report.


                                           CONCEPTUAL FRAMEWORK AND KEY TERMS

                         Addiction is a chronic disease that involves compulsive or uncontrolled use of one or
                more substances in the face of negative consequences (HHS, 2016). As with other chronic
                medical conditions, a confluence of genetic, environmental, and social factors shape a person’s
                vulnerability to addiction. These factors determine a person’s propensity to start using drugs and
                to keep using them, as well as a person’s susceptibility to the particular types of neurobiological
                changes in the brain that characterize the progression to addiction (Demers et al., 2014; Volkow
                and Muenke, 2012). Addiction to opioids or OUD results from changes in the brain caused by
                prolonged opioid use, which should be treated with individualized, multidisciplinary care
                similarly to how other chronic diseases, such as diabetes or asthma, are treated. Box 1-4 provides
                an overview of the diagnostic criteria for OUD in the Diagnostic and Statistical Manual for
                Mental Disorders, Fifth Edition. OUD can be treated successfully, allowing a person to attain
                full functionality and a high-quality of life (Volkow et al., 2014). However, a major gap exists
                between the scientific evidence around addictions and substance use disorders and the public
                perceptions of those issues. There is substantial stigma attached to being a person with OUD
                which is not generally applied to others with chronic diseases (Barry et al., 2014; Leshner, 1997),
                due in part to the negative social effects of drug use and addiction on the broader population
                (Humphreys, 2017). The stigmatization of OUD and medications to treat it is underpinned by the
                faulty premise that addiction is simply a moral failure, rather than a chronic condition that
                warrants appropriate evidence-based treatment (Kennedy-Hendricks et al., 2016, 2017).
                        There has been a growing understanding within the scientific research and medical
                communities that OUD and other substance use disorders are in fact chronic diseases susceptible
                to relapse and should be treated as such, rather than treating them only as episodic acute care
                incidents (Leshner, 1997; White et al., 2002). Tolerance and withdrawal symptoms are the
                hallmarks of prolonged opioid use. Over time, progressively higher doses of opioids are required
                to yield the same effect because the functional response of the brain’s opioid receptors becomes
                impaired (Williams et al., 2013). Escalating tolerance due to chronic opioid use causes acute
                physical and psychological withdrawal symptoms that can develop within hours of
                discontinuation (Schuckit, 2016). Reduced tolerance after a period without opioids leads to an
                increased risk of overdose if the person returns to use with an opioid that has a relatively more

                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 32 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 35 of 152 PageID #:1257

                INTRODUCTION                                                                                  1-7

                potent effect (Strang et al., 2003). This explains, for example, the high overdose risk of former
                inmates after release from prison (Binswanger et al., 2007, 2013). People with OUD need
                treatment and support to cope with their symptoms during the acute withdrawal phase and to
                reduce their cravings and illicit opioid use during the maintenance phase. Research has shown
                that substance use disorder treatment is more effective when viewed, like other chronic
                conditions, as requiring continuing care with treatment goals focused on management rather than
                a cure, defined as total stopping of drug use for the rest of one’s life (Humphreys and Tucker,
                2002; McLellan et al., 2000; O’Brien and McLellan, 1996).


                                                                   BOX 1-4
                                                 Diagnostic Criteria for Opioid Use Disorder

                        The Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition defines
                opioid use disorder as the presence of two or more of the criteria shown below within a
                12-month period. The severity is defined as mild if two to three criteria are met,
                moderate if four to five criteria are met, and severe if six or more criteria are met. (The
                final two criteria are not counted toward a diagnosis of prescription opioid use disorder.)

                          •    Using larger amounts of opioids or over a longer period than was intended
                          •    Persistent desire to cut down or unsuccessful efforts to control use
                          •    Great deal of time spent obtaining, using, or recovering from use
                          •    Craving, or a strong desire or urge to use opioids
                          •    Failure to fulfill major role obligations at work, school, or home due to
                               recurrent opioid use
                          •    Continued use despite recurrent or persistent social or interpersonal
                               problems caused or exacerbated by opioid use
                          •    Giving up or reducing social, occupational, or recreational activities due to
                               opioid use
                          •    Recurrent opioid use in physically hazardous situations
                          •    Continued opioid use despite physical or psychological problems caused or
                               exacerbated by its use
                          •    Tolerance (marked increase in amount; marked decrease in effect)
                          •    Withdrawal syndrome as manifested by cessation of opioids or use of opioids
                               (or a closely related substance) to relieve or avoid withdrawal symptoms

                These criteria do not apply to people taking opioids as prescribed by their medical
                provider.

                SOURCE: Adapted from APA, 2013.


                        Underpinning the understanding of OUD as a chronic disease is the brain disease model
                of addiction. According to this model, substance use disorders are diseases of the brain because
                of the effects that those substances have on brain structure and function. Opioids target a
                naturally occurring opioid system in the brain which has evolved to play an important role in the


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 33 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 36 of 152 PageID #:1257

                1-8                                                                MEDICATIONS FOR OUD SAVE LIVES

                control of pain, stress, reward, eating, sleep, emotions, and cognition (Brown et al., 2011; Elman
                and Borsook, 2016). The natural opioids, also known as endorphins or endogenous opioids,
                activate the brain’s opioid receptors to produce their critical effects on brain function and
                behavior. Extensive neuroscience research has defined the key features of this natural system.
                These features include the system’s many component molecules,3 their brain distribution, and the
                three classes of opioid receptors that mediate the actions of endogenous and exogenous opioids
                (Darcq and Kieffer, 2018; Valentino and Volkow, 2018). Prolonged opioid use may lead to OUD
                by superseding the actions of the natural endorphins at the opioid receptors, which can overtake
                the opioid system and prevent its ability to self-regulate. In a brain without OUD, the effects of
                endorphins are self-limited by numerous checks and balances, but repeated use of opioids can
                produce powerful and sustained effects that dramatically disrupt this regulation, resulting in
                tolerance, physical dependence, and addiction. Among their many effects, opioids initially
                produce positive feelings (or euphoria) not only through the stimulation of the mu opioid
                receptor, but also through the subsequent release of the neurotransmitter dopamine in the brain’s
                reward circuits. The dopamine system is one of several brain systems involved in drug reward
                processes (Koob, 1992). With repeated opioid use, the dopamine response becomes more
                “sensitized” (i.e., magnified after repeated exposures), which contributes to active craving of the
                drug (Robinson and Berridge, 2008). Over time, the use of opioids also dampens the influence of
                brain circuits tied to “executive function” and decision making which restrain drug-seeking
                behavior (Koob, 2006; Volkow et al., 2016). This combination of an increased drive for reward
                and craving coupled with the loss of inhibitory control can lead an individual to act impulsively
                and pursue instant gratification by consuming the drug.
                         The altered reward and cognitive processes in combination with the emergence of a
                chronic stress and negative mood state have been hypothesized to be responsible for a “dark side
                of addiction” (Koob, 2006), in which the attempts to alleviate negative emotions and the inability
                to feel pleasure that arise during non-intoxication periods contribute to compulsive drug-taking
                behavior. A particular component of the brain opioid system—the dynorphin-kappa system—has
                been strongly implicated in this persistent negative affect which is thought to drive continued
                drug use, craving, and relapse (Chavkin and Koob, 2016). Moreover, these changes to the brain
                continue even after an individual discontinues opioid use and no longer has symptoms of acute
                withdrawal, making long-term recovery more difficult (Leshner, 1997; Volkow et al., 2016).
                          Ultimately, the committee contends, framing opioid use disorder as a chronic disease
                that is responsive to treatment broadly available through the health care delivery system through
                a chronic disease management approach will help to decrease the stigma around OUD and allow
                more individuals to receive high-quality, long-term care. This conceptual framework requires
                precision and sensitivity to the terminology used to describe OUD; Box 1-5 presents a list of
                terms and definitions.


                                                                    BOX 1-5
                                                                   Key Terms

                Abstinence—This term typically is used to refer to not using alcohol or illicit drugs.

                3
                    Such as the endogenous opioid neuropeptides beta-endorphin, the enkephalins, and dynorphin.


                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                              Plaintiff's Exhibit 18                              Page 34 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 37 of 152 PageID #:1257

                INTRODUCTION                                                                                 1-9


                This term is complex and often misused. This committee will not use this term, opting
                instead to using the term remission (see below).
                Addiction—Another term for a substance use disorder, which is associated with
                compulsive or uncontrolled use of one or more substances in the face of negative
                consequences. Addiction is a chronic brain disease that has the potential for both
                recurrence and remission.
                Agonist—A chemical substance that binds to and activates certain receptors on cells,
                causing a biological response. Methadone is an example of an opioid-receptor full
                agonist. Buprenorphine is an example of an opioid-receptor partial agonist.
                Antagonist—A chemical substance that binds to and blocks the activation of certain
                receptors on cells, preventing a biological response. Naltrexone and naloxone are
                examples of opioid-receptor antagonists.
                Behavioral interventions—Interventions (e.g., cognitive behavioral therapy,
                contingency management, structured family therapy) designed to engage people in
                opioid use disorder treatment, provide incentives to not use illicit opioids, modify
                attitudes and behaviors related to the use of opioids, and increase life skills to handle
                stressful circumstances and environmental cues that may trigger intense craving for
                opioids.
                Dependence—A physical state in which an organism only functions normally in the
                presence of a substance and experiences physical disturbance when the substance is
                removed. A person can be dependent on a substance without being addicted, but
                dependence sometimes leads to addiction.
                Diversion—A legal concept involving the transfer of any legally prescribed controlled
                substance from the person for whom it was prescribed to another person for illicit use.
                Misuse—Use of any substance in a manner, situation, amount, or frequency that can
                cause harm to users. Medication misuse is the use of a medication in any way a doctor
                did not direct an individual to use it.
                Opioid treatment program (OTP)— The Substance Abuse and Mental Health Service
                Administration (SAMSHA)-certified program, usually comprising a facility, staff,
                administration, patients, and services, that engages in the supervised assessment and
                treatment using methadone, buprenorphine, or naltrexone of individuals who have
                opioid use disorder. OTPs can exist in a number of settings, including but not limited to
                outpatient, residential, and hospital settings. Services may include medically
                supervised withdrawal or maintenance treatment as well as various levels of medical,
                psychiatric, psychosocial, and other types of supportive care.
                Opioid use disorder (OUD)—The Diagnostic and Statistical Manual of Mental
                Disorders, Fifth Edition defines OUD as a problematic pattern of opioid use leading to
                clinically significant impairment or distress, as manifested by at least 2 out of 11 criteria
                within a 12-month period. See Box 1-4 for the full list of diagnostic criteria for opioid use
                disorder.
                Recovery—A process of change through which individuals improve their health and
                wellness, live self-directed lives, and strive to reach their full potential. Recovery is built


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 35 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 38 of 152 PageID #:1257

                1-10                                                             MEDICATIONS FOR OUD SAVE LIVES


                on access to evidence-based clinical treatment and recovery support services.
                Remission—A medical term meaning that major disease symptoms are eliminated or
                diminished below a pre-determined, harmful level.
                Return to use—The return to drug use after a significant period without opioids, often
                referred to as relapse.
                Tolerance—Alteration of the body’s responsiveness to alcohol or a drug such that
                higher doses are required to produce the same effect achieved during initial use.
                Treatment for opioid use disorder—A service or set of services that may include
                medication, behavioral interventions, and other supportive services designed to enable
                an individual to reduce or eliminate drug use, address associated physical or mental
                health problems, and restore one’s maximum functional ability.
                Withdrawal—A set of extreme physical symptoms, that are experienced when
                discontinuing the use of a substance to which a person has become dependent or
                addicted, which can include nausea, vomiting, muscle aches, and cramping, among
                others, and stress, anxiety, and depression. Withdrawal symptoms often lead a person
                to use the substance again.
                SOURCES: Adapted from HHS, 2016; NIDA, 2018; SAMSHA, 2012.


                                                         STUDY METHODOLOGY

                        The consensus study was carried out by the committee between October 2018 and March
                2019. Study activities included a comprehensive literature review of the landscape of treatment
                for OUD; one 1.5-day public workshop held in Washington, DC, which was summarized in
                proceedings in brief; and two 2-day closed committee meetings. See Appendix A for a more
                detailed description of the study methodology.

                                                   ORGANIZATION OF THE REPORT

                        The Consensus Study Report is structured into five chapters, including the introductory
                Chapter 1. Chapter 2, The Effectiveness of Medication-Based Treatment for OUD, examines the
                evidence base, knowledge gaps, and future research needs for medications to treat OUD as well
                as for behavioral interventions in conjunction with medication for OUD. Chapter 3, Treatment
                with Medications for OUD in Different Populations, surveys existing evidence and knowledge
                gaps related to the treatment of OUD across different subpopulations in the United States,
                including adolescents, older adults, pregnant women, persons with co-occurring conditions,
                racial and ethnic minorities, and people with low socioeconomic status. Chapter 4, Medications
                for OUD by Treatment Setting, reviews the evidence concerning differences in medication
                access and use in different treatment settings including OTPs, office-based care, acute care
                settings, criminal justice and other care settings. Finally, in Chapter 5, Barriers to Broader Use of
                Medications to Treat OUD, the major barriers to full access and use are explored, including


                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 36 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 39 of 152 PageID #:1257

                INTRODUCTION                                                                                 1-11

                issues related to stigma, workforce education and training, law and regulation, and health-care
                delivery and payment.

                                                               CONCLUSION




                                                                REFERENCES

                Ahrnsbrak, R., J. Bose, S. L. Hedden, R. N. Lipari, and E. Park-Lee. 2017. Key substance use
                       and mental health indicators in the United States: Results from the 2016 National Survey
                       on Drug Use and Health. Substance Abuse and Mental Health Services Administration.
                       https://www.samhsa.gov/data/sites/default/files/NSDUH-FFR1-2016/NSDUH-FFR1-
                       2016.htm#sud7 (accessed February 9, 2019).
                APA (American Psychiatric Association). 2013. Diagnostic and statistical manual of mental
                       disorders, fifth edition (DSM-5®): Washington, DC: American Psychiatric Publishing.
                Axeen, S. 2018. Trends in opioid use and prescribing in Medicare, 2006–2012. Health Services
                       Research 53(5) 3309–3328.
                Barry, C. L., E. E. McGinty, B. A. Pescosolido, and H. H. Goldman. 2014. Stigma,
                       discrimination, treatment effectiveness, and policy: Public views about drug addiction
                       and mental illness. Psychiatric Services 65(10):1269–1272.
                Bart, G. 2012. Maintenance medication for opiate addiction: The foundation of recovery. Journal
                       of Addictive Diseases 31(3):207–225.
                Binswanger, I. A., M. F. Stern, R. A. Deyo, P. J. Heagerty, A. Cheadle, J. G. Elmore, and T. D.
                       Koepsell. 2007. Release from prison—A high risk of death for former inmates. New
                       England Journal of Medicine 356(2):157–165.
                Binswanger, I. A., P. J. Blatchford, S. R. Mueller, and M. F. Stern. 2013. Mortality after prison
                       release: Opioid overdose and other causes of death, risk factors, and time trends from
                       1999 to 2009. Annals of Internal Medicine 159(9):592–600.
                Bohnert, A. S. B., M. Valenstein, M. J. Bair, D. Ganoczy, J. F. McCarthy, M. A. Ilgen, and F. C.
                       Blow. 2011. Association between opioid prescribing patterns and opioid overdose-related
                       deaths. JAMA 305(13):1315–1321.
                Brondani, M. A., R. Alan, and L. Donnelly. 2017. Stigma of addiction and mental illness in
                       healthcare: The case of patients' experiences in dental settings. PLOS ONE
                       12(5):e0177388.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 37 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 40 of 152 PageID #:1257

                1-12                                                             MEDICATIONS FOR OUD SAVE LIVES

                Brown, E. N., P. L. Purdon, and C. J. Van Dort. 2011. General anesthesia and altered states of
                       arousal: A systems neuroscience analysis. Annual Reviews of Neuroscience 34:601–628.
                Carlson, R. G., R. W. Nahhas, S. S. Martins, and R. Daniulaityte. 2016. Predictors of transition
                       to heroin use among initially non-opioid dependent illicit pharmaceutical opioid users: A
                       natural history study. Drug and Alcohol Dependence 160:127–134.
                CDC (U.S. Centers for Disease Control and Prevention). 2017. New hepatitis C infections nearly
                       tripled over five years. https://www.cdc.gov/nchhstp/newsroom/2017/Hepatitis-
                       Surveillance-Press-Release.html (accessed February 8, 2019).
                CDC. 2018a. Understanding the epidemic.
                       https://www.cdc.gov/drugoverdose/epidemic/index.html (accessed February 8, 2019).
                CDC. 2018b. U.S. drug overdose deaths continue to rise; increase fueled by synthetic opioids.
                       https://www.cdc.gov/media/releases/2018/p0329-drug-overdose-deaths.html (accessed
                       February 8, 2019).
                Chavkin, C., and G. F. Koob. 2016. Dynorphin, dysphoria, and dependence: The stress of
                       addiction. Neuropsychopharmacology 41(1):373–374.
                Cicero, T. J., M. S. Ellis, H. L. Surratt, and S. P. Kurtz. 2014a. The changing face of heroin use
                       in the United States: A retrospective analysis of the past 50 years. JAMA Psychiatry
                       71(7):821–826.
                Cicero, T. J., M. S. Ellis, H. L. Surratt, and S. P. Kurtz. 2014b. Factors contributing to the rise of
                       buprenorphine misuse: 2008–2013. Drug and Alcohol Dependence 142:98–104.
                Clark, R. E., and J. D. Baxter. 2013. Responses of state Medicaid programs to buprenorphine
                       diversion: Doing more harm than good? JAMA Internal Medicine 173(17):1571–1572.
                Council of Economic Advisers. 2017. The underestimated cost of the opioid crisis. Executive
                       Office of the President of the United States.
                       https://www.whitehouse.gov/sites/whitehouse.gov/files/images/The%20Underestimated
                       %20Cost%20of%20the%20Opioid%20Crisis.pdf (accessed February 8, 2019).
                Darcq, E., and B. L. Kieffer. 2018. Opioid receptors: Drivers to addiction? Nature Reviews
                       Neuroscience 19(8):499–514.
                DeFlavio, J. R., S. A. Rolin, B. R. Nordstrom, and L. A. Kazal, Jr. 2015. Analysis of barriers to
                       adoption of buprenorphine maintenance therapy by family physicians. Rural & Remote
                       Health 15:3019.
                Demers, C. H., R. Bogdan, and A. Agrawal. 2014. The genetics, neurogenetics, and
                       pharmacogenetics of addiction. Current Behavioral Neuroscience Reports 1(1):33–44.
                Doran, K. M., N. Rahai, R. P. McCormack, J. Milian, D. Shelley, J. Rotrosen, and L. Gelberg.
                       2018. Substance use and homelessness among emergency department patients. Drug and
                       Alcohol Dependence 188:328–333.
                Elman, I., and D. Borsook. 2016. Common brain mechanisms of chronic pain and addiction.
                       Neuron 89:11–36.
                Florence, C. S., C. Zhou, F. Luo, and L. Xu. 2016. The economic burden of prescription opioid
                       overdose, abuse, and dependence in the United States, 2013. Medical Care 54(10):901–
                       906.
                Gowing, L., M. F. Farrell, R. Bornemann, L. E. Sullivan, and R. Ali. 2011. Oral substitution
                       treatment of injecting opioid users for prevention of HIV infection. Cochrane Database
                       of Systematic Reviews 2011(8):CD004145.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 38 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 41 of 152 PageID #:1257

                INTRODUCTION                                                                               1-13

                Han, B., W. M. Compton, C. Blanco, E. Crane, J. Lee, and C. M. Jones. 2017. Prescription
                        opioid use, misuse, and use disorders in U.S. adults: 2015 national survey on drug use
                        and health. Annals of Internal Medicine 167(5):293–301.
                Hedegaard, H., A. M. Miniño, and M. Warner. 2018. Drug overdose deaths in the United States,
                        1999–2017. National Center for Health Statistics, no. 329. Hyattsville, MD: National
                        Center for Health Statistics. https://www.cdc.gov/nchs/products/databriefs/db329.htm
                        (accessed February 8,2019).
                HHS (U.S. Department of Health and Human Services). 2016. Facing addiction in America: The
                        Surgeon General’s report on alcohol, drugs, and health. Washington, DC: U.S.
                        Department of Health and Human Services.
                Humphreys, K. 2017. How to deliver a more persuasive message regarding addiction as a
                        medical disorder. Journal of Addiction Medicine 11(3):174–175.
                Humphreys, K., and J. A. Tucker. 2002. Toward more responsive and effective intervention
                        systems for alcohol-related problems. Addiction 97(2):126–132.
                Huskamp, H. A., L. E. Riedel, C. L. Barry, and A. B. Busch. 2018. Coverage of medications that
                        treat opioid use disorder and opioids for pain management in marketplace plans, 2017.
                        Medical Care 56(6):505–509.
                IOM (Institute of Medicine). 2011. Relieving pain in America: A blueprint for transforming
                        prevention, care, education, and research. The National Academies collection: Reports
                        funded by National Institutes of Health. Washington, DC: The National Academies Press.
                Jarvis, B. P., A. F. Holtyn, S. Subramaniam, D. A. Tompkins, E. A. Oga, G. E. Bigelow, and K.
                        Silverman. 2018. Extended-release injectable naltrexone for opioid use disorder: A
                        systematic review. Addiction 113(7):1188–1209.
                Jones, C. M., M. Campopiano, G. Baldwin, and E. McCance-Katz. 2015. National and state
                        treatment need and capacity for opioid agonist medication-assisted treatment. American
                        Journal of Public Health 105(8):e55–e63.
                Joszt, L. 2018. CDC data: Life expectancy decreases as deaths from suicide, drug overdose
                        increase. In Focus blog. American Journal of Managed Care, November 30.
                        https://www.ajmc.com/focus-of-the-week/cdc-data-life-expectancy-decreases-as-deaths-
                        from-suicide-drug-overdose-increase (accessed February 8, 2019).
                Kakko, J., K. D. Svanborg, M. J. Kreek, and M. Heilig. 2003. 1-year retention and social
                        function after buprenorphine-assisted relapse prevention treatment for heroin dependence
                        in Sweden: A randomised, placebo-controlled trial. Lancet 361(9358):662–668.
                Kennedy-Hendricks, A., S. H. Busch, E. E. McGinty, M. A. Bachhuber, J. Niederdeppe, S. E.
                        Gollust, D. W. Webster, D. A. Fiellin, and C. L. Barry. 2016. Primary care physicians’
                        perspectives on the prescription opioid epidemic. Drug and Alcohol Dependence 165:61–
                        70.
                Kennedy-Hendricks, A., C. L. Barry, S. E. Gollust, M. E. Ensminger, M. S. Chisolm, and E. E.
                        McGinty. 2017. Social stigma toward persons with prescription opioid use disorder:
                        Associations with public support for punitive and public health-oriented policies.
                        Psychiatric Services 68(5):462–469.
                Kolodny, A., D. T. Courtwright, C. S. Hwang, P. Kreiner, J. L. Eadie, T. W. Clark, and G. C.
                        Alexander. 2015. The prescription opioid and heroin crisis: A public health approach to
                        an epidemic of addiction. Annual Reviews of Public Health 36(1):559–574.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 39 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 42 of 152 PageID #:1257

                1-14                                                             MEDICATIONS FOR OUD SAVE LIVES

                Ko, J. Y., S. W. Patrick, V. T. Tong, R. Patel, J. N. Lind, and W. D. Barfield. 2016. Incidence of
                        neonatal abstience syndrome—28 states, 1999–2013. Morbidity and Mortality Weekly
                        Report 65(31):799–802.
                Koob, G. F. 1992. Drugs of abuse: Anatomy, pharmacology and function of reward pathways.
                        Trends in Pharmacological Sciences 13:177–184.
                Koob, G. F. 2006. The neurobiology of addiction: A neuroadaptational view relevant for
                        diagnosis. Addiction 101(Suppl 1):23–30.
                Krawczyk, N., C. E. Picher, K. A. Feder, and B. Saloner. 2017. Only one in twenty justice-
                        referred adults in specialty treatment for opioid use receive methadone or buprenorphine.
                        Health Affairs 36(12):2046–2053.
                Leshner, A. I. 1997. Addiction is a brain disease, and it matters. Science 278(5335):45–47.
                Livingston, J. D., E. Adams, M. Jordan, Z. MacMillan, and R. Hering. 2018. Primary care
                        physicians’ views about prescribing methadone to treat opioid use disorder. Substance
                        Use & Misuse 53(2):344–353.
                Lyapustina, T., and G. C. Alexander. 2015. The prescription opioid addiction and abuse
                        epidemic: How it happened and what we can do about it. The Pharmaceutical Journal
                        294(7866), online. doi:10.1211/PJ.2015.20068579.
                Mattick, R. P., C. Breen, J. Kimber, and M. Davoli. 2009. Methadone maintenance therapy
                        versus no opioid replacement therapy for opioid dependence. Cochrane Database of
                        Systematics Reviews 2009(3):CD002209.
                Mattick, R. P., J. Kimber, C. Breen, and M. Davoli. 2014. Buprenorphine maintenance versus
                        placebo or methadone maintenance for opioid dependence. Cochrane Database of
                        Systematic Reviews 2014(2):CD002207.
                McLellan, A. T., D. C. Lewis, C. P. O’Brien, and H. D. Kleber. 2000. Drug dependence, a
                        chronic medical illness: Implications for treatment, insurance, and outcomes evaluation.
                        JAMA 284(13):1689–1695.
                Merrill, J. O., L. A. Rhodes, R. A. Deyo, G. A. Marlett, and K. A. Bradley. 2002. Mutual
                        mistrust in the medical care of drug users: The keys to the “narc” cabinet. Journal of
                        General Internal Medicine 17(5):327–333.
                Mojtabai, R., C. Mauro, M. M. Wall, C. L. Barry, and M. Olfson. 2019. Medication treatment for
                        opioid use disorders in substance use treatment facilities. Health Affairs 38(1).
                        doi:10.1377/hlthaff.2018.05162.
                Moran, G. E., C. M. Snyder, R. F. Noftsinger, and J. K. Noda. 2017. Implementing medication-
                        assisted treatment for opioid use disorder in rural primary care: Environmental scan,
                        volume 1. AHRQ Publication No. 17(18)-0050-EF. Rockville, MD: Agency for
                        Healthcare Research and Quality.
                        https://integrationacademy.ahrq.gov/sites/default/files/mat_for_oud_environmental_scan
                        _volume_1_1.pdf (accessed February 8, 2019).
                Muhuri, P. K., J. C. Gfroerer, and M. C. Davies. 2013. Associations of nonmedical pain reliever
                        use and initiation of heroin use in the United States. CBHSQ Data Review, August.
                        https://www.samhsa.gov/data/sites/default/files/DR006/DR006/nonmedical-pain-reliever-
                        use-2013.htm (accessed February 7, 2019).
                NASEM (National Academies of Sciences, Engineering, and Medicine). 2017. Pain management
                        and the opioid epidemic: Balancing societal and individual benefits and risks of
                        prescription opioid use. Washington, DC: The National Academies Press.



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 40 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 43 of 152 PageID #:1257

                INTRODUCTION                                                                                  1-15

                NCHS (National Center for Health Statistics). 2018. Data brief 329. Drug overdose deaths in the
                        United States, 1999–2017. https://www.cdc.gov/nchs/data/databriefs/db329_tables-
                        508.pdf#page=1 (accessed February 8, 2019).
                NIDA (National Institute on Drug Abuse). 2018. Principles of drug addiction treatment: A
                        research-based guide (third edition). Rockville, MD: National Institutes of Health.
                NRHA (National Rural Health Association). 2017. Treating the rural opioid epidemic. National
                        Rural Health Association Policy Brief.
                        https://www.ruralhealthweb.org/NRHA/media/Emerge_NRHA/Advocacy/Policy%20doc
                        uments/Treating-the-Rural-Opioid-Epidemic_Feb-2017_NRHA-Policy-Paper.pdf
                        (accessed February 8, 2019).
                O’Brien, C., and A. T. McLellan. 1996. Myths about the treatment of addiction. The Lancet
                        347(8996):237–240.
                Park-Lee, E., R. N. Lipari, S. L. Hedden, L. A. Kroutil, and J. D. Porter. 2017. Receipt of
                        services for substance use and mental health issues among adults: Results from the 2016
                        National Survey on Drug Use and Health. Substance Abuse and Mental Health Services
                        Administration. https://www.samhsa.gov/data/sites/default/files/NSDUH-DR-FFR2-
                        2016/NSDUH-DR-FFR2-2016.htm (accessed February 8, 2019).
                Patrick, S. W., M. M. Davis, C. U. Lehmann, and W. O. Cooper. 2015. Increasing incidence and
                        geographic distribution of neonatal abstinence syndrome: United States, 2009 to 2012.
                        Journal of Perinatology 35(8):650–655.
                Peters, R., and E. Wengle. 2016. Coverage of substance-use disorder treatments in marketplace
                        plans in six cities. In ACA Implementation—Monitoring and Tracking: The Urban
                        Institute. https://www.rwjf.org/en/library/research/2016/06/coverage-of-substance-use-
                        disorder-treatments-in-marketplace-pla.html (accessed February 8, 2019).
                Radel, L., M. Baldwin, G. Crouse, R. Ghertner, and A. Waters. 2018. Substance use, the opioid
                        epidemic, and the child welfare system: Key findings from a mixed methods study. U.S.
                        Department of Health and Human Services.
                        https://aspe.hhs.gov/system/files/pdf/258836/SubstanceUseChildWelfareOverview.pdf
                        (accessed February 8, 2019).
                Robinson, T. E., and K. C. Berridge. 2008.. The incentive sensitization theory of addiction:
                        Some current issues. Philosophical Transactions of the Royal Society of London, B:
                        Biological Sciences 363(1507):3137–3146.
                SAMHSA (Substance Abuse and Mental Health Services Administration). 2012. SAMHSA’s
                        working definition of recovery: 10 guiding principles of recovery.
                        https://store.samhsa.gov/system/files/pep12-recdef.pdf (accessed February 8, 2019).
                Schuckit, M. A. 2016. Treatment of opioid-use disorders. New England Journal of Medicine
                        375(4):357–368.
                Schwartz, R. P., J. Gryczynski, K. E. O’Grady, J. M. Sharfstein, G. Warren, Y. Olsen, S. G.
                        Mitchell, and J. H. Jaffe. 2013. Opioid agonist treatments and heroin overdose deaths in
                        Baltimore, Maryland, 1995–2009. American Journal of Public Health 103(5):917–922.
                Seth, P., L. Scholl, R. A. Rudd, and S. Bacon. 2018. Overdose deaths involving opioids, cocaine,
                        and psychostimulants–United States, 2015–2016. Morbidity and Mortality Weekly Report
                        67(12):349–358.
                Strang, J., J. McCambridge, D. Best, T. Beswick, J. Bearn, S. Rees, and M. Gossop. 2003. Loss
                        of tolerance and overdose mortality after inpatient opiate detoxification: Follow-up study.
                        BMJ 326(7396):959–960.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 41 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 44 of 152 PageID #:1257

                1-16                                                             MEDICATIONS FOR OUD SAVE LIVES

                Terplan, M., N. Longinaker, and L. Appel. 2015. Women-centered drug treatment services and
                       need in the United States, 2002–2009. American Journal of Public Health 105(11):e50–
                       e54.
                Thomas, C. P., C. A. Fullerton, M. Kim, L. Montejano, D. R. Lyman, R. H. Dougherty, A. S.
                       Daniels, S. S. Ghose, and M. E. Delphin-Rittmon. 2014. Medication-assisted treatment
                       with buprenorphine: Assessing the evidence. Psychiatric Services 65(2):158–170.
                Timko, C., N. R. Schultz, M. A. Cucciare, L. Vittorio, and C. Garrison-Diehn. 2016. Retention in
                       medication-assisted treatment for opiate dependence: A systematic review. Journal of
                       Addictive Diseases 35(1):22–35.
                Valentino, R. J., and N. D. Volkow. 2018. Untangling the complexity of opioid receptor
                       function. Neuropsychopharmacology 43(13):2514–2520.
                van Boekel, L. C., E. P. Brouwers, J. van Weeghel, and H. F. Garretsen. 2013. Stigma among
                       health professionals towards patients with substance use disorders and its consequences
                       for healthcare delivery: Systematic review. Drug and Alcohol Dependence 131(1–2):23–
                       35.
                Volkow, N. D., and G. Koob. 2015. Brain disease model of addiction: Why is it so controversial?
                       Lancet Psychiatry 2(8):677–679.
                Volkow, N. D., and M. Muenke. 2012. The genetics of addiction. Human Genetics 131(6):773–
                       777.
                Volkow, N. D., T. R. Frieden, P. S. Hyde, and S. S. Cha. 2014. Medication-assisted therapies—
                       Tackling the opioid-overdose epidemic. New England Journal of Medicine
                       370(22):2063–2066.
                Volkow, N. D., G. F. Koob, and A. T. McLellan. 2016. Neurobiologic advances from the brain
                       disease model of addiction. New England Journal of Medicine 374(4):363–371.
                Volkow, N. D., E. B. Jones, E. B. Einstein, and E. M. Wargo. 2018. Prevention and treatment of
                       opioid misuse and addiction: A review. JAMA Psychiatry, December 5 [Epub ahead of
                       print].
                Vowles, K. E., M. L. McEntee, P. S. Julnes, T. Frohe, J. P. Ney, and D. N. van der Goes. 2015.
                       Rates of opioid misuse, abuse, and addiction in chronic pain: A systematic review and
                       data synthesis. Pain 156(4):569–576.
                Weiss, A. J., and K. C. Heslin. 2018. Payers of opioid-related inpatient stays and emergency
                       department visits nationally and by state, 2010 and 2015. Healthcare Cost and Utilization
                       Project. https://hcup-us.ahrq.gov/reports/statbriefs/sb239-Opioid-Payer-Hospital-Stays-
                       ED-Visits-by-State.jsp (accessed February 8, 2019).
                White, W. L., M. Boyle, and D. Loveland. 2002. Alcoholism/addiction as a chronic disease.
                       Alcoholism Treatment Quarterly 20(3–4):107–129.
                Williams, J. T., S. L. Ingram, G. Henderson, C. Chavkin, M. von Zastrow, S. Schulz, T. Koch, C.
                       J. Evans, and M. J. Christie. 2013. Regulation of mu-opioid receptors: Desensitization,
                       phosphorylation, internalization, and tolerance. Pharmacological Reviews 65(1):223–
                       254.
                Woody, G. E., D. Bruce, P. T. Korthuis, S. Chhatre, S. Poole, M. Hillhouse, P. Jacobs, J.
                       Sorensen, A. J. Saxon, D. Metzger, and W. Ling. 2014. HIV risk reduction with
                       buprenorphine-naloxone or methadone: Findings from a randomized trial. Journal of
                       Acquired Immune Deficiciency Syndromes 66(3):288–293.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 42 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 45 of 152 PageID #:1257

                INTRODUCTION                                                                              1-17

                Yang, B. K., C. L. Storr, A. M. Trinkoff, M. Sohn, S. K. Idzik, and M. McKinnon. 2018.
                       National opioid prescribing trends in emergency departments by provider type: 2005–
                       2015. American Journal of Emergency Medicine, October 22 [Epub ahead of print].




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 43 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 46 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 44 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 47 of 152 PageID #:1257




                                                                        2


                    The Effectiveness of Medication-Based Treatment for Opioid
                                           Use Disorder




                        Methadone, buprenorphine, and extended-release naltrexone are the three medications
                currently approved by the U.S. Food and Drug Administration (FDA) for treating opioid use
                disorder (OUD). Box 2-1 provides a full list of them. All three medications reduce opioid
                cravings and help to sever the ties between opioid use and established situational or emotional
                triggers. These medications work by targeting the mu-opioid receptor within the endogenous
                opioid system, although each has a distinct mechanism of action. Their safety and efficacy
                profiles differ due to their differing pharmacological, pharmacodynamic, and pharmacokinetic
                properties (Connery, 2015; Kleber, 2007). This chapter examines the evidence base for the
                effectiveness of these three medications as well as identifying gaps in knowledge and future
                research needs. The chapter also explores the use of behavioral interventions in conjunction with
                medications to treat OUD.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               2-1
                                                     Plaintiff's Exhibit 18     Page 45 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 48 of 152 PageID #:1257

                2-2                                                             MEDICATIONS FOR OUD SAVE LIVES



                                                        BOX 2-1
                   U.S. Food and Drug Administration (FDA)-Approved Medications for the Treatment of
                                                  Opioid Use Disorder

                FDA-approved methadone products include
                  • Methadone hydrochloride, tablets (Dolophine; generic available)
                      •   Methadone hydrochloride, oral concentrate (Methadose; generic available)
                FDA-approved buprenorphine products include
                  • Buprenorphine and naloxone, buccal film (Bunavail)
                  • Buprenorphine and naloxone, sublingual film (Cassipa, Suboxone, generics available)
                      •   Buprenorphine and naloxone, sublingual tablets (Zubsolv, generics available)
                      •   Buprenorphine implant for subdermal administration (Probuphine)

                      •   Buprenorphine extended‐release, injection for subcutaneous use (Sublocade)
                      •   Buprenorphine, sublingual tablet (formerly under trade name subutex, generics
                          available)
                FDA-approved naltrexone products include
                  • Naltrexone for extended-release injectable suspension, intramuscular (Vivitrol)
                SOURCE: Adapted from FDA, 2018.



                                                                METHADONE

                        Methadone is a synthetic, long-lasting opioid agonist (Kreek, 2000). Methadone fully
                activates the mu-opioid receptors in the brain through the same mechanism of action as
                prescription or illicit opioids. In persons with OUD, methadone occupies those mu receptors and
                has the effect of lessening the painful “lows” of opioid withdrawal, and, at therapeutic doses, it
                attenuates the euphoric “highs” of shorter-acting opioids such as heroin, codeine, and
                oxycodone. Because it is an agonist treatment and individuals do not have to go through opioid
                withdrawal before initiating it, methadone can be started at any time during OUD treatment.
                However, it does require days to weeks to achieve a therapeutic dose, which needs to be
                individualized to decrease cravings and prevent return to other opioid use (NIH, 1998).
                        By law in the United States, outpatient methadone treatment can only be administered to
                people enrolled in state- and federally certified opioid treatment programs (OTPs), historically
                called methadone clinics; methadone can also be provided when patients are admitted to a
                hospital for treatment of other conditions or in emergencies (CRS, 2018). Most patients are
                required to visit an OTP in person every day to receive their daily dose. Eventually, stable
                patients may receive take-home doses if they meet certain criteria, such as having had a stable
                period of good functioning without illicit drug use. In addition, patients on methadone are
                required to attend regular counseling sessions with clinic providers.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 46 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 49 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                                          2-3

                        As an agonist, methadone sustains the opioid tolerance and physical dependence of the
                patient, so missing doses can cause opioid withdrawal. The major risk to patients on
                methadone—opioid overdose death—is elevated within the first 2 weeks of methadone treatment
                (Degenhardt et al., 2009), after which the risk of overdose death is significantly lower than for
                people with OUD who are not in treatment (Degenhardt et al., 2011; Sordo et al., 2017). The
                risks of overdose are higher among patients who are also taking other sedatives, but FDA has
                advised that “methadone should not be withheld from patients taking benzodiazepines or other
                drugs that depress the central nervous system” because overdose risk is even higher for people
                who are not on medication for OUD (FDA, 2017). This is also true of buprenorphine (see
                below). The other potential harms of methadone include hypogonadism (low testosterone),
                which is a common side effect of chronic use of any opioid (Bawor et al., 2015) and an increase
                in the electrocardiographic QTc interval, although the clinical significance of the latter is unclear
                (Bart et al., 2017). No special training is required for physicians working within an OTP to
                prescribe methadone.

                                                             BUPRENORPHINE

                        Buprenorphine is a high-affinity partial opioid agonist as well as an antagonist of the
                kappa opioid receptor and an agonist of the opioid like-1 receptor (Kleber, 2007). As a partial
                agonist, buprenorphine does not fully substitute for other opioids on the mu receptor (e.g.,
                heroin, codeine and oxycodone). Like methadone, buprenorphine can bring relief to a patient in
                opioid withdrawal. Through its partial agonist effect, it can also reduce the rewarding effect if
                the patient uses opioids while taking buprenorphine. Because it is a partial agonist,
                buprenorphine also has less of an effect on respiratory depression, so it has a lower risk of
                overdose than methadone and other opioids (Dahan et al., 2006), and a therapeutic dose may be
                achieved within a few days (Connery, 2015).
                        The most widely available forms of buprenorphine in the United States are tablets or
                films that are absorbed under the tongue (see Box 2-1). In these formulations, buprenorphine is
                combined with the opioid antagonist naloxone to discourage injection, because naloxone is not
                well absorbed sublingually but will rapidly reduce the rewarding effect if the product is injected.
                Buprenorphine is also available in implantable and extended release subcutaneous formulations,
                which are more difficult to divert1 and theoretically increase adherence to treatment.
                         In the United States, buprenorphine can also be provided at an OTP, but it is most
                commonly prescribed in an office-based setting (e.g., a primary care clinic) to patients who fill
                the prescription at regular pharmacies. Patients can then administer buprenorphine sublingually
                to themselves, as with most other medications for chronic disease. Patients are often seen by
                providers frequently at first, but as the treatment progresses patients who do not use other opioids
                are usually able to reduce the frequency of the required office visits (Fiellin et al., 2006). In order
                to treat OUD with buprenorphine, prescribers in the United States must undergo additional
                training and obtain a waiver from the Drug Enforcement Administration. Only a limited number
                of providers pursue these waivers. In fact, only 2 to 3 percent of physicians in the United States
                are waivered to provide buprenorphine, most of whom are based in urban areas (Jones et al.,

                1
                 Diversion is a legal concept involving the transfer of any legally prescribed controlled substance from the person
                for whom it was prescribed to another person for illicit use (see Box 1-5).


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 47 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 50 of 152 PageID #:1257

                2-4                                                             MEDICATIONS FOR OUD SAVE LIVES

                2015). In 2017 nurse practitioners and physician assistants became eligible to apply for training
                to obtain waivers (ASAM, 2016). Chapter 5 includes a more detailed discussion on this issue.
                        As with methadone, buprenorphine sustains opioid tolerance and physical dependence in
                patients, so discontinuation can lead to withdrawal—although buprenorphine’s withdrawal
                syndrome may be less severe. The most prominent risk of buprenorphine to patients with OUD is
                precipitation of non-life threatening opioid withdrawal at first dose. The risk of opioid overdose
                death declines immediately when patients with OUD initiate buprenorphine treatment (Sordo et
                al., 2017). Hypogonadotropic effects are less with buprenorphine than with methadone and
                buprenorphine is not associated with QTc prolongation or cardiac arrhythmias (Fareed et al.,
                2013).
                       It is important to note that since methadone and buprenorphine are opioids, they can be
                misused. As with other opioids, buprenorphine and methadone can result in physical dependence
                and a diagnosable OUD, which demands that these medications be safely stored and not be taken
                by anyone other than the individual for whom they are prescribed.

                                                 EXTENDED-RELEASE NALTREXONE

                         Naltrexone is not an opioid but rather is a full antagonist of the mu-opioid receptor and
                completely blocks the euphoric and analgesic effects of all opioids (Kleber, 2007). Naltrexone
                does not cause physical dependence, nor does it produce any of the rewarding effects of opioids.
                It is not uncommon for patients to try to use opioids while on extended-release naltrexone, but it
                is exceedingly rare that using an opioid can override the effect of naltrexone to the extent that the
                opioid yields rewarding effects. Ideally, patients on extended-release naltrexone learn quickly
                not to use the opioids that caused their addictive behaviors, and, after sustained use of the
                medication, their cravings decline (Krupitsky et al., 2011; Lee et al., 2018; Tanum et al., 2017).
                         Treatment initiation with extended-release naltrexone is complicated by its mechanism
                and long duration of action. Because naltrexone can trigger severe withdrawal symptoms,
                naltrexone treatment initiation typically requires medically supervised withdrawal followed by at
                least 4 to 7 days without any opioids, including opioids used in medication-based treatment like
                methadone and buprenorphine (Sullivan et al., 2017). This remains a key barrier to naltrexone
                use, although shorter outpatient initiation protocols have shown some promise (Sullivan et al.,
                2017). Risk of overdose for patients being treated with extended-release naltrexone may be
                reduced compared to treatment with a placebo, non-medication based treatments, and treatment
                with oral naltrexone (Kelty and Hulse, 2017; Lee et al., 2016). Emerging evidence suggests that
                patients can experience an increased risk of overdose when they approach the end of the 28-day
                period of the extended release formulation (Binswanger and Glanz, 2018).
                        Naltrexone is currently available both in a once-daily oral formulation and in a once-
                monthly, extended-release depot injection. The oral formulation was found to be no better than a
                placebo in retaining patients in treatment or eliminating their opioid use (Minozzi et al., 2011)
                and patients treated with oral naltrexone have an increased risk of overdose (Degenhardt et al.,
                2015). Thus, only the extended release formulation has been approved for OUD by FDA. No
                special training is required for medical providers to prescribe naltrexone.
                       Naltrexone may be most appropriate for patients who need to avoid opioid agonists of
                any kind (including methadone and buprenorphine); patients who have not returned to use in 2 or


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 48 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 51 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                                       2-5

                more weeks but are at heightened risk of relapse; and patients who use opioids sporadically or at
                low levels. Naltrexone, unlike other OUD therapies, is not appropriate for the treatment of
                severe, acute pain—like that caused by a fractured bone or necessary surgery—because the
                medication completely blocks the effects of opioids. Depression is a relatively rare adverse effect
                of naltrexone and not a contraindication to its use (Dean et al., 2006).

                                                                 NALOXONE

                        The opioid antagonist naloxone is not a medication for OUD per se, but it has been
                approved by FDA to diagnose or treat the respiratory depressive symptoms of opioid use that can
                cause fatal opioid overdose. Naloxone is safe and effective, and it is the standard medication
                administered to reverse opioid overdose. The broader provision of naloxone has been shown to
                prevent opioid overdose morbidity and mortality (Bird et al., 2016; Coffin et al., 2016). In every
                state and the District of Columbia, naloxone can be obtained from a pharmacy without having to
                see a prescriber (Davis and Carr, 2017; Green et al., 2015), and it is available from many
                community-based organizations and health departments for low or no cost (Wheeler et al., 2015).
                Notably, guidance from the U.S. Department of Health and Human Services2 urges that all
                patients receiving medications for opioid use disorder be co-prescribed naloxone (HHS, 2018).

                    EVIDENCE ON THE EFFECTIVENESS OF FDA-APPROVED MEDICATIONS IN
                                    TREATING OPIOID USE DISORDER

                        A wealth of evidence about medications to treat OUD has been amassed over the last half
                century from clinical studies, randomized controlled trials, systematic reviews, and meta-
                analyses. The verdict is clear: effective agonist medication used for an indefinite period of time
                is the safest option for treating OUD. According to a recent review of medications to treat OUD,
                “the evidence for efficacy both in reducing opioid use and retaining patients in care is strongest
                for agonist treatment” (Connery, 2015, p. 64).
                        People with OUD are less likely to die when they are in long-term treatment with
                methadone or buprenorphine than when they are untreated. Treatment using agonist medication
                is estimated to reduce mortality by up to 50 percent among people with OUD (Cicero et al.,
                2014; Schuckit, 2016). Both methadone and buprenorphine treatment retention have been linked
                to substantially decreased risks of both all-cause and overdose-related mortality among people
                with opioid use disorder (Schuckit, 2016), and both medications reduce the number of opioid
                overdose deaths in the community (Pierce et al., 2016; Schwartz et al., 2013). Expanding access
                to these medications reduces the number of deaths due to opioid overdose (Cicero et al., 2014)
                (Larochelle et al., 2017; Sordo et al., 2017). Studies of extended-release naltrexone have not had
                sufficient power or duration of follow-up to detect a mortality benefit (Jarvis et al., 2018).
                       Treatment with methadone or buprenorphine is also associated with lower rates of other
                opioid use (Kakko et al., 2003; Mattick et al., 2009, 2014; Thomas et al., 2014), improved social

                2
                  This guidance also recommends that prescribers co-prescribe naloxone to patients at risk of overdose, patients
                taking benzodiazepines and opioids at any dosage, patients with a history of substance use disorder or prior
                overdose, and members of certain populations whose changes in opioid tolerance render them at great overdose risk,
                such as people leaving incarceration.


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 49 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 52 of 152 PageID #:1257

                2-6                                                             MEDICATIONS FOR OUD SAVE LIVES

                functioning (Bart, 2012), decreased injection drug use (Woody et al., 2014), reduced HIV
                transmission risk behaviors (Gowing et al., 2011), reduced risk of HIV diagnosis (MacArthur et
                al., 2012), reduced risk of hepatitis C virus (HCV) infection (Peles et al., 2011), and better
                quality of life compared to individuals with OUD not in treatment (Ponizovsky and Grinshpoon,
                2007). Methadone is also associated with reduced levels of criminality for individuals with OUD
                (Bukten et al., 2012; Gearing, 1974; Schwartz et al., 2009, 2011; Sun et al., 2015). Limited
                evidence suggests that, compared with a placebo, extended-release naltrexone may be associated
                with reduced opioid use, but more rigorous studies are needed (Jarvis et al., 2018).
                        Compared with a placebo, both buprenorphine alone and buprenorphine in combination
                with naloxone administered in office-based treatment settings significantly reduce opioid use and
                opioid cravings (Fudala et al., 2003). In women who are pregnant, buprenorphine treatment has
                been linked to improved maternal and fetal outcomes; infants also tend to have less severe
                symptoms of neonatal abstinence syndrome when their mothers were treated with buprenorphine
                during pregnancy (Thomas et al., 2014).

                                    Optimal Medication Dosing Range and Duration of Treatment

                         Treatment retention with agonist medications is dose-related, with meta-analyses
                indicating that methadone doses must exceed 60 mg and that smaller doses may be no better than
                placebo (Bao et al., 2009). Buprenorphine dosing at 12–16 mg increases treatment retention, and
                higher doses result in better outcomes (Hser et al., 2014), better treatment retention (Bart et al.,
                2012), and reductions in heroin and cocaine use (Faggiano et al., 2003). Retention in treatment
                with naltrexone is dependent on formulation rather than dose. A meta-analysis of trials found
                that oral, short-acting naltrexone was not superior to a placebo in retaining people in treatment
                (Minozzi et al., 2011).
                        On the other hand, the optimal duration of medication for OUD has not been established.
                All studies of tapering and discontinuation demonstrate very high rates of relapse, although some
                patients may be able to successfully taper off without a return to use. Few definitive studies have
                been conducted because long-term treatment—particularly with methadone or buprenorphine—is
                complicated by stigma and misconceptions among patients and providers alike (see also Chapter
                5). Nevertheless, multiple studies with longer-term follow-up indicate that extending treatment
                for years allows individuals to increase their opportunities to return to work, to regain their
                health, to avoid involvement with the criminal justice system, and to establish supportive
                networks of non-drug-using individuals (Eastwood et al., 2017; Goldstein and Herrera, 1995;
                Gossop et al., 2003; Hser et al., 2001; Simpson et al., 1982).

                                                           Retention in Treatment

                         While a large proportion of people with OUD return to use at some point in their lives,
                the risk of death is mitigated by remaining in treatment. Given the consequences of returning to
                use without the protective effect of either a high opioid tolerance or treatment with an antagonist,
                most people would likely benefit from long-term maintenance treatment (Kleber, 2007). The
                period immediately after treatment discontinuation is a particularly high overdose risk period, as
                is the first 4 weeks of methadone treatment (with risks for the latter decreasing substantially after
                week 4), underlining the significance of efforts to enhance retention (Manhapra et al., 2017;
                Sordo et al., 2017). A recent systematic review found substantial variability in retention rates


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 50 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 53 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                           2-7

                across treatment settings but reported that, overall, only 37 percent of individuals initiating
                treatment with medication for OUD were retained in treatment after the 12-month follow-up
                (Timko et al., 2016). Discontinuation rates are high across all medications, and most
                discontinuation occurs early after starting treatment.
                         Systematic reviews of comparative studies suggest that methadone is associated with
                better retention in treatment and greater patient satisfaction than other medications for OUD (Ali
                et al., 2017). A review of eleven randomized controlled trials found that, compared with a
                placebo or nonpharmacologic therapy, people who received methadone were greater than four
                times more likely to stay in treatment and had significantly lower rates of heroin use (Mattick et
                al., 2009). The evidence base for buprenorphine—in particular, the extended–release
                formulations—is not as extensive as for methadone, but it suggests that treatment with
                buprenorphine may have an overall mortality benefit that is slightly less than treatment with
                methadone (Sordo et al., 2017), possibly driven by the lower rate of retention in buprenorphine
                treatment. While buprenorphine maintenance treatment is at least as effective as methadone in
                suppressing the use of illicit opioids among people who remain in treatment, it appears to be
                slightly less effective than methadone maintenance treatment at retaining people in treatment
                (Mattick et al., 2014).
                         In contrast to methadone and buprenorphine, there have been fewer randomized
                controlled trials and thus less evidence about the effectiveness of extended-release naltrexone at
                retaining patients in treatment. Clinical studies demonstrate that oral naltrexone tends to have
                poorer long-term treatment adherence (Dunn et al., 2015) as well as higher mortality rates after
                treatment discontinuation than methadone (Degenhardt et al., 2015). A recent meta-analysis of
                34 studies of extended-release naltrexone (Jarvis et al., 2018) reported that in controlled trials
                only 63 percent of individuals randomized to extended release naltrexone successfully received
                even a single dose of medication—the equivalent of 4 weeks of treatment. In real-world
                community treatment settings, only 10.5 percent of patients were adherent to extended-release
                naltrexone at 6 months (Jarvis, 2018). The only controlled trial from the United States comparing
                extended-release naltrexone to buprenorphine found that, “in the intention-to-treat population of
                all patients who were randomly assigned, XR-NTX [extended release naltrexone] had lower
                relapse-free survival than BUP-NX [buprenorphine-naloxone]” (Lee et al., 2018, p. 315). In the
                intention-to-treat analysis, the proportion of opioid-relapse events was 65 percent for extended
                release naltrexone compared with 57 percent for buprenorphine treatment; the authors attribute
                this difference to a lower rate of patients successfully beginning the treatment in the extended-
                release naltrexone group, since relapse-free survival rates were similar across the groups for
                patients who received at least one dose (Lee et al., 2018). Among patients who have already been
                withdrawn completely from opioids, retention among patients randomized to buprenorphine or
                extended-release naltrexone is similar (Lee et al., 2018; Tanum et al., 2017), but in the real
                world, patients offered all three medications seldom select extended-release naltrexone (Green et
                al., 2018; Vermont Department of Health, 2018). A recent report on the use of naltrexone and
                buprenorphine in a large U.S. commercially insured population reported that 52 percent of
                individuals treated with extended release-naltrexone and 31 percent of individuals treated with
                sublingual buprenorphine discontinued treatment after only 1 month (Morgan et al., 2018).
                Strategies to improve retention are needed across all forms of medication-based treatment.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 51 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 54 of 152 PageID #:1257

                2-8                                                             MEDICATIONS FOR OUD SAVE LIVES


                          KNOWLEDGE GAPS AND FUTURE DIRECTIONS FOR RESEARCH ON
                                       MEDICATIONS FOR OUD

                       In spite of the extensive evidence supporting the use of medications to treat OUD, there
                remain major gaps in knowledge about which medication works best and for whom as well as
                about how the medications compare over the long term. Additionally, as with all medical
                disorders, there is a need to expand the OUD treatment toolkit to help individuals who do not
                respond well to the current options.

                         Understanding Functional Outcomes of Medication-Based Treatment for OUD

                        A recent RAND systematic review of functional outcomes for individuals with OUD who
                were treated with medications found only 30 randomized trials and 10 high-quality observational
                studies that reported on at least one functional outcome in the five areas targeted: cognitive,
                physical, social/behavioral (including criminal), occupational, and neurological outcomes
                (Maglione et al., 2018). Maglione and colleagues noted that the lack of high-quality trials
                precluded a full meta-analytic approach to the available data or the ability to infer strong
                conclusions regarding the effects of medications for OUD on these important areas. Most of the
                evidence emerged from studies of methadone or buprenorphine maintenance; very few studies of
                functional outcomes after naltrexone were available. Moreover, the majority of the studies were
                cross-sectional with no follow-up data, and other reviews reporting patient-reported functional
                outcomes (e.g., health-related quality of life measures) are uncommon (Maglione et al., 2018).
                         Additional research and head-to-head trials are needed on the FDA-approved medications
                for OUD, particularly studies comparing the new formulations of the medications over the long
                term. Research is needed to assess more fully the medications’ relative effects on brain functions
                (e.g., executive function, working memory, mood regulation, sleep architecture) and social
                outcomes, including those related to work, education, and family relationships. There is also a
                need for research focusing on optimal strategies for induction (for extended-release naltrexone)
                and retention (for all three medications) to improve the percentage of people retained in
                treatment (Kimber et al., 2015). For example, clonidine and lofexidine are alpha-2-adrenergic
                agonists administered to relieve opioid withdrawal symptoms after abrupt discontinuation of
                opioid use. Clonidine is suggested for use in conjunction with naltrexone or buprenorphine to
                reduce opioid withdrawal symptoms (Kleber, 2007; O’Connor and Kosten, 1998). Although it is
                not approved in the United States for treating opioid withdrawal, clonidine is used extensively
                off-label and the American Society of Addiction Medicine has recommended its inclusion in
                practice guidelines for managing withdrawal symptoms (Kampman and Jarvis, 2015). In 2018,
                lofexidine became the first non-opioid medication approved by the FDA for reducing opioid
                withdrawal symptoms (Doughty et al., 2019; Fishman et al., 2018). Lofexidine could be used to
                support patients during naltrexone induction or to treat withdrawal symptoms in patients who are
                not yet ready to begin an opioid agonist medication-based treatment for OUD. Extended-release
                medications for OUD have the potential to help overcome some of the problems of poor
                treatment adherence to daily medications. Potential research directions could include further
                investigations of how the real-world effectiveness of subcutaneous or implantable buprenorphine
                compares with extended-release naltrexone and which have the potential to substantially extend
                the dosing window and eliminate the burden of daily oral dosing. More fundamentally,



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 52 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 55 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                       2-9

                comparing the effectiveness of sublingual and extended-release buprenorphine formulations
                would test the assumption that daily dosing is inferior.

                                                 Real-World Evidence on Patient Preferences

                        Patients’ preferences about medications to treat OUD are fundamental in determining
                whether they start and stay on treatment for OUD, but those preferences have yet to be fully
                explored. Some informative data about patients’ medication preferences are available from
                Rhode Island’s correctional system and the state of Vermont. In both populations, methadone is
                the most common choice among people receiving medication for OUD (between 60 and 70
                percent), with buprenorphine preferred by the remainder of patients. Only two people in
                Vermont and four people in Rhode Island’s prison system have chosen treatment with extended-
                release naltrexone, according to recent data (Green et al., 2018; Vermont Department of Health,
                2018). With extremely limited access to medications for OUD, however, patients may not be
                offered medication at all, much less be offered a choice between the FDA-approved medication
                options. Real-world evidence could help to elucidate the role of patient choice in the success of
                long-term treatment. Patients entering treatment often have strong preferences for one
                medication or another (Uebelacker et al., 2016), although many individuals entering treatment
                have limited knowledge regarding the available medications to treat OUD (Alves and Winstock,
                2011). Increasing medication access, uptake, and retention will require taking patients’ beliefs
                and preferences about medications into account (Uebelacker et al., 2016). Through shared
                decision making, a patient’s preferences, goals, and motivations can be used to guide the choice
                of medication for OUD treatment.

                                         Expanding the Number of OUD Treatment Medications

                        Expanding the treatment toolkit for OUD has the potential to increase treatment rates and
                provide more effective, individualized care for people with OUD. Treatment options that warrant
                further exploration include slow-release oral morphine (SROM), supervised injectable opioid
                agonist therapies (siOAT), cannabinoids, and anti-opioid vaccines, to name a few. Many of these
                options would require not just approval by FDA, but also changes to the Harrison Narcotics Tax
                Act of 1914.3

                Slow-Release Oral Morphine
                        SROM is a full agonist opioid with a slow-release oral formulation that has been
                proposed as an alternative maintenance therapy for people who do not respond adequately to the
                other available types of medications to treat OUD. As yet, no definitive evidence indicates that
                SROM is equivalent or superior as a treatment option, but SROM appeared to be similar in
                effectiveness to methadone in one study that directly compared the two for maintenance
                treatment (Beck et al., 2014). A systematic review found that although the evidence is very
                limited, SROM had similar retention rates to methadone in one study, and in other studies it was
                associated with improving quality of life, relieving withdrawal symptoms and cravings, and
                reducing other drug use (Jegu et al., 2011). Another systematic review suggested that SROM
                may reduce opioid use and depressive symptoms, but adverse effects were more frequent than
                for other types of medications for OUD (Ferri et al., 2013).

                3
                    Public Law 63-223, 38 Stat. 785.


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 53 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 56 of 152 PageID #:1257

                2-10                                                            MEDICATIONS FOR OUD SAVE LIVES

                Supervised Injectable Opioid Agonist Therapy
                         siOAT has been demonstrated to be efficacious in treating people who have severe OUD
                that has not been well managed by other medications. The treatment is administered under
                strictly monitored, medically supervised conditions, typically via injection of
                diacetylmorphine—i.e., pharmaceutical-grade heroin—or of hydromorphone (Drug Policy
                Alliance, 2016), another opioid currently approved as an analgesic. Evidence demonstrates that
                among people who have previously been unsuccessful on methadone maintenance therapy,
                siOAT can significantly improve treatment retention while reducing the use of illicit opioids
                (Strang et al., 2015). Several countries have carried out studies with mixed results (Fischer et al.,
                2007). For example, a randomized controlled trial conducted in Canada found that injectable
                hydromorphone was as effective as injectable diacetylmorphine and had similar treatment
                outcomes for people with severe OUD (Oviedo-Joekes et al., 2016). Modelling suggests that
                over a patient’s lifetime, siOAT with hydromorphone may provide greater benefit to patients at a
                lower lifetime cost than methadone maintenance therapy alone (Bansback et al., 2018). Despite
                this encouraging evidence and the opportunity it represents to engage more people with severe,
                treatment-resistant OUD in care, siOAT remains unavailable in the United States because it is
                hampered by political and regulatory barriers (Oviedo-Joekes et al., 2016). However, the
                growing interest in this modality may lead to the development of better oral, intranasal, or
                inhalable formulations that could circumvent the stigma associated with injectable opioid
                medications, even when administered under medical supervision (Klous et al., 2005).

                Cannabinoids
                        Emerging evidence suggests that cannabinoids might be useful as a component of
                treatment for OUD. “Medical marijuana” has received significant attention because many OUD
                patients consume recreational marijuana either as a reward substitution in attempts to reduce
                overdose risk (because cannabis has low mortality risk) or to alleviate anxiety symptoms during
                opioid withdrawal (Wiese and Wilson-Poe, 2018). Consistently, results from the National Survey
                on Drug Use and Health (2008 to 2013) indicate that cannabis use in the general population is
                associated with reduced risk of past year opioid abuse in those with a history of illicit opioid use
                (Pisano et al., 2017). However, epidemiological evidence (National Epidemiologic Survey on
                Alcohol and Related Conditions) also suggests an increased risk of prescription opioid misuse
                and OUD with cannabis use (Olfson et al., 2018) and THC, the psychoactive component of
                cannabis has been demonstrated in preclinical models to enhance opioid sensitivity (Ellgren et
                al., 2007), raising concerns about the potential of THC (and THC-rich medical marijuana strains)
                to be a viable treatment option for OUD. Dronabinol is an FDA-approved THC analog that has
                been studied as a treatment for opioid withdrawal, but it had modest efficacy and induced several
                side effects including tachycardia (Lowfall et al., 2015). More research is needed to compare the
                effectiveness of dronabinol or other cannabinoids (such as Sativex, a cannabis-based oral spray)
                to treatment with methadone, buprenorphine, or extended-release naltrexone.
                        A new line of research has recently focused on the potential of cannabidiol (CBD, a non-
                intoxicating cannabinoid) to help reduce the risk of opioid relapse by inhibiting drug-seeking
                behavior (Ren et al., 2009). CBD therapy is also known to relieve some of the psychological and
                physiological symptoms that are associated with OUD, such as anxiety, insomnia, and pain
                (Hurd et al., 2015). Unlike medications for OUD that target the endogenous opioid system
                directly, CBD represents a new way to indirectly affect systems that control opioid-seeking


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 54 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 57 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                        2-11

                behavior and to support other medications by reducing the craving and anxiety that contribute to
                relapse (Hurd et al., 2015). CBD has the advantage of negligible abuse potential because it does
                not produce euphoria, and it has minimal side effects. To date, the data about CBD and its
                benefits are mostly preclinical. Animal studies suggest that CBD inhibits trigger-induced heroin-
                seeking behavior with prolonged effects that may last for weeks, even after relapse (Ren et al.,
                2009). Pilot studies with humans have demonstrated that CBD is safe to co-administer with the
                potent injectable opioid fentanyl (Manini et al., 2015), that CBD can induce a decrease in craving
                for heroin that persists for up to a week, and that CBD can reduce anxiety.

                Vaccination
                         Vaccination against opioids to prevent OUD and its consequences is a relatively new
                avenue of research. Such vaccines work by causing a person’s body to create its own antibody
                response to a specific opioid, thus blocking the psychoactive effects of that opioid in the brain if
                it is ingested (Bremer et al., 2017). Since mu-opioid receptors are required in order to develop
                compulsive opioid-taking behavior, it is hypothesized that people will not develop OUD if
                opioids do not reach the brain. Given that in people with OUD it is common to use more than
                one type of opioid, the vaccine would need to be effective for the different forms (e.g., fentanyl,
                heroin). A major drawback is that in order to be effective, vaccines may also inhibit the effects of
                opioids for critical pain relief or palliative care treatments (Olson and Janda, 2018). Another
                concern is that a vaccine may also interfere with the use of naloxone as an overdose reversal
                medication (Raleigh et al., 2017). In addition, ethical considerations may outweigh the
                prophylactic benefit of vaccination in high-risk populations. Such cases might include offering
                vaccination as an alternative to incarceration or parents seeking to vaccinate their children
                against future drug use before they can give consent (Shen et al., 2011). Finally, vaccines do not
                treat the underlying psychosocial or behavioral correlates of OUD and therefore could lead to the
                unintended consequence of developing another type of substance use disorder.

                                            Further Research on the Neurobiology of Addiction

                        Additional research on the neurobiology of addiction and opioid signaling will be needed
                to advance the development of new medications. Current treatment options target only the opioid
                reward pathway, but new treatment options targeting other neural systems related to craving,
                negative affect, and cognitive control will expand our understanding of addiction and therapeutic
                interventions (Koob and Volkow, 2010). For instance, new mu-opioid receptor agonists that are
                biased toward specific downstream signaling pathways—and thus do not mediate the rewarding
                effects of opioids—could result in medications with lower misuse potential. Developing novel,
                non-opioid treatments that can help to relieve short- and long-term opioid withdrawal symptoms
                and cravings would require in-depth research into the interaction of the opioid systems with
                cellular and molecular mechanisms within discrete neural circuits that maintain long-term
                maladaptive processes and regulate opioid-seeking behavior. The development of such novel
                treatments has the potential to facilitate treatment induction, to improve retention in care, and to
                lengthen remission.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 55 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 58 of 152 PageID #:1257

                2-12                                                            MEDICATIONS FOR OUD SAVE LIVES


                            BEHAVIORAL THERAPY IN CONJUNCTION WITH MEDICATIONS

                        Behavioral interventions are often used in conjunction with medications in treating OUD,
                for two primary reasons. The first is to target a broad range of problems and issues not addressed
                by the medications themselves (e.g., comorbid psychiatric symptoms, concurrent use of other
                drugs, the need for social support, HIV risk behaviors, behavioral changes, motivation). The
                second is to address limitations associated with each form of medication (e.g., high attrition
                rates). See Box 2-2 for a description of different types of behavioral interventions that have been
                used with medication-based treatment for OUD. However, the evidence about the efficacy of
                different behavioral interventions used to complement each of the FDA-approved medications is
                limited to date, and the evidence that has been reported is mixed. Interpreting the outcomes is
                complicated by differences in the outcomes targeted in most studies—that is, retention in
                treatment and reducing opioid use versus addressing comorbid problems such as other drug use,
                psychosocial functioning, and HIV risk behaviors.



                                                                 BOX 2-2
                                                     Types of Behavioral Interventions

                        The empirically supported behavioral therapies that have been evaluated in the context
                of medication-based treatment for OUD include (1) contingency management approaches,
                which provide tangible reinforcement for behaviors such as adherence and submission of drug-
                free urine specimens (Dugosh et al., 2016); (2) cognitive behavioral approaches, which teach
                skills and strategies intended to improve control over urges to use and to improve decision
                making and problem solving skills (Carroll and Weiss, 2017); and (3) structured family therapy
                approaches, which attempt to recruit family support for adherence and retention (Carroll and
                Onken, 2005).
                        Behavioral therapies that have not yet been rigorously evaluated in the context of
                medication-based treatment for OUD include motivational interviewing (McHugh et al., 2010),
                which attempts to build the individual’s own internal motivation for change; acceptance and
                commitment therapy (Ramsey et al., 2016; Stotts et al., 2009); 12-step facilitation to reduce
                cocaine use in individuals maintained on methadone (Carroll et al., 2012); mindfulness-based
                approaches (Zullig et al., 2018); dialectical behavioral therapy (Dimeff and Linehan, 2008); and
                other ancillary approaches such as yoga (Lander et al., 2017) and acupuncture (Baker and
                Chang, 2016). While evaluations of some of these approaches are ongoing, the number of
                studies is too small to draw firm conclusions.



                       It is generally accepted that the best outcomes are typically achieved through a
                combination of pharmacologic and behavioral therapies (NIDA, 2018), but there is evidence that
                some individuals may respond adequately to medications plus medical management alone (e.g.,
                evaluation of medication safety and adherence, monitoring, or advice by the prescribing
                provider) (Gruber et al., 2008; McLellan et al., 1993; Schwartz et al., 2007, 2012; Weiss et al.,
                2011; Yancovitz et al., 1991). Given the resource limitations and the lack of empirical evidence
                about specific behavioral interventions to improve outcomes from medications for OUD, some
                have argued that clinicians should not be dissuaded from initiating medications for OUD simply


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 56 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 59 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                       2-13

                because evidence-based behavioral therapies are not available (beyond medical management
                with monitoring) (Schwartz, 2016). At the same time, while medications to treat OUD prevent
                death and stabilize patients so that their comorbid psychiatric, medical, and social problems can
                be identified and addressed, these medications alone do not address the many complex problems
                that many individuals with OUD may have. Therefore, it is critical to take individual differences
                into account and select a treatment plan that is best suited to each patient’s needs (Carroll and
                Onken, 2005). Provision of behavioral interventions can and often do occur in the medical
                management encounter with the prescriber.

                                   Methadone Treatment Combined with Behavioral Interventions

                        There is robust evidence that contingency management interventions that reward positive
                behaviors are effective as behavioral adjuncts to methadone treatment. Furthermore, treatment
                retention improves when patients are permitted to take the medication home. Take-home
                medication privileges based on drug-free urine specimens have consistently been shown to
                reduce illicit drug use (Carroll and Onken, 2005), as have incentive programs using vouchers for
                goods and services to reward time without drug use (Silverman et al., 1996). Low-cost
                contingency management interventions (in which individuals earn chances to win prizes rather
                than earn vouchers) have also demonstrated efficacy and may be suitable and more acceptable
                for resource-constrained treatment settings (Petry and Martin, 2002).
                         A systematic review examining 14 recent studies found that, with the exception of
                contingency management, behavioral therapies themselves do not generally improve retention or
                reduce opioid use in individuals with OUD receiving methadone treatment (Dugosh et al., 2016).
                However, results from studies that target “secondary” outcomes such as psychosocial functioning
                and other drug use generally support the addition of behavioral interventions. Studies have also
                examined the effectiveness of the counseling that patients are required to receive in real-world
                OTPs. The results do not demonstrate differences in treatment retention or opioid use among
                patients who were randomized to receive little or no interaction with OTP drug counselors versus
                patients who received the federally mandated level of counseling (Gruber et al., 2008; Schwartz
                et al., 2006, 2012; Yancovitz et al., 1991). When considered in aggregate, these data suggest that
                the psychosocial supports required at OTPs should be recalibrated.

                                Buprenorphine Treatment Combined with Behavioral Interventions

                        A systematic review of eight randomized controlled trials found mixed results with
                respect to the additional benefit of adding behavioral intervention to medication management in
                office-based buprenorphine treatment (Carroll and Weiss, 2017). Four of the trials found no
                additional benefit of behavioral therapy interventions that included: varying the intensity of
                medical management (Fiellin et al., 2006; Ling et al., 2013; Weiss et al., 2011); cognitive
                behavioral therapy (Fiellin et al., 2014; Ling et al., 2013); contingency management with or
                without cognitive behavioral therapy (Ling et al., 2013); and medical management plus drug
                counseling (Weiss et al., 2011). The other four randomized controlled trials demonstrated some
                additional benefit of adding the behavioral interventions, particularly those that used contingency
                management as the intervention (Bickel et al., 2008; Christensen et al., 2014; Miotto et al., 2012;
                Schottenfeld et al., 2005). The authors suggested that research design may have played a role in
                these opposing outcomes. The four trials that reported no additional benefit of behavioral
                intervention all featured relatively intensive medical management in addition to the behavioral


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 57 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 60 of 152 PageID #:1257

                2-14                                                            MEDICATIONS FOR OUD SAVE LIVES

                intervention under evaluation, while three of the four positive studies did not offer structured
                medical management.
                        To date, no trials have evaluated the efficacy of buprenorphine alone, without medication
                management, as the minimal standard of care. Thus, there are no data on the number or types of
                individuals who may respond to buprenorphine without medication management and monitoring
                (Carroll and Weiss, 2017). Another recent systematic review examined group-based therapy for
                OUD combined with buprenorphine, finding multiple methodological problems with most of the
                studies (e.g., small sample size, varying theoretical focus, weak control groups) that make it
                difficult to draw conclusions regarding efficacy (Sokol et al., 2018). However, some evidence
                suggests that patients with other comorbid addictions or psychiatric disorders have better
                outcomes when behavioral interventions are included in their treatment regimens (Arias and
                Kranzler, 2008; Kelly and Daley, 2013).

                                   Naltrexone Treatment Combined with Behavioral Interventions

                        A recent systematic review found that relatively few robust studies meeting the criteria
                for inclusion had investigated behavioral interventions used with naltrexone (Dugosh et al.,
                2016). Most of the high-quality studies involved the use of contingency management to improve
                adherence to naltrexone and the submission of opioid-free urine specimens. Several trials have
                evaluated contingency management strategies with oral—not extended-release—naltrexone
                (Carroll et al., 2002; Dunn et al., 2013; Nunes et al., 2006; Preston et al., 1999), finding positive
                effects on treatment retention, attendance, and compliance in the short term, but poor treatment
                retention in the longer term. Two studies of injectable extended-release naltrexone in conjunction
                with contingency management found that the combination was effective in improving treatment
                retention and in increasing the number of naltrexone injections received (DeFulio et al., 2012;
                Everly et al., 2011a).

                 KNOWLEDGE GAPS AND ADDITIONAL RESEARCH NEEDED ON THE ROLE OF
                 BEHAVIORAL INTERVENTIONS WITH MEDICATIONS IN TREATMENT OF OUD

                         Apart from contingency management, it is difficult to say which behavioral intervention
                will be most effective with a given medication or a given outcome in a given patient. Relatively
                few studies have investigated the comparative or differential effectiveness of different types of
                behavioral interventions in treating OUD at different points in the continuum of care, among
                different populations, or in different treatment settings (Dugosh et al., 2016). Given the mortality
                benefit of the medications, more research into behavioral interventions that result in improved
                treatment adherence is critical; behavioral techniques also have promising potential to assist
                patients in achieving good long-term functional outcomes. Investigating behavioral techniques to
                facilitate improvements in psychiatric, legal, interpersonal, and occupational functioning may
                support sustained remission (Carroll and Weiss, 2017). Other techniques may reduce HIV and
                HCV risk behaviors, regardless of other treatment outcomes (Edelman et al., 2014; Meade et al.,
                2010).
                        Another knowledge gap in OUD behavioral treatment innovations pertains to the
                provision of peer support to enhance treatment. Peer support is “the process of giving and
                receiving nonprofessional, nonclinical assistance from individuals with similar conditions or


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 58 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 61 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                     2-15

                circumstances to achieve long-term recovery from psychiatric, alcohol, and/or other drug-related
                problems” (Tracy and Wallace, 2016, p. 143). Peer-based recovery support has a long history in
                addiction treatment and was advocated for by Dole and Nyswander who developed the
                methadone maintenance treatment model for OUD (White, 2009). Peer support groups to
                supplement treatment for addiction have promising potential to increase treatment engagement
                and to reduce substance use and risk behaviors for infectious disease transmission, but more
                rigorous studies are needed (Tracy and Wallace, 2016). Peer providers with lived experience
                related to addiction may be able to contribute positively to other people’s OUD treatments and to
                help address the vast workforce shortages in behavioral health. However, the inclusion of peer
                providers gives rise to important concerns about their training, certification, methodological
                consistency across programs, opportunities for career advancement, and fair compensation.
                Despite the high degree of public investment in these programs nationally, there are no data from
                well controlled trials evaluating peer support. More research is needed to explore how peer
                providers may be able to support OUD treatment and to establish the effect size of such
                interventions (Chapman et al., 2018; Reif et al., 2014).

                                                               CONCLUSIONS




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 59 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 62 of 152 PageID #:1257

                2-16                                                            MEDICATIONS FOR OUD SAVE LIVES




                                                                REFERENCES

                Ali, S., B. Tahir, S. Jabeen, and M. Malik. 2017. Methadone treatment of opiate addiction: A
                         systematic review of comparative studies. Innovations in Clinical Neuroscience 14(7–
                         8):8–19.
                Alves, P., and A. Winstock. 2011. Patients’ knowledge about treatment for opiate dependence.
                         Psychiatrist 35:448–453.
                Arias, A. J., and H. R. Kranzler. 2008. Treatment of co-occurring alcohol and other drug use
                         disorders. Alcohol Research & Health 31(2):155–167.
                ASAM (American Society of Addiction Medicine). 2016. Nurse practitioners and physician
                         assistants prescribing buprenorphine. https://www.asam.org/resources/practice-
                         resources/nurse-practitioners-and-physician-assistants-prescribing-buprenorphine
                         (accessed January 15, 2019).
                Baker, T. E., and G. Chang. 2016. The use of auricular acupuncture in opioid use disorder: A
                         systematic literature review. American Journal on Addictions 25(8):592–602.
                Bansback, N., D. Guh, E. Oviedo-Joekes, S. Brissette, S. Harrison, A. Janmohamed, M. Krausz,
                         S. MacDonald, D. C. Marsh, M. T. Schechter, and A. H. Anis. 2018. Cost-effectiveness
                         of hydromorphone for severe opioid use disorder: Findings from the SALOME
                         randomized clinical trial. Addiction 113(7):1264–1273.
                Bao, Y. P., Z. M. Liu, D. H. Epstein, C. Du, J. Shi, and L. Lu. 2009. A meta-analysis of retention
                         in methadone maintenance by dose and dosing strategy. American Journal of Drug and
                         Alcohol Abuse 35(1):28–33.
                Bart, G. 2012. Maintenance medication for opiate addiction: The foundation of recovery. Journal
                         of Addictive Diseases 31(3):207–225.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 60 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 63 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                       2-17

                Bart, G., Q. Wang, J. S. Hodges, C. Nolan, and G. Carlson. 2012. Superior methadone treatment
                        outcome in Hmong compared with non-Hmong patients. Journal of Substance Abuse
                        Treatment 43(3):269–275.
                Bart, G., Z. Wyman, Q. Wang, J. S. Hodges, R. Karim, and B. A. Bart. 2017. Methadone and the
                        qtc interval: Paucity of clinically significant factors in a retrospective cohort. Vol. 11.
                Bawor, M., H. Bami, B. B. Dennis, C. Plater, A. Worster, M. Varenbut, J. Daiter, D. C. Marsh,
                        M. Steiner, R. Anglin, M. Coote, G. Pare, L. Thabane, and Z. Samaan. 2015.
                        Testosterone suppression in opioid users: A systematic review and meta-analysis. Drug
                        and Alcohol Dependence 149:1–9.
                Beck, T., C. Haasen, U. Verthein, S. Walcher, C. Schuler, M. Backmund, C. Ruckes, and J.
                        Reimer. 2014. Maintenance treatment for opioid dependence with slow-release oral
                        morphine: A randomized cross-over, non-inferiority study versus methadone. Addiction
                        109(4):617–626.
                Bickel, W. K., L. A. Marsch, A. R. Buchhalter, and G. J. Badger. 2008. Computerized behavior
                        therapy for opioid-dependent outpatients: A randomized controlled trial. Experimental
                        and Clinical Psychopharmacology 16(2):132–143.
                Binswanger, I. A., and J. M. Glanz. 2018. Potential risk window for opioid overdose related to
                        treatment with extended-release injectable naltrexone. Drug Safety 41(10):979–980.
                Bird, S. M., A. McAuley, S. Perry, and C. Hunter. 2016. Effectiveness of Scotland’s National
                        Naloxone Programme for reducing opioid-related deaths: A before (2006–10) versus after
                        (2011–13) comparison. Addiction 111(5):883–891.
                Bremer, P. T., J. E. Schlosburg, M. L. Banks, F. F. Steele, B. Zhou, J. L. Poklis, and K. D. Janda.
                        2017. Development of a clinically viable heroin vaccine. Journal of the American
                        Chemical Society 139(25):8601–8611.
                Bukten, A., S. Skurtveit, M. Gossop, H. Waal, P. Stangeland, I. Havnes, and T. Clausen. 2012.
                        Engagement with opioid maintenance treatment and reductions in crime: A longitudinal
                        national cohort study. Addiction 107(2):393–399.
                Carroll, K. M., and L. S. Onken. 2005. Behavioral therapies for drug abuse. The American
                        Journal of Psychiatry 162(8):1452–1460.
                Carroll, K. M., and R. D. Weiss. 2017. The role of behavioral interventions in buprenorphine
                        maintenance treatment: A review. The American Journal of Psychiatry 174(8):738–747.
                Carroll, K. M., R. Sinha, C. Nich, T. Babuscio, and B. J. Rounsaville. 2002. Contingency
                        management to enhance naltrexone treatment of opioid dependence: A randomized
                        clinical trial of reinforcement magnitude. Experimental and Clinical
                        Psychopharmacology 10(1):54–63.
                Carroll, K. M., C. Nich, J. M. Shi, D. Eagan, and S. A. Ball. 2012. Efficacy of disulfiram and
                        twelve step facilitation in cocaine-dependent individuals maintained on methadone: A
                        randomized placebo-controlled trial. Drug and Alcohol Dependence 126(1–2):224–231.
                Chapman, S. A., L. K. Blash, K. Mayer, and J. Spetz. 2018. Emerging roles for peer providers in
                        mental health and substance use disorders. American Journal of Preventive Medicine
                        54(6S3):S267–S274.
                Christensen, D. R., R. D. Landes, L. Jackson, L. A. Marsch, M. J. Mancino, M. P. Chopra, and
                        W. K. Bickel. 2014. Adding an internet-delivered treatment to an efficacious treatment
                        package for opioid dependence. Journal of Consulting and Clinical Psychology
                        82(6):964–972.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 61 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 64 of 152 PageID #:1257

                2-18                                                            MEDICATIONS FOR OUD SAVE LIVES

                Cicero, T. J., M. S. Ellis, H. L. Surratt, and S. P. Kurtz. 2014. Factors contributing to the rise of
                        buprenorphine misuse: 2008–2013. Drug and Alcohol Dependence 142:98–104.
                Coffin, P. O., E. Behar, C. Rowe, G. M. Santos, D. Coffa, M. Bald, and E. Vittinghoff. 2016.
                        Nonrandomized intervention study of naloxone coprescription for primary care patients
                        receiving long-term opioid therapy for pain. Annals of Internal Medicine 165(4):245–
                        252.
                Connery, H. S. 2015. Medication-assisted treatment of opioid use disorder: Review of the
                        evidence and future directions. Harvard Review of Psychiatry 23(2):63–75.
                CRS (Congressional Research Service). 2018. Opioid treatment programs and related federal
                        regulations. https://fas.org/sgp/crs/misc/IF10219.pdf (accessed February 9, 2019).
                Dahan, A., A. Yassen, R. Romberg, E. Sarton, L. Teppema, E. Olofsen, and M. Danhof. 2006.
                        Buprenorphine induces ceiling in respiratory depression but not in analgesia. British
                        Journal of Anaesthesia 96(5):627–632.
                Davis, C. and D. Carr. 2017. State legal innovations to encourage naloxone dispensing. Journal
                        of the American Pharmaceutical Association (2003) 57(2S):S180–S184.
                Dean, A. J., J. B. Saunders, R. T. Jones, R. M. Young, J. P. Connor, and B. R. Lawford. 2006.
                        Does naltrexone treatment lead to depression? Findings from a randomized controlled
                        trial in subjects with opioid dependence. Journal of Psychiatry and Neuroscience
                        31(1):38–45.
                DeFulio, A., J. J. Everly, J.-M. S. Leoutsakos, A. Umbricht, M. Fingerhood, G. E. Bigelow, and
                        K. Silverman. 2012. Employment-based reinforcement of adherence to an FDA-approved
                        extended release formulation of naltrexone in opioid-dependent adults: A randomized
                        controlled trial. Drug and Alcohol Dependence 120(1–3):48–54.
                Degenhardt, L., D. Randall, W. Hall, M. Law, T. Butler, and L. Burns. 2009. Mortality among
                        clients of a state-wide opioid pharmacotherapy program over 20 years: Risk factors and
                        lives saved. Drug and Alcohol Dependence 105(1):9–15.
                Degenhardt, L., C. Bucello, B. Mathers, C. Briegleb, H. Ali, M. Hickman, and J. McLaren. 2011.
                        Mortality among regular or dependent users of heroin and other opioids: A systematic
                        review and meta-analysis of cohort studies. Addiction 106(1):32–51.
                Degenhardt, L., S. Larney, J. Kimber, M. Farrell, and W. Hall. 2015. Excess mortality among
                        opioid-using patients treated with oral naltrexone in Australia. Drug and Alcohol Review
                        34(1):90–96.
                Dimeff, L. A., and M. M. Linehan. 2008. Dialectical behavior therapy for substance abusers.
                        Addiction Science & Clinical Practice 4(2):39–47.
                Doughty, B. D. Morgenson, and T. Brooks. 2019. Lofexifine: a newly FDA-approved, nonopioid
                        treatment for opioid withdrawal. Annals of Pharmacotherapy. doi:
                        10.1177/1060028019828954.
                Drug Policy Alliance. 2016. Heroin-assisted treatment (HAT).
                        https://www.drugpolicy.org/sites/default/files/DPA%20Fact%20Sheet_Heroin-
                        Assisted%20Treatment_(Feb.%202016).pdf (accessed February 9, 2019).
                Dugosh, K., A. Abraham, B. Seymour, K. McLoyd, M. Chalk, and D. Festinger. 2016. A
                        systematic review on the use of psychosocial interventions in conjunction with
                        medications for the treatment of opioid addiction. Journal of Addiction Medicine
                        10(2):93–103.
                Dunn, K. E., A. Defulio, J. J. Everly, W. D. Donlin, W. M. Aklin, P. A. Nuzzo, J. M.
                        Leoutsakos, A. Umbricht, M. Fingerhood, G. E. Bigelow, and K. Silverman. 2013.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 62 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 65 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                    2-19

                         Employment-based reinforcement of adherence to oral naltrexone treatment in
                         unemployed injection drug users. Experimental and Clinical Psychopharmacology
                         21(1):74–83.
                Dunn, K., A. DeFulio, J. J. Everly, W. D. Donlin, W. M. Aklin, P. A. Nuzzo, J. M. Leoutsakos,
                         A. Umbricht, M. Fingerhood, G. E. Bigelow, and K. Silverman. 2015. Employment-
                         based reinforcement of adherence to oral naltrexone in unemployed injection drug users:
                         12-month outcomes. Psychology of Addictive Behaviors 29(2):270–276.
                Eastwood, B., J. Strang, and J. Marsden. 2017. Effectiveness of treatment for opioid use
                         disorder: A national, five-year, prospective, observational study in England. Drug and
                         Alcohol Dependence 176:139–147.
                Edelman, E. J., T. Chantarat, S. Caffrey, A. Chaudhry, P. G. O’Connor, L. Weiss, D. A. Fiellin,
                         and L. E. Fiellin. 2014. The impact of buprenorphine/naloxone treatment on HIV risk
                         behaviors among HIV-infected, opioid-dependent patients. Drug and Alcohol
                         Dependence 139:79–85.
                Ellgren, M., S. M. Spano, and Y. L. Hurd. 2007. Adolescent cannabis exposure alters opiate
                         intake and opioid limbic neuronal populations in adult rats. Neuropsychopharmacology
                         32(3):607–615.
                Everly, J. J., A. DeFulio, M. N. Koffarnus, J.-M. S. Leoutsakos, W. D. Donlin, W. M. Aklin, A.
                         Umbricht, M. Fingerhood, G. E. Bigelow, and K. Silverman. 2011a. Employment-based
                         reinforcement of adherence to depot naltrexone in unemployed opioid-dependent adults:
                         A randomized controlled trial. Addiction (Abingdon, England) 106(7):1309–1318.
                Faggiano, F., F. Vigna-Taglianti, E. Versino, and P. Lemma. 2003. Methadone maintenance at
                         different dosages for opioid dependence. Cochrane Database of Systematic Reviews
                         2003(3):CD002208.
                Fareed, A., D. Patil, K. Scheinberg, R. Blackinton Gale, S. Vayalapalli, J. Casarella, and K.
                         Drexler. 2013. Comparison of qtc interval prolongation for patients in methadone versus
                         buprenorphine maintenance treatment: A 5-year follow-up. Journal of Addictive Diseases
                         32(3):244–251.
                FDA (U.S. Food and Drug Administration). 2017. FDA urges caution about withholding opioid
                         addiction medications from patients taking benzodiazepines or CNS depressants: Careful
                         medication management can reduce risks.
                         www.fda.gov/Drugs/DrugSafety/ucm575307.htm (accessed February 9, 2019).
                FDA. 2018. Information about medication-assisted treatment (MAT).
                         https://www.fda.gov/Drugs/DrugSafety/InformationbyDrugClass/ucm600092.htm
                         (accessed December 11, 2018).
                Ferri, M., S. Minozzi, A. Bo, and L. Amato. 2013. Slow-release oral morphine as maintenance
                         therapy for opioid dependence. Cochrane Database of Systematic Reviews
                         2013(6):CD009879.
                Fiellin, D. A., M. V. Pantalon, M. C. Chawarski, B. A. Moore, L. E. Sullivan, P. G. O’Connor,
                         and R. S. Schottenfeld. 2006. Counseling plus buprenorphine-naloxone maintenance
                         therapy for opioid dependence. New England Journal of Medicine 355(4):365–374.
                Fiellin, D. A., R. S. Schottenfeld, C. J. Cutter, B. A. Moore, D. T. Barry, and P. G. O’Connor.
                         2014. Primary care-based buprenorphine taper vs. maintenance therapy for prescription
                         opioid dependence: A randomized clinical trial. JAMA Internal Medicine 174(12):1947–
                         1954.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 63 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 66 of 152 PageID #:1257

                2-20                                                            MEDICATIONS FOR OUD SAVE LIVES

                Fischer, B., E. Oviedo-Joekes, P. Blanken, C. Haasen, J. Rehm, M. T. Schechter, J. Strang, and
                        W. van den Brink. 2007. Heroin-assisted treatment (hat) a decade later: A brief update on
                        science and politics. Journal of Urban Health 84(4):552–562.
                Fishman, M., C. Tirado, D. Alam, K. Gullo, T. Clinch, and C. W. Gorodetzky. 2018. Safety and
                        efficacy of Lofexidine for medically managed opioid withdrawal: a randomized
                        controlled clinical trial. Journal of Addiction Medicine. doi:
                        10.1097/ADM.0000000000000474.
                Fudala, P. J., T. P. Bridge, S. Herbert, W. O. Williford, C. N. Chiang, K. Jones, J. Collins, D.
                        Raisch, P. Casadonte, R. J. Goldsmith, W. Ling, U. Malkerneker, L. McNicholas, J.
                        Renner, S. Stine, D. Tusel, and the Buprenorphine/Naloxone Collaborative Study Group.
                        2003. Office-based treatment of opiate addiction with a sublingual-tablet formulation of
                        buprenorphine and naloxone. New England Journal of Medicine 349(10):949–958.
                Gearing, F. R. 1974. Methadone maintenance treatment five years later: Where are they now?
                        American Journal of Public Health 64(Suppl 12):44–50.
                Goldstein, A., and J. Herrera. 1995. Heroin addicts and methadone treatment in Albuquerque: A
                        22-year follow-up. Drug and Alcohol Dependence 40(2):139–150.
                Gossop, M., J. Marsden, D. Stewart, and T. Kidd. 2003. The National Treatment Outcome
                        Research Study (NTORS): 4-5 year follow-up results. Addiction 98(3):291–303.
                Gowing, L., M. F. Farrell, R. Bornemann, L. E. Sullivan, and R. Ali. 2011. Oral substitution
                        treatment of injecting opioid users for prevention of HIV infection. Cochrane Database
                        of Systematic Reviews 2011(8):CD004145.
                Green, T. C., E. F. Dauria, J. Bratberg, C. S. Davis, and A. Y. Walley. 2015. Orienting patients
                        to greater opioid safety: Models of community pharmacy-based naloxone. Harm
                        Reduction Journal 12:25–25.
                Green, T. C., J. Clarke, L. Brinkley-Rubinstein, B. D. L. Marshall, N. Alexander-Scott, R. Boss,
                        and J. D. Rich. 2018. Postincarceration fatal overdoses after implementing medications
                        for addiction treatment in a statewide correctional system. JAMA Psychiatry 75(4):405–
                        407.
                Gruber, V. A., K. L. Delucchi, A. Kielstein, and S. L. Batki. 2008. A randomized trial of 6-
                        month methadone maintenance with standard or minimal counseling versus 21-day
                        methadone detoxification. Drug and Alcohol Dependence 94(1–3):199–206.
                HHS (U.S. Department of Health and Human Services). 2018. Naloxone: The opioid reversal
                        drug that saves lives. 2018. https://www.hhs.gov/opioids/sites/default/files/2018-
                        12/naloxone-coprescribing-guidance.pdf (accessed January 15, 2019).
                Hser, Y., V. Hoffman, C. E. Grella, and M. D. Anglin. 2001. A 33-year follow-up of narcotics
                        addicts. Archives of General Psychiatry 58:503–508.
                Hser, Y. I., A. J. Saxon, D. Huang, A. Hasson, C. Thomas, M. Hillhouse, P. Jacobs, C. Teruya,
                        P. McLaughlin, K. Wiest, A. Cohen, and W. Ling. 2014. Treatment retention among
                        patients randomized to buprenorphine/naloxone compared to methadone in a multi-site
                        trial. Addiction 109(1):79–87.
                Hurd, Y. L., M. Yoon, A. F. Manini, S. Hernandez, R. Olmedo, M. Ostman, and D. Jutras-
                        Aswad. 2015. Early phase in the development of cannabidiol as a treatment for addiction:
                        Opioid relapse takes initial center stage. Neurotherapeutics 12(4):807–815.
                Jarvis, B. P., A. F. Holtyn, S. Subramaniam, D. A. Tompkins, E. A. Oga, G. E. Bigelow, and K.
                        Silverman. 2018. Extended-release injectable naltrexone for opioid use disorder: A
                        systematic review. Addiction 113(7):1188–1209.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 64 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 67 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                     2-21

                Jegu, J., A. Gallini, P. Soler, J. L. Montastruc, and M. Lapeyre-Mestre. 2011. Slow-release oral
                        morphine for opioid maintenance treatment: A systematic review. British Journal of
                        Clinical Pharmacology 71(6):832–843.
                Jones, C. M., M. Campopiano, G. Baldwin, and E. McCance-Katz. 2015. National and state
                        treatment need and capacity for opioid agonist medication-assisted treatment. American
                        Journal of Public Health 105(8):e55–e63.
                Kakko, J., K. D. Svanborg, M. J. Kreek, and M. Heilig. 2003. 1-year retention and social
                        function after buprenorphine-assisted relapse prevention treatment for heroin dependence
                        in Sweden: A randomised, placebo-controlled trial. Lancet 361(9358):662–668.
                Kampman, K., and M. Jarvis. 2015. American society of addiction medicine (ASAM) national
                        practice guideline for the use of medications in the treatment of addiction involving
                        opioid use. Journal of Addiction Medicine 9(5):358–367.
                Kelly, T. M., and D. C. Daley. 2013. Integrated treatment of substance use and psychiatric
                        disorders. Social Work in Public Health 28(3–4):388–406.
                Kelty, E., and G. Hulse. 2017. Fatal and non-fatal opioid overdose in opioid dependent patients
                        treated with methadone, buprenorphine, or implant naltrexone. International Journal of
                        Drug Policy 46:54–60.
                Kimber, J., S. Larney, M. Hickman, D. Randall, and L. Degenhardt. 2015. Mortality risk of
                        opioid substitution therapy with methadone versus buprenorphine: A retrospective cohort
                        study. Lancet Psychiatry 2(10):901–908.
                Kleber, H. D. 2007. Pharmacologic treatments for opioid dependence: Detoxification and
                        maintenance options. Dialogues in Clinical Neuroscience 9(4):455–470.
                Klous, M. G., W. Van den Brink, J. M. Van Ree, and J. H. Beijnen. 2005. Development of
                        pharmaceutical heroin preparations for medical co-prescription to opioid dependent
                        patients. Drug and Alcohol Dependence 80(3):283–295.
                Koob, G. F., and N. D. Volkow. 2010. Neurocircuitry of addiction. Neuropsychopharmacology
                        35(1):217–238.
                Kreek, M. J. 2000. Methadone-related opioid agonist pharmacotherapy for heroin addiction.
                        History, recent molecular and neurochemical research and future in mainstream
                        medicine. Annals of the New York Academy of Sciences 909:186–216.
                Krupitsky, E., E. V. Nunes, W. Ling, A. Illeperuma, D. R. Gastfriend, and B. L. Silverman.
                        2011. Injectable extended-release naltrexone for opioid dependence: a double-blind,
                        placebo-controlled, multicentre randomised trial. Lancet 377:1506–1513.
                Lander, L., K. Chiasson Downs, M. Andrew, G. Rader, S. Dohar, and K. Waibogha. 2017. Yoga
                        as an adjunctive intervention to medication-assisted treatment with buprenorphine +
                        naloxone. Journal of Addiction Research and Therapy 8(6). doi: 10.4172/155-
                        6105.1000354.
                Larochelle, M. R., N. M. Cocoros, J. Popovic, E. C. Dee, C. Kornegay, J. Ju, and J. A. Racoosin.
                        2017. Opioid tolerance and urine drug testing among initiates of extended-release or
                        long-acting opioids in Food and Drug Administration’s Sentinel System. Journal of
                        Opioid Management 13(5):315–327.
                Lee, J. D., P. D. Friedmann, T. W. Kinlock, E. V. Nunes, T. Y. Boney, R. A. Hoskinson, Jr., D.
                        Wilson, R. McDonald, J. Rotrosen, M. N. Gourevitch, M. Gordon, M. Fishman, D. T.
                        Chen, R. J. Bonnie, J. W. Cornish, S. M. Murphy, and C. P. O’Brien. 2016. Extended-
                        release naltrexone to prevent opioid relapse in criminal justice offenders. New England
                        Journal of Medicine 374:1232–1242.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 65 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 68 of 152 PageID #:1257

                2-22                                                            MEDICATIONS FOR OUD SAVE LIVES

                Lee, J. D., E. V. Nunes, Jr., P. Novo, K. Bachrach, G. L. Bailey, S. Bhatt, S. Farkas, M. Fishman,
                        P. Gauthier, C. C. Hodgkins, J. King, R. Lindblad, D. Liu, A. G. Matthews, J. May, K.
                        M. Peavy, S. Ross, D. Salazar, P. Schkolnik, D. Shmueli-Blumberg, D. Stablein, G.
                        Subramaniam, and J. Rotrosen. 2018. Comparative effectiveness of extended-release
                        naltrexone versus buprenorphine-naloxone for opioid relapse prevention (x:Bot): A
                        multicentre, open-label, randomised controlled trial. Lancet 391(10118):309–318.
                Ling, W., M. Hillhouse, A. Ang, J. Jenkins, and J. Fahey. 2013. Comparison of behavioral
                        treatment conditions in buprenorphine maintenance. Addiction 108(10):1788–1798.
                Lofwall M. R., S. Babalonis, P. A. Nuzzo, S. C. Elayi, and S. L. Walsh. 2016. Opioid withdrawal
                        suppression efficacy of oral dronabinol in opioid dependent humans. Drug and Alcohol
                        Dependence 164:143–150.
                MacArthur, G. J., S. Minozzi, N. Martin, P. Vickerman, S. Deren, J. Bruneau, L. Degenhardt,
                        and M. Hickman. 2012. Opiate substitution treatment and HIV transmission in people
                        who inject drugs: Systematic review and meta-analysis. BMJ 345:e5945.
                Maglione, M. A., L. Raaen, C. Chen, G. Azhar, N. Shahidinia, M. M. Shen, E. Maksabedian, R.
                        M. Shanman, S. Newberry, and S. Hempel. 2018. Effects of medication assisted
                        treatment (mat) for opioid use disorder on functional outcomes: A systematic review.
                        Journal of Substance Abuse Treatment 89:28–51.
                Manhapra, A., R. Rosenheck, and D. A. Fiellin. 2017. Opioid substitution treatment is linked to
                        reduced risk of death in opioid use disorder. BMJ 357:j1947.
                Manini, A. F., G. Yiannoulos, M. M. Bergamaschi, S. Hernandez, R. Olmedo, A. J. Barnes, G.
                        Winkel, R. Sinha, D. Jutras-Aswad, M. A. Huestis, and Y. L. Hurd. 2015. Safety and
                        pharmacokinetics of oral cannabidiol when administered concomitantly with intravenous
                        fentanyl in humans. Journal of Addiction Medicine 9(3):204–210.
                Mattick, R. P., C. Breen, J. Kimber, and M. Davoli. 2009. Methadone maintenance therapy
                        versus no opioid replacement therapy for opioid dependence. Cochrane Database of
                        Systematic Reviews 2009(3):CD002209.
                Mattick, R. P., C. Breen, J. Kimber, and M. Davoli. 2014. Buprenorphine maintenance versus
                        placebo or methadone maintenance for opioid dependence. Cochrane Database of
                        Systematic Reviews 2014(2):CD002207.
                McHugh, R. K., B. A. Hearon, and M. W. Otto. 2010. Cognitive-behavioral therapy for
                        substance use disorders. Psychiatric Clinics of North America 33(3):511–525.
                McLellan, A. T., I. O. Arndt, D. S. Metzger, G. E. Woody, and C. P. O’Brien. 1993. The effects
                        of psychosocial services in substance abuse treatment. JAMA 269(15):1953–1959.
                Meade, C. S., R. D. Weiss, G. M. Fitzmaurice, S. A. Poole, G. A. Subramaniam, A. A. Patkar, H.
                        S. Connery, and G. E. Woody. 2010. HIV risk behavior in treatment-seeking opioid-
                        dependent youth: Results from a NIDA clinical trials network multisite study. Journal of
                        Acquired Immune Deficiency Syndromes 55(1):65–72.
                Minozzi, S., L. Amato, S. Vecchi, M. Davoli, U. Kirchmayer, and A. Verster. 2011. Oral
                        naltrexone maintenance treatment for opioid dependence. Cochrane Database of
                        Systematic Reviews 2011(4):CD001333.
                Miotto, K., M. Hillhouse, R. Donovick, J. Cunningham-Rathner, C. Charuvastra, M. Torrington,
                        A. E. Esagoff, and W. Ling. 2012. Comparison of buprenorphine treatment for opioid
                        dependence in 3 settings. Journal of Addiction Medicine 6(1):68–76.
                Morgan, J. R., B. R. Schackman, J. A. Leff, B. P. Linas, and A. Y. Walley. 2018. Injectable
                        naltrexone, oral naltrexone, and buprenorphine utilization and discontinuation among



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 66 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 69 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                    2-23

                        individuals treated for opioid use disorder in a united states commercially insured
                        population. Journal of Substance Abuse Treatment 85:90–96.
                NIDA (National Institute on Drug Abuse). 2018. Principles of drug addiction treatment: A
                        research-based guide, 3rd ed. https://www.drugabuse.gov/publications/principles-drug-
                        addiction-treatment-research-based-guide-third-edition (accessed February 9, 2019).
                NIH (National Institutes of Health). 1998. Effective medical treatment of opiate addiction.
                        National Consensus Development Panel on Effective Medical Treatment of Opiate
                        Addiction. Journal of the American Medical Association 280:1936–1943.
                Nunes, E. V., J. L. Rothenberg, M. A. Sullivan, K. M. Carpenter, and H. D. Kleber. 2006.
                        Behavioral therapy to augment oral naltrexone for opioid dependence: A ceiling on
                        effectiveness? American Journal of Drug and Alcohol Abuse 32(4):503–517.
                O’Connor, P. G., and T. R. Kosten. 1998. Rapid and ultrarapid opioid detoxification techniques.
                        Journal of the American Medical Association 279(3):229–234.
                Olfson, M., M. M. Wall, S. M. Liu, and C. Blanco. 2018. Cannabis use and risk of prescription
                        opioid use disorder in the United States. The American Journal of Psychiatry 175(1):47–
                        53.
                Olson, M. E., and K. D. Janda. 2018. Vaccines to combat the opioid crisis: Vaccines that prevent
                        opioids and other substances of abuse from entering the brain could effectively treat
                        addiction and abuse. EMBO Reports 19(1):5–9.
                Oviedo-Joekes, E., D. Guh, S. Brissette, K. Marchand, S. MacDonald, K. Lock, S. Harrison, A.
                        Janmohamed, A. H. Anis, M. Krausz, D. C. Marsh, and M. T. Schechter. 2016.
                        Hydromorphone compared with diacetylmorphine for long-term opioid dependence: A
                        randomized clinical trial. JAMA Psychiatry 73(5):447–455.
                Peles, E., S. Schreiber, V. Rados, and M. Adelson. 2011. Low risk for hepatitis c seroconversion
                        in methadone maintenance treatment. Journal of Addiction Medicine 5(3):214–220.
                Petry, N. M., and B. Martin. 2002. Low-cost contingency management for treating cocaine- and
                        opioid-abusing methadone patients. Journal of Consulting and Clinical Psychology
                        70(2):398–405.
                Pierce, M., S. M. Bird, M. Hickman, J. Marsden, G. Dunn, A. Jones, and T. Millar. 2016. Impact
                        of treatment for opioid dependence on fatal drug-related poisoning: A national cohort
                        study in England. Addiction 111(2):298–308.
                Pisano, V. D., N. P. Putnam, H. M. Kramer, K. J. Franciotti, J. H. Halpern, and S. C. Holden.
                        2017. The association of psychedelic use and opioid use disorders among illicit users in
                        the United States. Journal of Psychopharmacology 31(5):606–613.
                Ponizovsky, A. M., and A. Grinshpoon. 2007. Quality of life among heroin users on
                        buprenorphine versus methadone maintenance. American Journal of Drug and Alcohol
                        Abuse 33(5):631–642.
                Preston, K. L., K. Silverman, A. Umbricht, A. DeJesus, I. D. Montoya, and C. R. Schuster. 1999.
                        Improvement in naltrexone treatment compliance with contingency management. Drug
                        and Alcohol Dependence 54(2):127–135.
                Raleigh, M. D., S. J. Peterson, M. Laudenbach, F. Baruffaldi, F. I. Carroll, S. D. Comer, H. A.
                        Navarro, T. L. Langston, S. P. Runyon, S. Winston, M. Pravetoni, and P. R. Pentel. 2017.
                        Safety and efficacy of an oxycodone vaccine: Addressing some of the unique
                        considerations posed by opioid abuse. PLOS ONE 12(12):e0184876.
                Ramsey, S. E., D. Rounsaville, R. Hoskinson, T. W. Park, E. G. Ames, V. D. Neirinckx, and P.
                        Friedmann. 2016. The need for psychosocial interventions to facilitate the transition to



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 67 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 70 of 152 PageID #:1257

                2-24                                                            MEDICATIONS FOR OUD SAVE LIVES

                        extended-release naltrexone (XR-NTX) treatment for opioid dependence: A concise
                        review of the literature. Substance Abuse: Research and Treatment 10:65–68.
                Reif, S., L. Braude, D. R. Lyman, R. H. Dougherty, A. S. Daniels, S. S. Ghose, O. Salim, and M.
                        E. Delphin-Rittmon. 2014. Peer recovery support for individuals with substance use
                        disorders: Assessing the evidence. Psychiatric Services 65(7):853–861.
                Ren, Y., J. Whittard, A. Higuera-Matas, C. V. Morris, and Y. L. Hurd. 2009. Cannabidiol, a
                        nonpsychotropic component of cannabis, inhibits cue-induced heroin seeking and
                        normalizes discrete mesolimbic neuronal disturbances. Journal of Neuroscience
                        29(47):14764–14769.
                Schottenfeld, R. S., M. C. Chawarski, J. R. Pakes, M. V. Pantalon, K. M. Carroll, and T. R.
                        Kosten. 2005. Methadone versus buprenorphine with contingency management or
                        performance feedback for cocaine and opioid dependence. The American Journal of
                        Psychiatry 162(2):340–349.
                Schuckit, M. A. 2016. Treatment of opioid-use disorders. New England Journal of Medicine
                        375(4):357–368.
                Schwartz, R. P. 2016. When added to opioid agonist treatment, psychosocial interventions do not
                        further reduce the use of illicit opioids: A comment on Dugosh et al. Journal of Addiction
                        Medicine 10(4):283–285.
                Schwartz, R. P., D. A. Highfield, J. H. Jaffe, J. V. Brady, C. B. Butler, C. O. Rouse, J. M.
                        Callaman, K. E. O’Grady, and R. J. Battjes. 2006. A randomized controlled trial of
                        interim methadone maintenance. Archives of General Psychiatry 63(1):102–109.
                Schwartz, R. P., J. H. Jaffe, D. A. Highfield, J. M. Callaman, and K. E. O’Grady. 2007. A
                        randomized controlled trial of interim methadone maintenance: 10-month follow-up.
                        Drug and Alcohol Dependence 86(1):30–36.
                Schwartz, R. P., J. H. Jaffe, K. E. O’Grady, T. W. Kinlock, M. S. Gordon, S. M. Kelly, M. E.
                        Wilson, and A. Ahmed. 2009. Interim methadone treatment: Impact on arrests. Drug and
                        Alcohol Dependency 103(3):148–154.
                Schwartz, R. P., S. M. Kelly, K. E. O’Grady, D. Gandhi, and J. H. Jaffe. 2011. Interim
                        methadone treatment compared to standard methadone treatment: 4-month findings.
                        Journal of Substance Abuse and Treatment 41(1):21–29.
                Schwartz, R. P., S. M. Kelly, K. E. O’Grady, D. Gandhi, and J. H. Jaffe. 2012. Randomized trial
                        of standard methadone treatment compared to initiating methadone without counseling:
                        12-month findings. Addiction (Abingdon, England) 107(5):943–952.
                Schwartz, R. P., J. Gryczynski, K. E. O’Grady, J. M. Sharfstein, G. Warren, Y. Olsen, S. G.
                        Mitchell, and J. H. Jaffe. 2013. Opioid agonist treatments and heroin overdose deaths in
                        Baltimore, Maryland, 1995–2009. American Journal of Public Health 103(5):917–922.
                Shen, X., F. M. Orson, and T. R. Kosten. 2011. Anti-addiction vaccines. F1000 Med Reports
                        3:20.
                Silverman, K., C. J. Wong, S. T. Higgins, R. K. Brooner, I. D. Montoya, C. Contoreggi, A.
                        Umbricht-Schneiter, C. R. Schuster, and K. L. Preston. 1996. Increasing opiate
                        abstinence through voucher-based reinforcement therapy. Drug and Alcohol Dependence
                        41(2):157–165.
                Simpson, D. D., G. W. Joe, and S. A. Bracy. 1982. Six-year follow-up of opioid addicts after
                        admission to treatment. Archives of General Psychiatry 39(11):1318–1323.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 68 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 71 of 152 PageID #:1257

                THE EFFECTIVENESS OF MEDICATION-BASED TREATMENT FOR OUD                                      2-25

                Sokol, R., A. E. LaVertu, D. Morrill, C. Albanese, and Z. Schuman-Olivier. 2018. Group-based
                        treatment of opioid use disorder with buprenorphine: A systematic review. Journal of
                        Substance Abuse Treatment 84:78–87.
                Sordo, L., G. Barrio, M. J. Bravo, B. I. Indave, L. Degenhardt, L. Wiessing, M. Ferri, and R.
                        Pastor-Barriuso. 2017. Mortality risk during and after opioid substitution treatment:
                        Systematic review and meta-analysis of cohort studies. BMJ 357:j1550.
                Stotts, A. L., A. Masuda, and K. Wilson. 2009. Using acceptance and commitment therapy
                        during methadone dose reduction: Rationale, treatment description, and a case report.
                        Cognitive and Behavioral Practice 16(2):205–213.
                Sullivan, M., A. Bisaga, M. Pavlicova, C. J. Choi, K. Mishlen, K. M. Carpenter, F. R. Levin, E.
                        Dakwar, J. J. Mariani, and E. V. Nunes. 2017. Long-acting injectable naltrexone
                        induction: A randomized trial of outpatient opioid detoxification with naltrexone versus
                        buprenorphine. The American Journal of Psychiatry 174(5):459–467.
                Sun, H.-M., X.-Y. Li, E. P. F. Chow, T. Li, Y. Xian, Y.-H. Lu, T. Tian, X. Zhuang, and L.
                        Zhang. 2015. Methadone maintenance treatment programme reduces criminal activity
                        and improves social well-being of drug users in China: A systematic review and meta-
                        analysis. BMJ Open 5(1):e005997.
                Tanum, L., K. K. Solli, Z. E. Latif, J. S. Benth, A. Opheim, K. Sharma-Haase, P. Krajci, and N.
                        Kunoe. 2017. Effectiveness of injectable extended-release naltrexone vs daily
                        buprenorphine-naloxone for opioid dependence: a randomized clinical noninferiority
                        trial. JAMA Psychiatry 74:1197–205.
                Thomas, C. P., C. A. Fullerton, M. Kim, L. Montejano, D. R. Lyman, R. H. Dougherty, A. S.
                        Daniels, S. S. Ghose, and M. E. Delphin-Rittmon. 2014. Medication-assisted treatment
                        with buprenorphine: Assessing the evidence. Psychiatric Services 65(2):158–170.
                Timko, C., N. R. Schultz, M. A. Cucciare, L. Vittorio, and C. Garrison-Diehn. 2016. Retention in
                        medication-assisted treatment for opiate dependence: A systematic review. Journal of
                        Addictive Diseases 35(1):22–35.
                Tracy, K., and S. P. Wallace. 2016. Benefits of peer support groups in the treatment of addiction.
                        Substance Abuse and Rehabilitation 7:143–154.
                Uebelacker, L. A., G. Bailey, D. Herman, B. Anderson, and M. Stein. 2016. Patients’ beliefs
                        about medications are associated with stated preference for methadone, buprenorphine,
                        naltrexone, or no medication-assisted therapy following inpatient opioid detoxification.
                        Journal of Substance Abuse Treatment 66:48–53.
                Vermont Department of Health. Opioid use disorder treatment census and wait list (as of
                        September 2018).
                        http://www.healthvermont.gov/sites/default/files/documents/pdf/ADAP_OpioidUseDisor
                        derTreatmentCensusandWaitList.pdf (accessed January 15, 2019).
                Weiss, R. D., J. S. Potter, D. A. Fiellin, M. Byrne, H. S. Connery, W. Dickinson, J. Gardin, M. L.
                        Griffin, M. N. Gourevitch, D. L. Haller, A. L. Hasson, Z. Huang, P. Jacobs, A. S.
                        Kosinski, R. Lindblad, E. F. McCance-Katz, S. E. Provost, J. Selzer, E. C. Somoza, S. C.
                        Sonne, and W. Ling. 2011. Adjunctive counseling during brief and extended
                        buprenorphine-naloxone treatment for prescription opioid dependence: A 2-phase
                        randomized controlled trial. Archives of General Psychiatry 68(12):1238–1246.
                Wheeler, E., T. S. Jones, M. K Gilbert, and P. J. Davidson. 2015. Opioid overdose prevention
                        programs providing naloxone to laypersons—United States, 2014. Morbidity and
                        Mortality Weekly Report 64(23):631–635.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 69 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 72 of 152 PageID #:1257

                2-26                                                            MEDICATIONS FOR OUD SAVE LIVES

                White, W. L. 2009. Peer-based addiction recovery support: History, therapy, practice, and
                        scientific evaluation. Counselor 10(5):54–59.
                        http://www.williamwhitepapers.com/pr/2009PeerRecoverySupportMonographExecutive
                        Summary.pdf. (accessed February 18, 2019).
                Wiese, B., and A. R. Wilson-Poe. 2018. Emerging evidence for cannabis’ role in opioid use
                        disorder. Cannabis and Cannabinoid Research 3(1):179–189.
                Woody, G. E., D. Bruce, P. T. Korthuis, S. Chhatre, S. Poole, M. Hillhouse, P. Jacobs, J.
                        Sorensen, A. J. Saxon, D. Metzger, and W. Ling. 2014. HIV risk reduction with
                        buprenorphine-naloxone or methadone: Findings from a randomized trial. Journal of
                        Acquired Immune Deficiency Syndromes 66(3):288–293.
                Yancovitz, S. R., D. C. Des Jarlais, N. P. Peyser, E. Drew, P. Friedmann, H. L. Trigg, and J. W.
                        Robinson. 1991. A randomized trial of an interim methadone maintenance clinic.
                        American Journal of Public Health 81(9):1185–1191.
                Zullig, K. J., L. R. Lander, S. Sloan, M. R. Brumage, G. R. Hobbs, and L. Faulkenberry. 2018.
                        Mindfulness-based relapse prevention with individuals receiving medication-assisted
                        outpatient treatment for opioid use disorder. Mindfulness 9(2):423–429.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 70 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 73 of 152 PageID #:1257




                                                                        3


                         Treatment with Medications for Opioid Use Disorder in
                                         Different Populations




                        Medications are effective treatments for opioid use disorder (OUD) across a broad range
                of populations that have been studied, but access to these medications varies widely and is
                inequitable both across patient groups and across treatment settings. This chapter examines the
                evidence about the provision of OUD medications within the United States to different
                populations, including: children and adolescents; older persons; different sexes and genders;
                pregnant women; sexual minorities, individuals with comorbidities; racial and ethnic minorities;
                people of low socioeconomic status; and rural and urban populations. However, more and better
                data are needed to track the rates of people with OUD receiving medication nationally and within
                subsets of the population (see Box 3-1).



                                                         BOX 3-1
                    National Estimates of People with Opioid Use Disorder (OUD) Receiving Medication-
                                                     Based Treatment

                         We do not currently have rigorously collected data to allow for national estimates of the
                number of people with OUD receiving medication-based treatment, their retention rates in
                treatment, or their treatment outcomes. These kinds of data are critical as a basis for tracking
                shifts in treatment over time and in how treatment rates vary regionally or across population
                subgroups. Moreover, better national estimates on medication-based treatment rates are also
                needed to track and evaluate efforts to expand the availability of medications. One possible
                example is the Cascade of Care framework, derived from the strategy to scale up access to
                antiretroviral treatment of human immunodeficiency virus (HIV) (Gardner et al., 2011). As
                applied to systematically measuring progress through treatment of OUD, the Cascade of Care
                model articulates five stages: (1) accurate diagnosis (detection), (2) linkage to care of those

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               3-1
                                                     Plaintiff's Exhibit 18     Page 71 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 74 of 152 PageID #:1257

                3-2                                                             MEDICATIONS FOR OUD SAVE LIVES


                diagnosed, (3) initiation of medications for those entering care, (4) retention on medication-
                based treatment for at least 6 months, and (5) stable remission (Socias et al., 2016; Williams et
                al., 2017; Williams et al., 2018).


                      MEDICATION-BASED TREATMENT FOR OUD ACROSS THE LIFE COURSE

                                                       Adolescents and Young Adults

                        Opioid use has escalated among the U.S. population under 25 years old, with rates of
                OUD increasing six-fold between 2001 to 2014 among this age group (Hadland et al., 2017).
                This population can be segmented into adolescents between 12 and 17 years old and young
                adults between 18 and 25 years old. The 2017 National Survey on Drug Use and Health
                (NSDUH) indicates that 3.1 percent of adolescents had misused opioids in the previous year,
                with 0.1 percent having used heroin and 3.1 percent having misused prescription opioids. Among
                persons between 18 and 25 years of age, around 7.3 percent had misused opioids in the previous
                year, with 0.7 percent using heroin and 7.1 percent misusing prescription opioids (SAMHSA,
                2018). A study of administrative databases in Massachusetts found that the prevalence of OUD
                was significantly higher than the national prevalence estimated by NSDUH; it was increasing
                most rapidly in that state among people aged between 11–25 years (Barocas, 2018). According to
                the American Academy of Pediatrics (AAP), OUD is the leading cause of morbidity and
                mortality among adolescents and young adults in the United States (Committee on Substance
                Use and Prevention, 2016). However, national prevalence data suggest that opioid use among
                adolescents is decreasing, with the annual prevalence of past-year non-heroin narcotic use among
                12th grade students decreasing from 9.5 percent in 2003 to 3.4 percent in 2018 and past-year use
                of heroin decreasing from 1.5 percent in 2000 to 0.4 percent in 2018 among the same age group.
                This suggests that prevention strategies may be having a positive effect, but it may also suggest
                that adolescents who use opioids may not be frequent presenters to the healthcare system.
                        Adolescents with OUD have unique treatment needs and may have complex pre-morbid
                issues. Given the developmental changes that people undergo during adolescence, treatment
                strategies designed for adults may not be appropriate for those who are not yet 18 (Center for
                Substance Abuse Treatment, 2006). Risk factors for substance use and disorders among
                adolescents include genetic predisposition, peer influence, a family history of substance use,
                emotional or affective disorders, troubled family relations, school problems, and a history of
                victimization (Weinberg et al., 1998; Whitesell et al., 2013). Brain development is also a factor
                in both vulnerability and susceptibility within this age group. The maturing adolescent brain has
                been shown to be vulnerable to the acute effects of drugs and substance use during adolescence,
                which increase a person’s risk of developing a chronic substance use disorder (SUD) later in life
                (Casey et al., 2008). Moreover, substance use can delay normal development during adolescence
                (Center for Substance Abuse Treatment, 2006). People with OUD in this age group likely need a
                comprehensive assessment to determine whether adolescent or adult treatment strategies would
                be most appropriate.
                        Methadone and naltrexone have not been well studied in adolescents with OUD due to
                those federal restrictions, but the limited data available do support the use of medication-based
                treatment in this population. Buprenorphine treatment in adolescents with OUD has an existing
                evidence base. In a clinical trial, adolescent patients who received buprenorphine maintenance


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 72 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 75 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                          3-3

                treatment plus counseling after medically supervised withdrawal were more likely to remain in
                treatment after 3 months than patients who only received counseling after withdrawal (Woody et
                al., 2008). A retrospective review of long-term treatment outcomes for buprenorphine–naloxone
                treatment among adolescents with OUD found that treatment retention helps to promote long-
                term remission (Matson et al., 2014). A multi-state retrospective cohort study found that
                adolescents and young adults who received medication for OUD (buprenorphine, naltrexone, or
                methadone) within 3 months of diagnosis were more likely to stay in treatment than those who
                received behavioral therapy alone (Hadland et al., 2018a). Compared to adults, however,
                adolescents tend to have lower rates of treatment retention (Dreifuss et al., 2013; Marsch et al.,
                2005; Schuman-Olivier et al., 2014). Creating innovative, developmentally appropriate treatment
                strategies tailored to this age group could help to improve treatment outcomes (Committee on
                Substance Use and Prevention, 2016). A key knowledge gap in this area is the dearth of
                randomized controlled trials specifically focused on adolescents’ use of and retention in
                medication-based treatment.
                         Access to medication-based treatment for adolescents and young adults remains vastly
                inadequate in the United States (Committee on Substance Use and Prevention, 2016; Knudsen et
                al., 2011). In 2016 the AAP officially recommended that pediatricians consider offering
                medication-based treatment to adolescents and young adults with OUD, but it remains highly
                restricted and widely underused (Committee on Substance Use and Prevention, 2016). The exact
                number of adolescents with OUD who receive medications is unknown. However, a study using
                the 2013 Treatment Episode Data Set found that among adolescents being treated for OUD in
                publicly funded programs, only 2.4 percent of those being treated for heroin use and just 0.4
                percent of those being treated for prescription opioid misuse had received medication (Feder et
                al., 2017). A 2018 study reported that among youths (between 13 and 22 years of age) with OUD
                in the United States, just one-quarter of those who were commercially insured and less than 5
                percent of those on Medicaid received medication (Hadland et al., 2018a).
                        Multiple factors may contribute to adolescents’ lack of access to medication-based
                treatment; these factors may not necessarily apply to young adults. For example, adolescents
                who are living at home or covered under a parent’s insurance plan may not wish to disclose their
                drug use. Parents may be unwilling to provide consent for their minor children to receive
                medication-based treatment for OUD due to the stigma surrounding the medications. If
                adolescents and their parents do seek medication-based treatment for OUD, their options are very
                limited. Naltrexone is only approved for individuals 18 years and older, and federal regulations
                prohibit most OTPs from providing methadone to patients younger than 18 years. Buprenorphine
                is approved by the FDA for treating patients 16 years and older, but restrictive policies and
                resource constraints have severely limited its availability (Chang et al., 2018; Feder et al., 2017;
                Hadland et al., 2018b). As a result of these regulatory restrictions, many adolescents with OUD
                undergo medically supervised withdrawal with behavioral therapy alone, without the benefit of
                evidence-based medications.

                                                                Older Persons

                         OUD is on the rise among older populations (SAMHSA, 2017). According to the 2017
                NSDUH, 4.6 million adults 50 years or older had had an SUD in the past year (SAMHSA, 2018).
                Little is known about the mortality and morbidity of OUD in this group or about models of care
                that can comprehensively address their complex health issues. Due to their age, the use of

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 73 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 76 of 152 PageID #:1257

                3-4                                                             MEDICATIONS FOR OUD SAVE LIVES

                multiple medications, including sedatives, and a higher likelihood of concurrent chronic illness,
                older adults are particularly vulnerable to certain consequences of OUD such as delirium,
                memory loss, suicide, falls and fractures, drug–drug interactions, and drug–disease interactions.
                One study found that adults over 50 years of age with OUD were more likely to die from any
                cause and from HIV- or liver-related deaths than their peers without OUD (Larney et al., 2015).
                Furthermore, OUD can present differently in older populations and requires different types of
                treatment to restore functional status. However, treatment outcomes for older adults are often
                equivalent to or better than treatment outcomes among younger people (Clay, 2010).

                  SEX-RELATED DIFFERENCES IN MEDICATION-BASED TREATMENT FOR OUD

                        According to data from the NSDUH, 5.15 million females (3.7 percent) had past-year
                opioid misuse, compared to 6.25 million males (4.7 percent). Almost 60 million females aged 12
                and older (35.7 percent) had used pain relievers in the past year, compared to 40.8 million males
                (30.9 percent). Little is known about sex-related differences in the risk, chronicity, and treatment
                of OUD (Mazure and Fiellin, 2018). For example, in a recent Cochrane review of the use of
                buprenorphine for OUD, the majority of the combined sample reviewed was male, and none of
                the 26 randomized, controlled trials reported results by sex, so the effects of sex/gender could not
                be assessed (Gowing et al., 2017). According to the NSDUH (2005–2013), OUD in the United
                States is more common in males (57 percent) than females (42 percent) (Wu et al., 2016),
                although recent trends over time suggest that drug use among women is increasing at a faster rate
                than among males (Cicero et al., 2014). Further studies are needed to better understand the
                treatment of postpartum women, the treatment of women who are not pregnant, and sex-specific
                differences in treatment outcomes (Gowing et al., 2017).
                         Several lines of evidence underscore the need to consider sex and gender in OUD.
                Women report lower rates of OUD and are more likely to report both widespread and localized
                pain conditions, including fibromyalgia, migraine, and chronic headache (Bartley and Fillingim,
                2013; Serdarevic et al., 2017). Women are more likely than men to have first used prescribed
                opioids, which they obtain at a higher rate than men (Cicero et al., 2009; Fillingim et al., 2009;
                Manubay et al., 2015; McHugh et al., 2013). Following an initial opioid exposure, women may
                transition from initial use to problematic opioid use faster than men (Back et al., 2011;
                Hernandez-Avila et al., 2004). Among treatment-seeking individuals with OUD, women have
                more comorbid psychiatric disorders than men, including major depressive and anxiety disorders
                as well as posttraumatic stress disorder (Grella et al., 2009; McHugh et al., 2013) and
                psychological distress (Back et al., 2010; Bawor et al., 2015; Manubay et al., 2015; McHugh et
                al., 2013); men have more comorbid alcohol and other SUDs and legal problems. The analgesic
                and withdrawal-suppressing effects of opioids are sex-sensitive and likely influenced by
                fluctuations in the female sex hormones estradiol and progesterone (Doyle and Murphy, 2018;
                Elliott et al., 2006; Loyd and Murphy, 2009; Peckham and Traynor, 2006; Santoro et al.,
                2017a,b). Finally, some evidence suggests that women may feel more comfortable receiving
                treatment for OUD in certain settings, such as primary care (Jones and Fiellin, 2007).
                        Sex-related differences in the treatment of OUD remain largely underexplored, but
                existing evidence suggests that there are distinct sex-based predictors of methadone treatment
                response, retention, and outcomes (Levine et al., 2015). Little is known about sex differences
                with respect to dose patterns and length of treatment (Frimpong et al., 2017). An analysis of a


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 74 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 77 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                          3-5

                nationally representative survey of drug treatment programs found that in methadone treatment
                programs, an increasing proportion of female patients was associated with a lower proportion of
                patients in treatment for longer than 1 year (Frimpong et al., 2017), suggesting that some female
                patients may receive less effective treatment for OUD. A study of all OUD patients enrolled in
                publicly funded opioid treatment program licensed to dispense methadone in California (2006–
                2010) found sex differences in mortality risk. Concurrent opioid and methamphetamine/cocaine
                use increased the mortality risk among women, but it decreased the risk among men; men were
                more likely than women to benefit from reduced mortality risk through interventions to reduce
                overdose risk after a period of time without opioid use (Evans et al., 2015).
                        Clinical and social characteristics also differ between women and men with OUD. A
                study of methadone treatment programs found that, compared to men, women tended to be
                admitted at a younger age and after a shorter duration of opioid use (Adelson et al., 2018).
                Compared with men, women who have SUDs are more likely to have been victims of violent
                childhood and domestic abuse (Ouimette et al., 2000) and to have co-occurring psychiatric
                disorders (Zilberman et al., 2003). Although parents who receive medication for OUD are more
                likely to retain custody of their children (Hall et al., 2016), the fear of losing custody can
                discourage women from seeking treatment, as can the fear of retribution from a violent domestic
                partner (Center for Substance Abuse Treatment, 2006). Because women tend to be the primary
                caregivers, childcare issues can also pose barriers to entering and remaining in treatment for
                OUD. Women with OUD who have children may benefit from enhanced services in addition to
                medication-based treatment to address their social service needs (Marsh et al., 2000). Because
                histories of emotional, physical and sexual trauma are prominent in the narratives of women who
                use drugs (Torchalla et al., 2015), many SUD treatment providers have adopted trauma-informed
                care and integrated treatment, with important subsequent improvements in mental health and
                service use (Messina et al., 2014). Women-centered treatment for SUDs may also include the
                provision of family counseling, childcare, residential care for clients’ children, transportation
                assistance, domestic violence services, care options for pregnant women, and comprehensive
                mental health care; however, such treatment services are declining in availability (Terplan et al.,
                2015).

                                                           PREGNANT WOMEN

                        Pregnant women with OUD are another population with unique treatment needs that are
                largely unmet. Among pregnant women in the United States, the prevalence of OUD quadrupled
                from 0.15 percent to 0.65 percent between 1999 and 2014, with large variability across states
                (Haight et al., 2018). Overdose is one of the leading causes of maternal deaths in the United
                States, with the risk of overdose increasing as the postpartum period progresses (Schiff et al.,
                2018). A retrospective cohort study looking at women with OUD in Massachusetts found that the
                rate of overdose was lowest in the third trimester (at 3.3/100,000 person-days) and increased
                after delivery, with the highest rates 7 to 12 months post-delivery (12.3/100,000 person-days)
                (Schiff et al., 2018). Pregnant women with untreated OUD are up to six times more likely than
                other women to have maternal complications, including low birthweight and fetal distress, while
                neonatal complications among babies born to mothers with OUD range from neonatal abstinence
                syndrome and neurobehavioral problems to a 74-fold increase in sudden infant death syndrome
                (Minozzi et al., 2013).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 75 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 78 of 152 PageID #:1257

                3-6                                                             MEDICATIONS FOR OUD SAVE LIVES


                                     Treatment Outcomes for Pregnant Women and Their Infants

                        Both methadone and buprenorphine are recommended for treating OUD in pregnancy to
                improve outcomes for the woman and the newborn (Kotelchuck et al., 2017). The efficacy and
                safety of methadone treatment for OUD in pregnant women is long established. In women who
                receive methadone treatment during pregnancy, the outcomes for their infants (e.g., likelihood of
                the pregnancy going to term and healthy birth weight) are similar or within normal ranges
                compared with infants who were not exposed to methadone (Kaltenbach and Finnegan, 1984;
                Stimmel and Adamsons, 1976). Methadone has traditionally been the primary treatment for
                pregnant women with OUD, but more recent research indicates that buprenorphine treatment has
                potential benefits compared with methadone in this population. A randomized controlled trial of
                methadone versus buprenorphine in pregnant women with OUD found that neonates exposed to
                buprenorphine required 89 percent less morphine, had shorter hospital stays, and received a
                shorter duration of treatment for neonatal abstinence syndrome relative to pregnant women
                treated with methadone (Jones et al., 2010). Other outcomes and adverse events were similar
                between the two groups (Jones et al., 2010).
                         A comparison of OUD treatments for pregnant women across seven studies found no
                significant differences in maternal outcomes, neonatal outcomes, or serious adverse outcomes for
                buprenorphine–naloxone compared with buprenorphine alone, methadone maintenance, or
                methadone-assisted withdrawal (Lund et al., 2013). The safety of extended-release naltrexone
                has not yet been established for pregnant women (Connery, 2015) and currently naltrexone is not
                recommended for the treatment of OUD in women who are pregnant
                         Despite the sound evidence base, most pregnant women with OUD do not receive any
                treatment with medications (Metz et al., 2018; Terplan et al., 2015). Among women who do
                receive treatment during pregnancy risk, many fall out of treatment during the post-partum
                period (sometimes called the “fourth trimester”) due to gaps in insurance coverage and other
                systemic barriers. The proportion of pregnant women with OUD admitted to publicly funded
                treatment programs has increased from about 17 percent to 41 percent since the mid-1990s, but
                the proportion of those women in treatment who receive medication to treat their OUD has
                remained static—at roughly 50 percent—with significant regional, demographic, and treatment
                facility variability (Short et al., 2018). Although the rates of OUD among pregnant women have
                sharply increased, many women cannot access appropriate services (Terplan et al., 2015). One
                study that looked at the National Survey on Substance Abuse Treatment Services of 13,000 SUD
                facilities found that the proportion offering services for pregnant and post-partum women
                declined from 19 percent in 2002 to 15 percent in 2009 (Terplan et al., 2015). An integrated
                approach with close collaboration between OUD treatment providers and prenatal providers has
                been described as the “gold standard” for care (Klaman et al., 2017). Further research is needed
                to better understand the effects of medication-based treatment in pregnant women and post-
                partum women as well as to investigate interventions that could help to increase treatment
                retention.

                                                          SEXUAL MINORITIES

                       Little is known about opioid use and medication-based treatment for OUD among sexual
                minority groups, including lesbian, gay, and bisexual adolescents and adults. Sexual minorities


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 76 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 79 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                          3-7

                accounted for just 2 percent of the sample of approximately 35,000 adults in the 2004–2005 U.S.
                National Epidemiologic Survey on Alcohol and Related Conditions. Respondents with SUDs
                who were sexual minorities were less likely to receive OUD treatment than the sexual majority
                population; sexual minority respondents—particularly women—were more likely to have
                lifetime SUDs. Sexual minorities also tended to have more extensive family histories of
                substance misuse (Duncan et al., 2019). According to the 2015 NSDUH, respondents identifying
                as bisexual were more than 1.5 times more likely to report past-month and past-year opioid
                misuse than those identifying as heterosexual. A nationally representative sample of U.S. adults
                revealed disparities in opioid misuse and OUD across different sexual orientations (Duncan et
                al., 2019). No data exist on the proportion of sexual minorities with OUD who receive
                medication-based treatment, which is an important area for further research. For sexual minority
                populations with OUD, for example, treatment programs could be delivered through a trauma-
                informed approach to care that integrates primary care with behavioral health and specifically
                addresses the stressors experienced by sexual minorities (Girouard et al., 2019).

                                      INDIVIDUALS WITH OUD AND OTHER MORBIDITIES

                         Comorbidities are common among people with OUD, particularly co-occurring mental
                health disorders, other substance use disorders, and long-term chronic pain. Infectious diseases
                have also reached epidemic proportions among people with OUD in some communities, driven
                by the increase in injection drug use. Complex interactions among comorbid conditions can
                affect treatment strategies and outcomes, and people with OUD and comorbidities would likely
                benefit from much more integrated care strategies than now prevail.

                                         Populations with Co-occurring Mental Health Disorders

                        Up to 40 percent of people receiving treatment for SUDs may have co-occurring mental
                health disorders, such as antisocial personality disorder, major depression, or general anxiety
                (Flynn et al., 1996). According to the NSDUH (2005–2013), 29 percent of people with OUD
                have had a major depressive episode (Wu et al., 2016). A study of the impact of mental health
                comorbidities on buprenorphine treatment adherence in patients with an OUD found that 22
                percent of patients had comorbid anxiety disorder and about 16 percent had comorbid bipolar
                disorder (Litz and Leslie, 2017). High rates of attention deficit hyperactivity disorder symptoms
                have been found among heroin-dependent patients—especially those with severe OUD—who
                also have higher rates of other comorbid mental health conditions (Lugoboni et al., 2017). Co-
                occurring mental health disorders appear to be more commonly diagnosed among women than
                men; they are also more commonly diagnosed among people engaged in the criminal justice
                system than the general population (Center for Substance Abuse Treatment, 2006; Mbaba et al.,
                2018).
                        Comorbid mental health disorders can affect OUD treatment outcomes. Members of this
                population face unique challenges, making them more likely to drop out of medication-based
                treatment (Krawczyk et al., 2017b). One study found that patients with bipolar disorder being
                treated with buprenorphine for comorbid OUD were significantly less likely to adhere to
                buprenorphine treatment (Litz and Leslie, 2017). Most people with OUD and co-occurring
                psychiatric disorders do not receive treatment for either problem. Less than half of people with
                severe mental health and substance use disorders receive any treatment, and only about 7 percent

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 77 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 80 of 152 PageID #:1257

                3-8                                                             MEDICATIONS FOR OUD SAVE LIVES

                receive treatment for both disorders (Priester, 2016). This may be due in part to their complex
                treatment needs; for example, they may have interacting symptoms of multiple disorders and
                compounding social factors such as victimization, poverty, or homelessness. This population
                tends to have very limited access to evidence-based treatment and poorly coordinated treatment
                for their co-occurring disorders (Center for Substance Abuse Treatment, 2006; Watkins et al.,
                2001).
                        Among people with comorbid mental health disorders, medications to treat OUD have
                the potential to improve outcomes and reduce the risk of overdose, hospitalization, and
                emergency department visits (Robertson et al., 2018). A recent study looked at medication-based
                treatment for adults with schizophrenia, autism spectrum disorder, bipolar disorder, or major
                depression as well as comorbid moderate-to-severe OUD. Methadone, buprenorphine, and oral
                naltrexone were all associated with reductions in the need for inpatient OUD treatment and with
                improved adherence to medications for the comorbid mental health disorders (Robertson et al.,
                2018). A study of methadone treatment among people who use heroin found that depression
                improves quickly during the first 3 months of treatment, after which it plateaus; depression
                decreased more rapidly among women and among younger people (Wang et al., 2017).
                       People with OUD and co-occurring mental health disorders may benefit from integrated,
                concomitant treatment for their co-occurring disorders, augmented by continuous outreach and
                support for medication adherence, treatment retention, coordination of care, and accessing social
                services (Charney et al., 2001; Drake and Mueser, 2000). Ideally, care for the psychiatric
                comorbidities would be integrated into OUD treatment settings, and the reverse (Krawczyk et al.,
                2017b).

                                                 Populations with Other Substance Use Disorders

                       According to the NSDUH (2005–2013), 80 percent of individuals with OUD had a co-
                occurring SUD (Wu et al., 2016). In clinical samples of individuals with OUD, rates of current
                comorbid SUD range from 13 to 49 percent for alcohol, 20 to 40 percent for stimulant, 28 to 41
                percent for cannabis, and 80 to 95 percent for tobacco (Rosic et al., 2017; Strain, 2002). Patients
                with other SUDs may require special dosing and tolerance considerations when being treated
                with medication for OUD.
                        Unhealthy alcohol use can interfere with the treatment for OUD, with heavy drinking
                often cited by clinicians as a contraindication to medication-based treatment for OUD because
                both substances may depress respiratory function. However, even heavy alcohol use does not
                appear to increase the risk of overdose death (Klimas et al., 2018), and FDA released a statement
                explicitly noting that the use of alcohol or other drugs that depress the central nervous system
                should not be considered a contraindication to treatment with buprenorphine or methadone
                (FDA, 2017).
                        Cocaine and other stimulant use is frequent among individuals in methadone and
                buprenorphine treatment and has been associated with lower retention and poorer outcomes,
                although the data are mixed (Kosten et al., 1992; Sullivan et al., 2010). As noted in Chapter 2,
                contingency management is a behavioral treatment that demonstrated effectiveness in treating
                stimulant use disorder in patients in methadone treatment (Cunningham et al., 2013; Griffith et
                al., 2000).



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 78 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 81 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                          3-9

                        Patients who are receiving medication to treat OUD have disproportionately high rates of
                tobacco use disorder (Yee et al., 2018). Failing to address tobacco use can negatively affect OUD
                treatment, and the OUD treatment process provides an opportunity to provide smoking cessation
                treatment (Mannelli et al., 2013). For example, one study found that patients with OUD retained
                in office-based buprenorphine treatment were more likely to receive smoking cessation
                medications than people not retained in treatment (Nahvi et al., 2014a). A meta-analysis of
                smoking cessation interventions among patients receiving methadone treatment found that
                nicotine replacement therapy led to significant reductions in smoking (Yee et al., 2018).
                Evidence suggests that varenicline can support short-term abstinence from smoking among
                people with OUD receiving methadone maintenance treatment (Nahvi et al., 2014b). Naltrexone
                has been studied as a potential treatment to aid in smoking cessation in individuals with OUD,
                though evidence does not seem to suggest that it has a clinical benefit (David et al., 2006).

                                                        Populations with Chronic Pain

                       Both chronic pain and addiction are conditions driven by neurophysiological processes
                and shaped by a confluence of genetic and environmental factors (Center for Substance Abuse
                Treatment, 2012). Studies of people receiving methadone treatment for OUD have found that 37
                to 65 percent of patients reported moderate to severe chronic pain (Dhingra et al., 2012;
                Rosenblum et al., 2003).
                        Chronic pain might negatively affect drug-use outcomes in people with OUD, although
                the data are mixed. In one study, people with chronic pain receiving buprenorphine treatment for
                OUD had similar outcomes to those without chronic pain (Fox et al., 2012). Across several
                studies of patients on methadone, chronic pain is associated with poor psychosocial and physical
                function—as it is in the general population—but it is not necessarily associated with a return to
                use of opioids or other substances (Dennis et al., 2015). The same meta-analysis found no effect
                of chronic pain on any OUD treatment outcomes for patients maintained on buprenorphine
                (Dennis et al., 2015). A subsequent trial demonstrated that patients with chronic pain who
                discontinue buprenorphine are more likely to return to use than patients without chronic pain
                who discontinue buprenorphine (Worley et al., 2017). Emerging evidence demonstrates
                improved pain outcomes for patients with chronic pain converted from full agonist opioids to
                buprenorphine (Daitch et al., 2014; Pade et al., 2012), and future research should compare
                outcomes across the different OUD medications. Meanwhile, treating OUD in people who have
                chronic pain remains a clinical challenge, highlighting a critical gap in strategies to manage
                chronic pain among this population (Delorme et al., 2018).

                                                 Populations with Comorbid Infectious Diseases

                       It is increasingly evident that the ongoing epidemics of OUD, opioid overdose, hepatitis
                C virus (HCV), and HIV in the United States are linked and warrant combined evidence-based
                interventions for prevention and treatment. These would include broad HCV and HIV testing and
                substance use screening, the provision of medications to treat OUD, and increased population-
                level HCV treatment (Perlman and Jordan, 2018). A variety of successful models have been
                described for co-locating the treatment of all three conditions (Rich et al., 2018).
                       Epidemiological studies reveal that among people who inject drugs in the United States,
                HIV rates are decreasing and HCV rates are increasing (Schranz et al., 2018). However, rural

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 79 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 82 of 152 PageID #:1257

                3-10                                                            MEDICATIONS FOR OUD SAVE LIVES

                counties hard hit by the opioid epidemic are experiencing catastrophic increases in HIV
                transmission as well as HCV (NASEM, 2018). These increases in infectious disease transmission
                rates are being driven in large part by increases in injection drug use in communities across the
                country.
                        Interactions between methadone and older medications for HIV, such as efavirenz, and
                interactions between buprenorphine and ritonavir-boosted atazanavir may have historically
                impacted OUD treatment in people living with HIV. However, such interactions are less of a
                concern with the current first-list antiretroviral therapies, which are regimens containing
                integrase inhibitors (Gourevitch and Friedland, 2000; McCance-Katz et al., 2007). Methadone
                and buprenorphine treatment significantly reduce the use of illicit opioids and HIV transmission
                risk behaviors, such as injection drug use and the sharing of injection equipment (Gowing et al.,
                2011; Woody et al., 2014). Methadone and buprenorphine also improve HIV viral suppression
                and adherence to antiretroviral therapy. Extended-release naltrexone has been shown to improve
                HIV viral suppression in persons with HIV leaving prison (Fanucchi et al., 2019). Co-location of
                HIV and OUD treatment in primary care or opioid treatment programs has been demonstrated to
                improve treatment outcomes for both conditions (Berg et al., 2011; Low et al., 2016; Lucas et al.,
                2010). Office-based buprenorphine treatment for OUD provided in HIV treatment settings has
                also been associated with decreased opioid use (Fiellin et al., 2011).
                        In the United States today, the majority of people with HCV have a history of injecting
                drugs (Norton et al., 2017). A retrospective study of clinical data reported that almost half of
                people receiving office-based buprenorphine had positive screening tests for HCV antibodies,
                but only 2 percent had initiated HCV treatment (Carey et al., 2016). Methadone and
                buprenorphine treatment reduce the risk of HCV infection among injection drug users (Tsui et
                al., 2014), and people retained in OUD treatment are significantly more likely to initiate HCV
                treatment (Norton et al., 2017). High rates of successful HCV treatment have been achieved
                among patients receiving their HCV treatment onsite at opioid treatment programs (Butner et al.,
                2017; Litwin et al., 2009).

                                         RACIAL AND ETHNIC MINORITY POPULATIONS

                         The demographics of the opioid epidemic in the United States have shifted over the past
                several years, but according to NSDUH data the prevalence of prescription or illicit opioid
                misuse has remained lower in racial and ethnic minority groups than among whites (CDC, 2018).
                Data from the NSDUH suggest that racial minorities are treated less often for their OUD
                compared with whites (Wu et al., 2016), but existing data regarding how minority populations
                access medication-based treatment compared with whites are mixed. One study of racial and
                ethnic differences in the receipt of medication for OUD found that while less than 30 percent of
                all patients received medication, the odds of receiving it were significantly higher among African
                American and Hispanic patients who used heroin than among white people who used heroin,
                which could not be explained by differences in clinical need (Krawczyk et al., 2017a). In
                contrast, a retrospective cohort study of adolescents and young adults with OUD found that
                African American and Hispanic patients were significantly less likely than white patients to
                receive treatment with either buprenorphine or naltrexone within 6 months of diagnosis (Hadland
                et al., 2017). Another retrospective cohort study, of urban adults receiving office-based
                buprenorphine for OUD (2002–2014), found that more than half of all patients were no longer in


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 80 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 83 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-11

                treatment after 1 year, with significantly worse 1-year treatment retention among people who
                were African American or Hispanic than among white patients (Weinstein et al., 2017)
                        African Americans with OUD in the United States have a long history of discrimination,
                social stigma, and criminalization as well as limited access to some types of medication-based
                treatment (Hansen, 2017). For example, in a study of treatment providers in New York City,
                higher rates of buprenorphine prescription were found in areas with lower concentrations of
                African American and Latino residents, whereas areas with greater concentrations had higher
                methadone treatment rates (Hansen et al., 2013). A study of veterans with OUD using Veterans
                Health Administration treatment services in 2012 confirmed that treatment choices about
                methadone versus buprenorphine appear to be a function of demographic characteristics rather
                than of a person’s medical, psychiatric, or service-use characteristics—patients who were
                African American, older, and urban residents were much more likely to receive methadone rather
                than buprenorphine (Manhapra et al., 2016).
                        Evidence about OUD among Latino populations in the United States is very limited, and
                the evidence that is available is mixed. A study of patients receiving methadone maintenance
                treatment found that Latino patients were significantly more likely to have dropped out of
                treatment at 6 months (Proctor et al., 2015).
                        Little is known about the prevalence of OUD treatment among Asian Americans in the
                United States. However, some research has been carried out among the Hmong population—an
                ethnic group from Laos—living in Minnesota. Methadone treatment retention after 1 year of
                treatment was at almost 80 percent among Hmong patients, versus 64 percent among non-
                Hmong patients; on average, the Hmong patients also required a relatively lower dose of
                methadone to be stabilized (Bart et al., 2012). Another study of the same population found that
                Hmong individuals required lower doses of methadone and had significantly lower scores on the
                psychosocial measures than the non-Hmong participants (Bart, 2018). Native Hawaiians and
                Pacific Islanders are pooled with Asian Americans in some major data sets—despite being very
                distinct ethnic groups—so estimates about opioid use and OUD among those populations are
                particularly limited (Wu et al., 2013).
                        American Indians and Alaska Natives populations are being severely affected by the
                opioid epidemic, but little evidence is available to understand trends in OUD and medication-
                based treatment in this group. Limited data indicate that this group has very high overdose
                mortality rates, only slightly lower than whites (Venner et al., 2018). The estimated lifetime
                prevalence of OUD among Native Americans is very high (Saha et al., 2016). Research and
                guidance on how to adapt-evidence based programs to be culturally appropriate for these
                populations is needed (Novins et al., 2011; Venner et al., 2018).
                        Efforts to expand access to medication-based treatment would benefit greatly from
                having additional data on treatment for OUD across a diverse range of racial and ethnic groups
                (Wu et al., 2016). Geographic and demographic variations in medication-based treatment are
                unknown. The provision of services that are tailored to the unique needs of different ethnic
                groups is a key factor in effectively treating substance use disorders among minority populations
                (Center for Substance Abuse Treatment, 2006). It is important for treatment providers to
                appreciate how their patients’ cultures may inform their particular needs and response to
                treatment, but it is also important to avoid stereotyping or presuming that all members of a racial
                or ethnic group are the same (Center for Substance Abuse Treatment, 2006).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 81 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 84 of 152 PageID #:1257

                3-12                                                            MEDICATIONS FOR OUD SAVE LIVES


                            LOW SOCIOECONOMIC STATUS AND HOMELESS POPULATIONS

                         Low socioeconomic status has been associated with greater 12-month and lifetime
                prevalence rates of prescription OUD (Saha et al., 2016). People of low socioeconomic status
                with OUD are at a greater risk of becoming homeless (Chatterjee et al., 2018). Whether an
                individual with OUD is transient, recently displaced, or chronically homeless, it can negatively
                affect treatment outcomes (Center for Substance Abuse Treatment, 2006). As many as three-
                quarters of individuals with substance use disorder who are homeless do not receive any
                treatment (Magura et al., 2000). Understandably, people who are homeless often struggle to
                adhere to treatment and tend to drop out early (Lo et al., 2018). However, evidence suggests that
                office-based buprenorphine treatment can be effectively delivered to people who are homeless,
                with outcomes comparable to office-based buprenorphine treatment among people who are not
                homeless (Alford et al., 2007). Proactive case management may help to coordinate social
                services to provide homeless patients with food, shelter, and transportation to treatment (Center
                for Substance Abuse Treatment, 2006), as well as providing people who are homeless with
                overdose education and naloxone prescriptions (Pietrusza et al., 2018).

                                                 RURAL AND URBAN POPULATIONS

                        Research on OUD focused primarily on urban areas during the 1980s and 1990s.
                However, in the context of the growing opioid crisis, OUD is also epidemic in rural areas, where
                access to treatment medications is severely limited (Schranz et al., 2018). In fact, the misuse of
                prescription opioids is now more prevalent in rural than in urban areas (Keyes et al., 2014). More
                recently, rural communities have seen heroin and fentanyl become even more widely available
                than prescription opioids on the illicit market (Havens et al., 2018). Heavily rural states have also
                seen greater increases in opioid-related mortality and injury than non-rural areas (National Rural
                Health Association, 2017).
                        Factors driving the rural opioid crisis also differ from those driving opioid use in urban
                areas. Strong social and kinship network connections may facilitate diversion and distribution,
                while economic stressors may make people more vulnerable to drug use (Keyes et al., 2014).
                Moreover, compared with urban residents, people living in rural areas face a host of barriers to
                accessing treatment for OUD. These include provider and community stigma around OUD
                medications, a lack of public transportation and the need to travel long distances to access care,
                and severe shortages in the mental and behavioral health workforce (NRHA, 2017). Health care
                workforce shortages have left between 60 and 80 percent of rural counties without a single
                psychiatrist and around 40 percent of rural counties without any buprenorphine-waivered
                physicians (Corso and Townley, 2016; Larson et al., 2016; Leonardson and Gale, 2016; NRHA,
                2017; Young et al., 2010). OTPs providing methadone are generally absent from rural areas, and
                only around 3 percent of primary care providers living in rural areas are waivered to prescribe
                buprenorphine (Havens et al., 2018). This shortage contributes to the lack of treatment capacity
                in rural areas (Zur et al., 2018). As a consequence of these barriers, many of the available OUD
                services are of low quality and do not provide evidence-based treatment for OUD (Havens et al.,
                2018). Care for the infectious disease sequelae of opioid injection—HIV and HCV—is
                dependent upon a specialized infrastructure that is typically not available in rural areas. These
                and other barriers to HIV and HCV treatment urgently warrant research (Schranz et al., 2018).


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 82 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 85 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-13

                One way to address the workforce shortage is to incentivize health care providers to provide
                OUD treatment in underserved areas (e.g., via loan repayment programs, such as the Health
                Resources and Services Administration’s National Health Service Corps). Another strategy
                might be to incorporate non-physician providers into rural care settings (NRHA, 2017).

                                                               CONCLUSION




                                                                REFERENCES

                Adelson, M., S. Linzy, and E. Peles. 2018. Characteristics and outcome of male and female
                       methadone maintenance patients: MMT in Tel Aviv and Las Vegas. Substance Use &
                       Misuse 53(2):230–238.
                Alford, D. P., C. T. LaBelle, J. M. Richardson, J. J. O’Connell, C. A. Hohl, D. M. Cheng, and J.
                       H. Samet. 2007. Treating homeless opioid dependent patients with buprenorphine in an
                       office-based setting. Journal of General Internal Medicine 22(2):171–176.
                Back, S. E., R. L. Payne, A. N. Simpson, and K. T. Brady. 2010. Gender and prescription
                       opioids: Findings from the National Survey on Drug Use and Health. Addictive Behaviors
                       35(11):1001–1007.
                Back, S. E., K. M. Lawson, L. M. Singleton, and K. T. Brady. 2011. Characteristics and
                       correlates of men and women with prescription opioid dependence. Addictive Behaviors
                       36(8):829–834.
                Barocas, J. D., L. F. White, J. Wang, A. Y. Walley, M. R. LaRochelle, D. Bernson, T. Land, J. R.
                       Morgan, J. H. Samet, and B. P. Linas. 2018. Estimated prevalence of opioid use disorder
                       in Massachusetts, 2011–2015: A capture–recapture analysis. American Journal of Public
                       Health 108(12):1675–1681.
                Bart, G. 2018. Ethnic differences in psychosocial factors in methadone maintenance: Hmong
                       versus non-Hmong. Journal of Ethnicity in Substance Abuse 17(2):108–122.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 83 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 86 of 152 PageID #:1257

                3-14                                                            MEDICATIONS FOR OUD SAVE LIVES

                Bart, G., Q. Wang, J. S. Hodges, C. Nolan, and G. Carlson. 2012. Superior methadone treatment
                       outcome in Hmong compared with non-Hmong patients. Journal of Substance Abuse
                       Treatment 43(3):269–275.
                Bartley, E. J., and R. B. Fillingim. 2013. Sex differences in pain: A brief review of clinical and
                       experimental findings. British Journal of Anaesthesiology 111(1):52–58.
                Bawor, M., B. B. Dennis, M. Varenbut, J. Daiter, D. C. Marsh, C. Plater, A. Worster, M. Steiner,
                       R. Anglin, G. Pare, D. Desai, L. Thabane, and Z. Samaan. 2015. Sex differences in
                       substance use, health, and social functioning among opioid users receiving methadone
                       treatment: A multicenter cohort study. Biology of Sex Differences 6:21.
                Berg, K. M., A. Litwin, X. Li, M. Heo, and J. H. Arnsten. 2011. Directly observed antiretroviral
                       therapy improves adherence and viral load in drug users attending methadone
                       maintenance clinics: A randomized controlled trial. Drug and Alcohol Dependence
                       113(2–3):192–199.
                Butner, J. L., N. Gupta, C. Fabian, S. Henry, J. M. Shi, and J. M. Tetrault. 2017. Onsite treatment
                       of HCV infection with direct acting antivirals within an opioid treatment program.
                       Journal of Substance Abuse Treatment 75:49–53.
                Carey, K. J., W. Huang, B. P. Linas, and J. I. Tsui. 2016. Hepatitis C virus testing and treatment
                       among persons receiving buprenorphine in an office-based program for opioid use
                       disorders. Journal of Substance Abuse Treatment 66:54–59.
                Casey, B. J., R. M. Jones, and T. A. Hare. 2008. The adolescent brain. Annals of the New York
                       Academy of Sciences 1124:111–126.
                CDC (U.S. Centers for Disease Control and Prevention). 2018. 2018 annual surveillance report
                       of drug-related risks and outcomes. Atlanta, GA: CDC National Center for Injury
                       Prevention and Control.
                Center for Substance Abuse Treatment. 2006. Chapter 9. Adapting intensive outpatient treatment
                       for specific populations. In Substance abuse: Clinical issues in intensive outpatient
                       treatment. Treatment improvement protocol (TIP) series. Rockville, MD: Substance
                       Abuse and Mental Health Services Administration.
                Center for Substance Abuse Treatment. 2012. Managing chronic pain in adults with or in
                       recovery from substance use disorders, Treatment improvement protocol (TIP) series, no.
                       54. Rockville, MD: Substance Abuse and Mental Health Services Administration.
                Chang, D. C., J. Klimas, E. Wood, and N. Fairbairn. 2018. Medication-assisted treatment for
                       youth with opioid use disorder: Current dilemmas and remaining questions. American
                       Journal of Drug and Alcohol Abuse 44(2):143–146.
                Charney, D. A., A. M. Paraherakis, and K. J. Gill. 2001. Integrated treatment of comorbid
                       depression and substance use disorders. Journal of Clinical Psychiatry 62(9):672–677.
                Chatterjee, A., E. J. Yu, and L. Tishberg. 2018. Exploring opioid use disorder, its impact, and
                       treatment among individuals experiencing homelessness as part of a family. Drug and
                       Alcohol Dependence 188:161–168.
                Cicero, T. J., G. Wong, Y. Tian, M. Lynskey, A. Todorov, and K. Isenberg. 2009. Co-morbidity
                       and utilization of medical services by pain patients receiving opioid medications: Data
                       from an insurance claims database. Pain 144(1–2):20–27.
                Cicero, T. J., M. S. Ellis, H. L. Surratt, and S. P. Kurtz. 2014. The changing face of heroin use in
                       the united states: A retrospective analysis of the past 50 years. JAMA Psychiatry
                       71(7):821–826.
                Clay, S. W. 2010. Treatment of addiction in the elderly. Aging Health 6(2):177–189.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 84 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 87 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-15

                Committee on Substance Use and Prevention. 2016. Medication-assisted treatment of
                         adolescents with opioid use disorders. Pediatrics 138(3):e20161893.
                Connery, H. S. 2015. Medication-assisted treatment of opioid use disorder: Review of the
                         evidence and future directions. Harvard Review of Psychiatry 23(2):63–75.
                Corso, C., and C. Townley. 2016. Intervention, treatment, and prevention strategies to address
                         opioid use disorders in rural areas. National Academy for State Health Policy.
                         https://nashp.org/wp-content/uploads/2016/09/Rural-Opioid-Primer.pdf (accessed
                         February 11, 2019).
                Cunningham, C. O., A. Giovanniello, H. V. Kunins, R. J. Roose, A. D. Fox, and N. L. Sohler.
                         2013. Buprenorphine treatment outcomes among opioid-dependent cocaine users and
                         non-users. American Journal on Addiction 22(4):352–357.
                Daitch, D., J. Daitch, D. Novinson, M. Frey, C. Mitnick, and J. Pergolizzi. 2014. Conversion
                         from high-dose full-opioid agonists to sublingual buprenorphine reduces pain scores and
                         improves quality of life for chronic pain patients. Pain Medicine 15(12):2087–2094.
                David, S., T. Lancaster, L. F. Stead, and A. E. Evins. 2006. Opioid antagonists for smoking
                         cessation. Cochrane Database of Systematic Reviews 2006(4):Cd003086.
                Delorme, J., C. Chenaf, C. Bertin, M. Riquelme, A. Eschalier, D. Ardid, and N. Authier. 2018.
                         Chronic pain opioid-maintained patients receive less analgesic opioid prescriptions.
                         Frontiers in Psychiatry 9:335.
                Dennis, B. B., M. Bawor, L. Naji, C. K. Chan, J. Varenbut, J. Paul, M. Varenbut, J. Daiter, C.
                         Plater, G. Pare, D. C. Marsh, A. Worster, D. Desai, L. Thabane, and Z. Samaan. 2015.
                         Impact of chronic pain on treatment prognosis for patients with opioid use disorder: A
                         systematic review and meta-analysis. Substance Abuse: Research and Treatment 9:59–
                         80.
                Dhingra, L., C. Masson, D. C. Perlman, R. M. Seewald, J. Katz, C. McKnight, P. Homel, E.
                         Wald, A. E. Jordan, C. Young, and R. K. Portenoy. 2012. Epidemiology of pain among
                         outpatients in methadone maintenance treatment programs. Drug and Alcohol
                         Dependence 128(1–2):161–165.
                Doyle, H. H., and A. Z. Murphy. 2018. Sex-dependent influences of morphine and its
                         metabolites on pain sensitivity in the rat. Physiology & Behavior 187:32–41.
                Drake, R. E., and K. T. Mueser. 2000. Psychosocial approaches to dual diagnosis. Schizophrenia
                         Bulletin 26(1):105–118.
                Dreifuss, J. A., M. L. Griffin, K. Frost, G. M. Fitzmaurice, J. S. Potter, D. A. Fiellin, J. Selzer,
                         M. Hatch-Maillette, S. C. Sonne, and R. D. Weiss. 2013. Patient characteristics
                         associated with buprenorphine/naloxone treatment outcome for prescription opioid
                         dependence: Results from a multisite study. Drug and Alcohol Dependence 131(1–
                         2):112–118.
                Duncan, D. T., S. Zweig, H. R. Hambrick, and J. J. Palamar. 2019. Sexual orientation disparities
                         in prescription opioid misuse among U.S. adults. American Journal of Preventive
                         Medicine 56(1):17–26.
                Elliott, J. C., M. J. Picker, A. J. Sparrow, and D. T. Lysle. 2006. Dissociation between sex
                         differences in the immunological, behavioral, and physiological effects of kappa- and
                         delta-opioids in fischer rats. Psychopharmacology (Berl) 185(1):66–75.
                Evans, E., A. Kelleghan, L. Li, J. Min, D. Huang, D. Urada, Y. I. Hser, and B. Nosyk. 2015.
                         Gender differences in mortality among treated opioid dependent patients. Drug and
                         Alcohol Dependence 155:228–235.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 85 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 88 of 152 PageID #:1257

                3-16                                                            MEDICATIONS FOR OUD SAVE LIVES

                Fanucchi, L., S. A. Springer, and P. T. Korthuis. 2019. Medications for treatment of opioid use
                         disorder among persons living with HIV. Current HIV/AIDS Reports 2019:1–6.
                FDA (U.S. Food and Drug Administration). 2017. Statement from FDA commissioner Scott
                         Gottlieb, M.D., on the agency’s continued efforts to promote the sage adoption of
                         medication-assisted treatment for opioid addiction. FDA News and Events, September 20.
                         https://www.fda.gov/newsevents/newsroom/pressannouncements/ucm576752.htm
                         (accessed February 11, 2019).
                Feder, K. A., N. Krawczyk, and B. Saloner. 2017. Medication-assisted treatment for adolescents
                         in specialty treatment for opioid use disorder. Journal of Adolescent Health 60(6):747–
                         750.
                Fiellin, D. A., L. Weiss, M. Botsko, J. E. Egan, F. L. Altice, L. B. Bazerman, A. Chaudhry, C. O.
                         Cunningham, M. N. Gourevitch, P. J. Lum, L. E. Sullivan, R. S. Schottenfeld, P. G.
                         O’Connor, and B. Collaborative. 2011. Drug treatment outcomes among hiv-infected
                         opioid-dependent patients receiving buprenorphine/naloxone. Journal of Acquired
                         Immune Deficiency Syndromes (1999) 56(Suppl 1)(0 1):S33–S38.
                Fillingim, R. B., C. D. King, M. C. Ribeiro-Dasilva, B. Rahim-Williams, and J. L. Riley. 2009.
                         Sex, gender, and pain: A review of recent clinical and experimental findings. The Journal
                         of Pain 10(5):447–485.
                Flynn, P. M., S. G. Craddock, J. W. Luckey, R. L. Hubbard, and G. H. Dunteman. 1996.
                         Comorbidity of antisocial personality and mood disorders among psychoactive
                         substance-dependent treatment clients. Journal of Personality Disorders 10(1):56–67.
                Fox, A. D., N. L. Sohler, J. L. Starrels, Y. Ning, A. Giovanniello, and C. O. Cunningham. 2012.
                         Pain is not associated with worse office-based buprenorphine treatment outcomes.
                         Subtance Abuse 33(4):361–365.
                Frimpong, J. A., K. Shiu, T. D’Aunno, H. Pollack, and P. Friedmann. 2017. Gender differences
                         in methadone dose patterns and length of treatment in outpatient methadone maintenance
                         treatment programs. Drug and Alcohol Dependence 171:e66.
                Gardner, E. M., M. P. McLees, J. F. Steiner, C. del Rio, and W. J. Burman. 2011. The spectrum
                         of engagement in HIV care and its relevance to test-and-treat strategies for prevention of
                         HIV infection. Clinical Infectious Diseases 52(6):793–800.
                Girouard, M. P., H. Goldhammer, and A. S. Keuroghlian. 2019. Understanding and treating
                         opioid use disorders in lesbian, gay, bisexual, transgender, and queer populations.
                         Substance Abuse 2019:1–5.
                Gourevitch, M. N., and G. H. Friedland. 2000. Interactions between methadone and medications
                         used to treat hiv infection: A review. Mount Sinai Journal of Medicine 67(5–6):429–436.
                Gowing, L., M. F. Farrell, R. Bornemann, L. E. Sullivan, and R. Ali. 2011. Oral substitution
                         treatment of injecting opioid users for prevention of HIV infection. Cochrane Database
                         of Systematic Reviews 2011(8):CD004145.
                Gowing, L., R. Ali, J. M. White, and D. Mbewe. 2017. Buprenorphine for managing opioid
                         withdrawal. Cochrane Database of Systematic Reviews 2017(2):CD002025.
                Grella, C. E., M. P. Karno, U. S. Warda, N. Niv, and A. A. Moore. 2009. Gender and
                         comorbidity among individuals with opioid use disorders in the NESARC study.
                         Addictive Behaviors 34(6–7):498–504.
                Griffith, J. D., G. A. Rowan-Szal, R. R. Roark, and D. D. Simpson. 2000. Contingency
                         management in outpatient methadone treatment: A meta-analysis. Drug and Alcohol
                         Dependence 58(1–2):55–66.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 86 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 89 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-17

                Hadland, S. E., J. W. Frank Wharam, M. A. Schuster, F. Zhang, J. H. Samet, and M. R.
                       Larochelle. 2017. Trends in receipt of buprenorphine and naltrexone for opioid use
                       disorder among adolescents and young adults, 2001–2014. JAMA Pediatrics 171(8):747–
                       755.
                Hadland, S. E., S. M. Bagley, J. Rodean, M. Silverstein, S. Levy, M. R. Larochelle, J. H. Samet,
                       and B. T. Zima. 2018a. Receipt of timely addiction treatment and association of early
                       medication treatment with retention in care among youths with opioid use disorder.
                       JAMA Pediatrics 172(11):1029–1037.
                Hadland, S. E., T. W. Park, and S. M. Bagley. 2018b. Stigma associated with medication
                       treatment for young adults with opioid use disorder: A case series. Addiction Science &
                       Clinical Practice 13(1):15.
                Haight, S. C., J. Y. Ko, V. T. Tong, M. K. Bohm, and W. M. Callaghan. 2018. Opioid use
                       disorder documented at delivery hospitalization—United States, 1999–2014. Morbidity
                       and Mortality Weekly Report 67(31):845–849.
                Hall, M. T., J. Wilfong, R. A. Huebner, L. Posze, and T. Willauer. 2016. Medication-assisted
                       treatment improves child permanency outcomes for opioid-using families in the child
                       welfare system. Journal of Substance Abuse Treatment 71:63–67.
                Hansen, H. 2017. Sociocultural factors impacting access to MAT and care delivery: New
                       qualitative data from buprenorphine prescribers in OTPS. American Journal on
                       Addictions 26 (3):236.
                Hansen, H. B., C. E. Siegel, B. G. Case, D. N. Bertollo, D. DiRocco, and M. Galanter. 2013.
                       Variation in use of buprenorphine and methadone treatment by racial, ethnic, and income
                       characteristics of residential social areas in new york city. Journal of Behavioral Health
                       Services & Research 40(3):367–377.
                Havens, J. R., S. L. Walsh, P. T. Korthuis, and D. A. Fiellin. 2018. Implementing treatment of
                       opioid-use disorder in rural settings: A focus on HIV and hepatitis C prevention and
                       treatment. Current HIV/AIDS Reports 15(4):315–323.
                Hernandez-Avila, C. A., B. J. Rounsaville, and H. R. Kranzler. 2004. Opioid-, cannabis- and
                       alcohol-dependent women show more rapid progression to substance abuse treatment.
                       Drug and Alcohol Dependence 74(3):265–272.
                Jones, E. S., and D. A. Fiellin. 2007. Women and opioid dependence treatment: Office-based
                       versus opioid treatment program-based care? Substance Abuse 28(2):3–8.
                Jones, H. E., K. Kaltenbach, S. H. Heil, S. M. Stine, M. G. Coyle, A. M. Arria, K. E. O’Grady, P.
                       Selby, P. R. Martin, and G. Fischer. 2010. Neonatal abstinence syndrome after
                       methadone or buprenorphine exposure. New England Journal of Medicine 363(24):2320–
                       2331.
                Kaltenbach, K., and L. P. Finnegan. 1984. Developmental outcome of children born to
                       methadone maintained women: A review of longitudinal studies. Neurobehavioral
                       Toxicology and Teratology 6(4):271–275.
                Keyes, K. M., M. Cerda, J. E. Brady, J. R. Havens, and S. Galea. 2014. Understanding the rural-
                       urban differences in nonmedical prescription opioid use and abuse in the United States.
                       American Journal of Public Health 104(2):e52–e59.
                Klaman, S. L., K. Isaacs, A. Leopold, J. Perpich, S. Hayashi, J. Vender, M. Campopiano, and H.
                       E. Jones. 2017. Treating women who are pregnant and parenting for opioid use disorder
                       and the concurrent care of their infants and children: Literature review to support national
                       guidance. Journal of Addiction Medicine 11(3):178–190.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 87 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 90 of 152 PageID #:1257

                3-18                                                            MEDICATIONS FOR OUD SAVE LIVES

                Klimas, J., E. Wood, E. Nosova, M. J. Milloy, T. Kerr, and K. Hayashi. 2018. Prevalence of
                        heavy alcohol use among people receiving methadone following change to methadose.
                        Substance Use and Misuse 53(2):270–275.
                Knudsen, H. K., A. J. Abraham, and P. M. Roman. 2011. Adoption and implementation of
                        medications in addiction treatment programs. Journal of Addiction Medicine 5(1):21–27.
                Kosten, T. R., C. M. Morgan, J. Falcione, and R. S. Schottenfeld. 1992. Pharmacotherapy for
                        cocaine-abusing methadone-maintained patients using amantadine or desipramine.
                        Archives of General Psychiatry 49(11):894–898.
                Kotelchuck, M., E. R. Cheng, C. Belanoff, H. J. Cabral, H. Babakhanlou-Chase, T. M.
                        Derrington, H. Diop, S. R. Evans, and J. Bernstein. 2017. The prevalence and impact of
                        substance use disorder and treatment on maternal obstetric experiences and birth
                        outcomes among singleton deliveries in Massachusetts. Maternal and Child Health
                        Journal 21(4):893–902.
                Krawczyk, N., K. A. Feder, M. I. Fingerhood, and B. Saloner. 2017a. Racial and ethnic
                        differences in opioid agonist treatment for opioid use disorder in a U.S. national sample.
                        Drug and Alcohol Dependence 178:512–518.
                Krawczyk, N., K. A. Feder, B. Saloner, R. M. Crum, M. Kealhofer, and R. Mojtabai. 2017b. The
                        association of psychiatric comorbidity with treatment completion among clients admitted
                        to substance use treatment programs in a U.S. national sample. Drug and Alcohol
                        Dependence 175:157–163.
                Larney, S., A. S. B. Bohnert, D. Ganoczy, M. A. Ilgen, M. Hickman, F. C. Blow, and L.
                        Degenhardt. 2015. Mortality among older adults with opioid use disorders in the Veterans
                        Health Administration, 2000–2011. Drug and Alcohol Dependence 147:32–37.
                Larson, E., D. Patterson, L. Garberson, and C. Andrilla. 2016. Supply and distribution of the
                        behavioral health workforce in rural America. Seattle, WA: Washington, Wyoming,
                        Alaska, Montana, Idaho Rural Health Center, University of Washington.
                Leonardson, J., and J. Gale. 2016. Distribution of substance abuse treatment facilities across the
                        rural–urban continuum. Maine Rural Health Research Center working paper no. 35.
                        https://muskie.usm.maine.edu/Publications/rural/wp35b.pdf (accessed February 11,
                        2019).
                Levine, A. R., L. H. Lundahl, D. M. Ledgerwood, M. Lisieski, G. L. Rhodes, and M. K.
                        Greenwald. 2015. Gender-specific predictors of retention and opioid abstinence during
                        methadone maintenance treatment. Journal of Substance Abuse Treatment 54:37–43.
                Litwin, A. H., K. A. Harris, S. Nahvi, P. J. Zamor, I. J. Soloway, P. L. Tenore, D. Kaswan, M. N.
                        Gourevitch, and J. H. Arnsten. 2009. Successful treatment of chronic hepatitis C with
                        peglyated interferon in combination with ribavirin in a methadone maintenance treatment
                        program. Journal of Substance Abuse Treatment 37(1):32–40.
                Litz, M., and D. Leslie. 2017. The impact of mental health comorbidities on adherence to
                        buprenorphine: A claims based analysis. American Journal on Addictions 26(8):859–863.
                Lo, A., T. Kerr, K. Hayashi, M. J. Milloy, E. Nosova, Y. Liu, and N. Fairbairn. 2018. Factors
                        associated with methadone maintenance therapy discontinuation among people who
                        inject drugs. Journal of Substance Abuse Treatment 94:41–46.
                Low, A. J., G. Mburu, N. J. Welton, M. T. May, C. F. Davies, C. French, K. M. Turner, K. J.
                        Looker, H. Christensen, S. McLean, T. Rhodes, L. Platt, M. Hickman, A. Guise, and P.
                        Vickerman. 2016. Impact of opioid substitution therapy on antiretroviral therapy




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 88 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 91 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-19

                       outcomes: A systematic review and meta-analysis. Clinical Infectious Diseases
                       63(8):1094–1104.
                Loyd, D. R., and A. Z. Murphy. 2009. The role of the periaqueductal gray in the modulation of
                       pain in males and females: Are the anatomy and physiology really that different? Neural
                       Plasticity 2009:462879.
                Lucas, G. M., A. Chaudry, J. Hsu, T. Woodson, B. Lau, Y. Olsen, J. C. Keruly, D. A. Fiellin, R.
                       Finkelstein, P. Barditch-Crovo, K. Cook, and R. D. Moore. 2010. Clinic-based treatment
                       of opioid-dependent HIV infected patients versus referral to an opioid treatment program:
                       A randomized trial. Annals of Medicine 152(11):704–711.
                Lugoboni, F., F. R. Levin, M. C. Pieri, M. Manfredini, L. Zamboni, L. Somaini, G. Gerra, and
                       Gics. 2017. Co-occurring attention deficit hyperactivity disorder symptoms in adults
                       affected by heroin dependence: Patients characteristics and treatment needs. Psychiatry
                       Research 250:210–216.
                Lund, I. O., G. Fischer, G. K. Welle-Strand, K. E. O’Grady, K. Debelak, W. R. Morrone, and H.
                       E. Jones. 2013. A comparison of buprenorphine + naloxone to buprenorphine and
                       methadone in the treatment of opioid dependence during pregnancy: Maternal and
                       neonatal outcomes. Substance Abuse: Research and Treatment 7:61–74.
                MacArthur, G. J., S. Minozzi, N. Martin, P. Vickerman, S. Deren, J. Bruneau, L. Degenhardt,
                       and M. Hickman. 2012. Opiate substitution treatment and HIV transmission in people
                       who inject drugs: Systematic review and meta-analysis. BMJ 345:e5945.
                Magura, S., P. C. Nwakeze, A. Rosenblum, and H. Joseph. 2000. Substance misuse and related
                       infectious diseases in a soup kitchen population. Substance Use and Misuse 35(4):551–
                       583.
                Manhapra, A., L. Quinones, and R. Rosenheck. 2016. Characteristics of veterans receiving
                       buprenorphine vs. methadone for opioid use disorder nationally in the Veterans Health
                       Administration. Drug and Alcohol Dependence 160:82–89.
                Mannelli, P., L. T. Wu, K. S. Peindl, and D. A. Gorelick. 2013. Smoking and opioid
                       detoxification: Behavioral changes and response to treatment. Nicotine and Tobacco
                       Research 15(10):1705–1713.
                Manubay, J., J. Davidson, S. Vosburg, J. Jones, S. Comer, and M. Sullivan. 2015. Sex
                       differences among opioid-abusing chronic pain patients in a clinical trial. Journal of
                       Addiction Medicine 9(1):46–52.
                Marsch, L. A., M. A. C. Stephens, T. Mudric, E. C. Strain, G. E. Bigelow, and R. E. Johnson.
                       2005. Predictors of outcome in LAAM, buprenorphine, and methadone treatment for
                       opioid dependence. Experimental and Clinical Psychopharmacology 13(4):293–302.
                Marsh, J. C., T. A. D’Aunno, and B. D. Smith. 2000. Increasing access and providing social
                       services to improve drug abuse treatment for women with children. Addiction
                       95(8):1237–1247.
                Matson, S. C., G. Hobson, M. Abdel-Rasoul, and A. E. Bonny. 2014. A retrospective study of
                       retention of opioid-dependent adolescents and young adults in an outpatient
                       buprenorphine/naloxone clinic. Journal of Addiction Medicine 8(3):176–182.
                Mazure, C. M., and D. A. Fiellin. 2018. Women and opioids: Something different is happening
                       here. Lancet 392(10141):9–11.
                Mbaba, M., S. E. Brown, A. Wooditch, M. Kiss, A. Murphy, S. Kumari, F. Taxman, F. Altice,
                       W. B. Lawson, and S. A. Springer. 2018. Prevalence, diagnosis, and treatment rates of



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 89 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 92 of 152 PageID #:1257

                3-20                                                            MEDICATIONS FOR OUD SAVE LIVES

                       mood disorders among opioid users under criminal justice supervision. Substance Use &
                       Misuse 53(9):1519–1528.
                McCance-Katz, E. F., D. E. Moody, G. D. Morse, Q. Ma, R. DiFrancesco, G. Friedland, P. Pade,
                       and P. M. Rainey. 2007. Interaction between buprenorphine and atazanavir or
                       atazanavir/ritonavir. Drug & Alcohol Dependence 91(2–3):269–278.
                McHugh, R. K., E. E. DeVito, D. Dodd, K. M. Carroll, J. S. Potter, S. F. Greenfield, H. S.
                       Connery, and R. D. Weiss. 2013. Gender differences in a clinical trial for prescription
                       opioid dependence. Journal of Substance Abuse Treatment 45(1):38–43.
                Messina, N., S. Calhoun, and J. Braithwaite. 2014. Trauma-informed treatment decreases
                       posttraumatic stress disorder among women offenders. Journal of Trauma &
                       Dissociation 15(1):6–23.
                Metz, V. E., Q. L. Brown, S. S. Martins, and J. J. Palamar. 2018. Characteristics of drug use
                       among pregnant women in the United States: Opioid and non-opioid illegal drug use.
                       Drug and Alcohol Dependence 183:261–266.
                Minozzi, S., L. Amato, C. Bellisario, M. Ferri, and M. Davoli. 2013. Maintenance agonist
                       treatments for opiate-dependent pregnant women. Cochrane Database of Systematic
                       Reviews 2013(12):CD006318.
                Nahvi, S., O. Blackstock, N. L. Sohler, D. Thompson, and C. O. Cunningham. 2014a. Smoking
                       cessation treatment among office-based buprenorphine treatment patients. Journal of
                       Substance Abuse Treatment 47(2):175–179.
                Nahvi, S. Y. Ning, K. S. Segal, K. P. Richter, and J. H. Arnsten. 2014b. Varenicline efficacy and
                       safety among methadone maintained smokers: A randomized placebo-controlled trial.
                       Addiction 109(9):1554–1563.
                NASEM (National Academies of Sciences, Engineering, and Medicine). 2018. Integrating
                       responses at the intersection of opioid use disorder and infectious disease epidemics:
                       Proceedings of a workshop. Washington, DC: The National Academies Press.
                NIDA (National Institute on Drug Abuse). 2019. Monitoring the Future Study: Trends in
                       prevalence of various drugs. https://www.drugabuse.gov/trends-statistics/monitoring-
                       future/monitoring-future-study-trends-in-prevalence-various-drugs (accessed February
                       27, 2019).
                Norton, B. L., A. Beitin, M. Glenn, J. DeLuca, A. H. Litwin, and C. O. Cunningham. 2017.
                       Retention in buprenorphine treatment is associated with improved HCV care outcomes.
                       Journal of Substance Abuse Treatment 75:38–42.
                Novins, D. K., G. A. Aarons, S. G. Conti, D. Dahlke, R. Daw, A. Fickenscher, C. Fleming, C.
                       Love, K. Masis, P. Spicer, and the Centers for American Indian and Alaska Native
                       Health’s Substance Abuse Treatment Advisory Board. 2011. Use of the evidence base in
                       substance abuse treatment programs for American Indians and Alaska Natives: Pursuing
                       quality in the crucible of practice and policy. Implementation Science 6(1):63.
                NRHA (National Rural Health Association). 2017. Policy brief: Treating the rural opioid
                       epidemic.
                       https://www.ruralhealthweb.org/NRHA/media/Emerge_NRHA/Advocacy/Policy%20doc
                       uments/Treating-the-Rural-Opioid-Epidemic_Feb-2017_NRHA-Policy-Paper.pdf
                       (accessed February 11, 2019).
                Ouimette, P. C., R. Kimerling, J. Shaw, and R. H. Moos. 2000. Physical and sexual abuse among
                       women and men with substance use disorders. Alcoholism Treatment Quarterly 18(3):7–
                       17.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 90 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 93 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-21

                Pade, P. A., K. E. Cardon, R. M. Hoffman, and C. M. Geppert. 2012. Prescription opioid abuse,
                        chronic pain, and primary care: A co-occurring disorders clinic in the chronic disease
                        model. Journal of Substance Abuse Treatment 43(4):446–450.
                Peckham, E. M., and J. R. Traynor. 2006. Comparison of the antinociceptive response to
                        morphine and morphine-like compounds in male and female Sprague–Dawley rats.
                        Journal of Pharmacology and Experimental Therapeutics 316(3):1195–1201.
                Perlman, D. C., and A. E. Jordan. 2018. The syndemic of opioid misuse, overdose, HCV, and
                        HIV: Structural-level causes and interventions. Current HIV/AIDS Reports 15(2):96–112.
                Pietrusza, L. M., K. R. Puskar, D. Ren, and A. M. Mitchell. 2018. Evaluation of an opiate
                        overdose educational intervention and naloxone prescribing program in homeless adults
                        who use opiates. Journal of Addictions Nursing 29(3):188–195.
                Priester, M. A., T. Browne, A. Iachini, S. Clone, D. DeHart, and K. D. Seay. 2016. Treatment
                        access barriers and disparities among individuals with co-occurring mental health and
                        substance use disorders: An integrative literature review. Journal of Substance Abuse
                        Treatment 61:47–59.
                Proctor, S. L., A. L. Copeland, A. M. Kopak, N. G. Hoffmann, P. L. Herschman, and N.
                        Polukhina. 2015. Predictors of patient retention in methadone maintenance treatment.
                        Psychology of Addictive Behaviors 29(4):906–917.
                Rich, K. M., J. Bia, F. L. Altice, and J. Feinberg. 2018. Integrated models of care for individuals
                        with opioid use disorder: How do we prevent HIV and HCV? Current HIV/AIDS Reports
                        15(3):266–275.
                Robertson, A. G., M. M. Easter, H. J. Lin, L. K. Frisman, J. W. Swanson, and M. S. Swartz.
                        2018. Associations between pharmacotherapy for opioid dependence and clinical and
                        criminal justice outcomes among adults with co-occurring serious mental illness. Journal
                        of Substance Abuse Treatment 86:17–25.
                Rosenblum, A., H. Joseph, C. Fong, S. Kipnis, C. Cleland, and R. K. Portenoy. 2003. Prevalence
                        and characteristics of chronic pain among chemically dependent patients in methadone
                        maintenance and residential treatment facilities. JAMA 289(18):2370–2378.
                Rosic, T., L. Naji, M. Bawor, B. B. Dennis, C. Plater, D. C. Marsh, L. Thabane, and Z. Samaan.
                        2017. The impact of comorbid psychiatric disorders on methadone maintenance treatment
                        in opioid use disorder: A prospective cohort study. Neuropsychiatric Disease and
                        Treatment 13:1399–1408.
                Saha, T. D., B. T. Kerridge, R. B. Goldstein, S. P. Chou, H. Zhang, J. Jung, R. P. Pickering, W.
                        J. Ruan, S. M. Smith, B. Huang, D. S. Hasin, and B. F. Grant. 2016. Nonmedical
                        prescription opioid use and DSM-5 nonmedical prescription opioid use disorder in the
                        United States. Journal of Clinical Psychiatry 77(6):772–780.
                SAMHSA. 2017. Opioid use in the older adult population.
                        https://www.samhsa.gov/capt/sites/default/files/resources/resources-opiod-use-older-
                        adult-pop.pdf (accessed February 9, 2019).
                SAMHSA. 2018. Key substance use and mental health indicators in the United States: Results
                        from the 2017 National Survey on Drug Use and Health.
                        https://www.samhsa.gov/data/sites/default/files/cbhsq-
                        reports/NSDUHFFR2017/NSDUHFFR2017.htm (accessed December 12, 2018).
                Santoro, G. C., J. Carrion, and S. L. Dewey. 2017a. Imaging sex differences in regional brain
                        metabolism during acute opioid withdrawal. Journal of Alcoholism and Drug
                        Dependence 5(2):pii:562.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 91 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 94 of 152 PageID #:1257

                3-22                                                            MEDICATIONS FOR OUD SAVE LIVES

                Santoro, G. C., J. Carrion, K. Patel, C. Vilchez, J. Veith, J. D. Brodie, and S. L. Dewey. 2017b.
                        Sex differences in regional brain glucose metabolism following opioid withdrawal and
                        replacement. Neuropsychopharmacology 42(9):1841–1849.
                Schiff, D. M., T. Nielsen, M. Terplan, M. Hood, D. Bernson, H. Diop, M. Bharel, T. E. Wilens,
                        M. LaRochelle, A. Y. Walley, and T. Land. 2018. Fatal and nonfatal overdose among
                        pregnant and postpartum women in Massachusetts. Obstetrics and Gynecology
                        132(2):466–474.
                Schranz, A. J., J. Barrett, C. B. Hurt, C. Malvestutto, and W. C. Miller. 2018. Challenges facing
                        a rural opioid epidemic: Treatment and prevention of HIV and hepatitis C. Current
                        HIV/AIDS Reports 15(3):245–254.
                Schuman-Olivier, Z., R. D. Weiss, B. B. Hoeppner, J. Borodovsky, and M. J. Albanese. 2014.
                        Emerging adult age status predicts poor buprenorphine treatment retention. Journal of
                        Substance Abuse Treatment 47(3):202–212.
                Serdarevic, M., C. W. Striley, and L. B. Cottler. 2017. Sex differences in prescription opioid use.
                        Current Opinion in Psychiatry 30(4):238–246.
                Short, V. L., D. J. Hand, L. MacAfee, D. J. Abatemarco, and M. Terplan. 2018. Trends and
                        disparities in receipt of pharmacotherapy among pregnant women in publically funded
                        treatment programs for opioid use disorder in the United States. Journal of Substance
                        Abuse Treatment 89:67–74.
                Socias, M. E., N. Volkow, and E. Wood. 2016. Adopting the “Cascade of Care” framework: An
                        opportunity to close the implementation gap in addiction care? Addiction 111(12):2079–
                        2081.
                Stimmel, B., and K. Adamsons. 1976. Narcotic dependency in pregnancy. Methadone
                        maintenance compared to use of street drugs. JAMA 235(11):1121–1124.
                Strain, E. C. 2002. Assessment and treatment of comorbid psychiatric disorders in opioid-
                        dependent patients. Clinical Journal of Pain 18(4):S14–S27.
                Sullivan, L. E., B. A. Moore, P. G. O’Connor, D. T. Barry, M. C. Chawarski, R. S. Schottenfeld,
                        and D. A. Fiellin. 2010. The association between cocaine use and treatment outcomes in
                        patients receiving office-based buprenorphine/naloxone for the treatment of opioid
                        dependence. American Journal of Addiction 19(1):53–58.
                Terplan, M., N. Longinaker, and L. Appel. 2015. Women-centered drug treatment services and
                        need in the United States, 2002–2009. American Journal of Public Health 105(11):e50–
                        e54.
                Torchalla, I., I. A. Linden, V. Strehlau, E. K. Neilson, and M. Krausz. 2015. “Like a lots
                        happened with my whole childhood”: Violence, trauma, and addiction in pregnant and
                        postpartum women from Vancouver’s Downtown Eastside. Harm Reduction Journal
                        11:34.
                Tsui, J. I., J. L. Evans, P. J. Lum, J. A. Hahn, and K. Page. 2014. Association of opioid agonist
                        therapy with lower incidence of hepatitis C virus infection in young adult injection drug
                        users. JAMA Internal Medicine 174(12):1974–1981.
                Venner, K. L., D. M. Donovan, A. N. C. Campbell, D. C. Wendt, T. Rieckmann, S. M. Radin, S.
                        L. Momper, and C. L. Rosa. 2018. Future directions for medication assisted treatment for
                        opioid use disorder with American Indian/Alaska Natives. Addictive Behaviors 86:111–
                        117.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 92 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 95 of 152 PageID #:1257

                TREATMENT WITH MEDICATIONS FOR OUD IN DIFFERENT POPULATIONS                                         3-23

                Wang, P. W., H. C. Lin, Y. C. Yang, C. Y. Hsu, K. S. Chung, H. C. Wu, and C. F. Yen. 2017.
                       Gender and age effects on the trajectory of depression in opioid users during methadone
                       maintenance treatment. Frontiers in Psychiatry 8:288.
                Watkins, K. E., A. Burnam, F. Y. Kung, and S. Paddock. 2001. A national survey of care for
                       persons with co-occurring mental and substance use disorders. Psychiatric Services
                       52(8):1062–1068.
                Weinberg, N. Z., E. Rahdert, J. D. Colliver, and M. D. Glantz. 1998. Adolescent substance
                       abuse: A review of the past 10 years. Journal of the American Academy of Child and
                       Adolescent Psychiatry 37(3):252–261.
                Weinstein, Z. M., H. W. Kim, D. M. Cheng, E. Quinn, D. Hui, C. T. Labelle, M. L. Drainoni, S.
                       S. Bachman, and J. H. Samet. 2017. Long-term retention in office-based opioid treatment
                       with buprenorphine. Journal of Substance Abuse Treatment 74:65–70.
                Whitesell, M., A. Bachand, J. Peel, and M. Brown. 2013. Familial, social, and individual factors
                       contributing to risk for adolescent substance use. Journal of Addiction 2013:579310.
                Williams, A. R., E. V. Nunes, and M. Olfson. 2017. To battle the opioid overdose epidemic,
                       deploy the “cascade of care” model. Health Affairs blog.
                       https://www.healthaffairs.org/do/10.1377/hblog20170313.059163/full (accessed February
                       11, 2019).
                Williams, A. R., E. V. Nunes, A. Bisaga, H. A. Pincus, K. A. Johnson, A. N. Campbell, R. H.
                       Remien, S. Crystal, P. D. Friedmann, F. R. Levin, and M. Olfson. 2018. Developing an
                       opioid use disorder treatment cascade: A review of quality measures. Journal of
                       Substance Abuse Treatment 91:57–68.
                Woody, G. E., S. A. Poole, G. Subramaniam, K. Dugosh, M. Bogenschutz, P. Abbott, A. Patkar,
                       M. Publicker, K. McCain, J. S. Potter, R. Forman, V. Vetter, L. McNicholas, J. Blaine, K.
                       G. Lynch, and P. Fudala. 2008. Extended vs. short-term buprenorphine–naloxone for
                       treatment of opioid-addicted youth: A randomized trial.[erratum appears in JAMA,
                       February 25, 2009;301(8):830] [erratum appears in JAMA, April 10,
                       2013;309(14):1461]. JAMA 300(17):2003–2011.
                Woody, G. E., D. Bruce, P. T. Korthuis, S. Chhatre, S. Poole, M. Hillhouse, P. Jacobs, J.
                       Sorensen, A. J. Saxon, D. Metzger, and W. Ling. 2014. HIV risk reduction with
                       buprenorphine-naloxone or methadone: Findings from a randomized trial. Journal of
                       Acquired Immune Deficiency Syndromes 66(3):288–293.
                Worley, M. J., K. G. Heinzerling, S. Shoptaw, and W. Ling. 2017. Volatility and change in
                       chronic pain severity predict outcomes of treatment for prescription opioid addiction.
                       Addiction 112(7):1202–1209.
                Wu, L.-T., D. G. Blazer, M. S. Swartz, B. Burchett, K. T. Brady, and N. A. Workgroup. 2013.
                       Illicit and nonmedical drug use among Asian Americans, native Hawaiians/Pacific
                       Islanders, and mixed-race individuals. Drug and Alcohol Dependence 133(2):360–367.
                Wu, L. T., H. Zhu, and M. S. Swartz. 2016. Treatment utilization among persons with opioid use
                       disorder in the United States. Drug and Alcohol Dependence 169:117–127.
                Yee, A., M. C. Hoong, Y. C. Joyce, and H. S. Loh. 2018. Smoking cessation among methadone-
                       maintained patients: A meta-analysis. Substance Use & Misuse 53(2):276–285.
                Young, A. M., J. R. Havens, and C. G. Leukefeld. 2010. Route of administration for illicit
                       prescription opioids: A comparison of rural and urban drug users. Harm Reduction
                       Journal 7:24.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 93 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 96 of 152 PageID #:1257

                3-24                                                            MEDICATIONS FOR OUD SAVE LIVES

                Zilberman, M. L., H. Tavares, S. B. Blume, and N. el-Guebaly. 2003. Substance use disorders:
                         Sex differences and psychiatric comorbidities. Canadian Journal of Psychiatry 48(1):5–
                         13.
                Zur, J., J. Tolbert, J. Sharac, and A. Markus. 2018. The role of community health centers in
                         addressing the opioid epidemic. Kaiser Family Foundation.
                         https://www.kff.org/medicaid/issue-brief/the-role-of-community-health-centers-in-
                         addressing-the-opioid-epidemic (accessed February 11, 2019).




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18     Page 94 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 97 of 152 PageID #:1257




                                                                          4


                      Medications for Opioid Use Disorder in Various Treatment
                                              Settings




                        Access to medications for treating opioid use disorder (OUD) is highly variable across
                different types of treatment settings. Figure 4-1 shows the density of substance use disorder
                treatment facilities by county in the United States.1 Although overall roughly 36 percent of
                substance use disorder treatment facilities offer medication to patients (see Figure 4-2), only
                about 6 percent provide patients with a choice of all three U.S Food and Drug Administration
                (FDA)-approved medications (amfAR, 2018; Mojtabai et al., 2019) (see Figure 4-3). This
                chapter reviews the evidence on differences in medication access and use in different treatment
                settings and, to the extent that it is available, any scientific rationale underpinning those
                differences.




                1
                  Darker areas on the maps indicate a greater number of facilities (light purple = 1 facility; medium purple = 2
                facilities; dark purple = 3 or more facilities). Note that counties differ in size—those in the Southwest tend to be
                much larger in area than counties in the Northeast, for example—which may affect the interpretation of the maps.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               4-1
                                                     Plaintiff's Exhibit 18     Page 95 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 98 of 152 PageID #:1257

                4-2                                                             MEDICATIONS FOR OUD SAVE LIVES




                FIGURE 4-1 All substance use disorder facilities, by county (2018).
                NOTE: Gray = no facilities; light purple = 1 facility; medium purple = 2 facilities; dark purple =
                3 or more facilities.
                SOURCE: amfAR, 2018.




                FIGURE 4-2 Substance use disorder facilities offering medications for OUD, by county (2018).
                NOTE: Gray = no facilities; light purple = 1 facility; medium purple = 2 facilities; dark purple =
                3 or more facilities.
                SOURCE: amfAR, 2018.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 96 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 99 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                               4-3




                FIGURE 4-3 Substance use disorder treatment facilities offering all three medications for OUD,
                by county (2018).
                NOTE: Gray = no facilities; light purple = 1 facility; medium purple = 2 facilities; dark purple =
                3 or more facilities.
                SOURCE: amfAR, 2018.

                                                   OPIOID TREATMENT PROGRAMS

                        The Narcotic Addict Treatment Act of 19742 requires that methadone be administered to
                patients only through federally certified and regulated opioid treatment programs (OTPs),
                commonly referred to as methadone clinics. OTPs were originally created to provide methadone
                treatment, but today many of them also provide other medications for OUD. The Substance
                Abuse and Mental Health Services Administration (SAMHSA) began certifying OTPs in 2001,
                and between 2003 and 2015, the number of patients enrolled in methadone treatment increased
                by 57 percent.3 After the introduction of buprenorphine in 2002, the number of OTPs offering
                buprenorphine increased from 11 percent (121 OTPs) in 2003 to 58 percent (779 OTPs) in 2015.
                The number of OTPs that offer extended-release naltrexone also grew from 11 percent of the
                total (125 OTPs) in 2011 to 23 percent (315 OTPs) in 2015 (Alderks, 2017).
                        All OTPs must be certified by SAMSHA and registered by the Drug Enforcement
                Agency (DEA). Before certification, an OTP must first be evaluated in a peer review process by
                a SAMHSA-approved accrediting organization, which conducts site visits and reviews the
                facility’s policies, procedures, and practices. Even after accreditation, an OTP is not formally
                certified to administer methadone until SAMHSA has determined that the OTP conforms with
                federal regulations regarding patient admission criteria, recordkeeping guidelines, and required

                2
                 Public Law 93-281 (1974).
                3
                 This increase appears to stem from an increase in OTPs combined with better identification of OTPs in the N-
                SSATS survey (Alderks, 2017).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                           Page 97 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 100 of 152 PageID #:1257

                4-4                                                             MEDICATIONS FOR OUD SAVE LIVES

                services, such as counseling and testing for drug use. After certification, the OTP must also apply
                separately for registration with the DEA, which has requirements around security, inventory, and
                recordkeeping. An OTP’s registration from the DEA must be renewed on an annual basis (GAO,
                2016). The regulations also require that most patients attend the clinic nearly every day to
                receive their doses of medication, which is an attempt to reduce diversion. See Chapter 5 for a
                detailed discussion on how some of the regulations around methadone are a barrier to treatment.

                                                 OFFICE-BASED OPIOID TREATMENT

                         Expanding the delivery of medications for OUD through medical office–based treatment
                settings has been a strategy for increasing access to medications for OUD. Currently, naltrexone
                can be prescribed by any physician, nurse practitioner (NP), or physician assistant (PA) within a
                scope of practice. In contrast, the Drug Addiction Treatment Act of 20004 stipulates that
                buprenorphine can only be prescribed by providers with additional DEA certification, unless
                they are working in an OTP setting. Moreover, to qualify for a waiver from the DEA to prescribe
                buprenorphine, federal law requires that physicians take an 8-hour course and that NPs and PAs
                complete 24 hours of training. In addition, the number of patients that providers are allowed to
                treat is restricted. Specialist physicians are allowed to treat up to 100 patients in the first year and
                275 patients thereafter, provided they have a waiver and meet additional criteria (e.g., board
                certification in addiction medicine or psychiatry), while NPs and PAs can treat no more than 100
                patients each (SAMHSA, 2016, 2018a,b).



                                                                 BOX 4-1
                                                    Office-Based Methadone Treatment

                        Office-based methadone treatment has been used in the United States since June
                1983, when 25 methadone patients were admitted to an office-based program at The
                Rockefeller University in New York City (Novick et al., 1988). Several different pilot models of
                office-based methadone treatment soon followed in settings that included opioid treatment
                programs (San Francisco, California), pharmacies (Baltimore, Maryland), and physicians’
                offices (Sacramento, California, and rural New Hampshire)a.
                        In 1997, the National Institute on Drug Abuse funded a 3-year office-based methadone
                treatment study in New York with 151 women enrolled. In this study, as in the other pilot
                models, the outcomes were not significantly different for patients receiving treatment in OTP
                settings versus those treated in office-based settings. This demonstrates that physicians in
                office-based settings can monitor patients as effectively as physicians working within the more
                complicated OTP regimens (Tuchman and Drucker, 2001). When interviewed, patients treated
                with methadone in office-based settings said that because they were not required to go to an
                OTP on a daily basis, they were able to pursue endeavors such as opening their own
                businesses and traveling for their professions (Salsitz, 2000).
                        Several different models of office-based methadone treatment have been tested in the
                United States and in other countries. One U.S. model involves close affiliation between the
                office-based practice and the OTP, with stable patients referred for office-based treatment and
                continued provision of ancillary treatment services through the OTP as needed. In this model,

                4
                    See 21 U.S.C. § 823(g)(2).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 98 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 101 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                    4-5


                exemptions must be requested by OTPs, and office-based physicians must be affiliated with a
                sponsoring OTP. Patients are moved to office-based methadone treatment as a type of
                “graduation” from the OTP. One study reported a 98 percent retention rate among patients from
                a socioeconomically disadvantaged population who were selected to receive a monthly supply
                of methadone in an office setting (Harris et al., 2006).
                        European and Canadian models of office-based methadone treatment are significantly
                less restrictive. Patients may be admitted and entirely managed in the physician’s office with
                periodic visits, drug testing, and medication management. In the Canadian model, for example,
                methadone is dispensed as frequently as daily from a collaborating pharmacy, and patients can
                participate in community-based psychosocial care. In such models, physicians work relatively
                independently of OTPs (ASAM, 2005).

                a
                 NYS OASAS (New York State Office of Alcoholism and Substance Abuse Services). 2002.
                Comparison of OBOT models. Interagency document.



                        A systematic review of studies that assessed different primary care and specialty care
                models for delivering medication-based treatment for OUD did not reach any strong conclusions
                regarding which specific delivery models led to better patient outcomes (Lagisetty et al., 2017).
                However, the review did note that studies in which the treatment was successful, with high
                treatment retention and good-quality care measures, tended to use multidisciplinary care (i.e.,
                specialty addiction services integrated with primary care) or coordinated care (i.e., physicians
                supported by care management).
                        In the United States, medications for treating OUD are typically delivered through high-
                threshold, low-tolerance models that require patients to comply with a number of strict
                requirements, such as frequent urine testing and weekly counseling sessions, in order to receive
                treatment. A patient’s response in the first month of treatment is often predictive of longer-term
                response (Weiss and Rao, 2017). For example, patients who submit drug-positive urine
                specimens or miss their appointments early in treatment are usually associated with poorer
                outcomes. However, it has been argued that these requirements can have counterproductive
                effects on treatment outcomes (McElrath, 2018) and that lower-threshold models, which do not
                place additional requirements on individuals trying to access medication-based treatment, hold
                promise in lowering the bar for entry into treatment (Socias et al., 2018). Individualized
                treatment using measurement-based care can help support patients during the early stages of
                treatment. This involves repeatedly measuring variables and adapting treatment in response to a
                patient’s progress or lack thereof. While this practice is widely used throughout medicine, it is
                used infrequently in the treatment of substance use disorders, including OUD (Trivedi and Daly,
                2007).
                        Community health centers (CHCs) can also play an important role in improving access to
                OUD treatment among people who are medically underserved. A survey of CHCs found that
                many had expanded their OUD treatment services to respond to the escalating epidemic. Almost
                half of CHCs offered at least one medication for OUD, and nearly two-thirds of the CHCs
                providing medication-based treatment offered at least two of the three FDA-approved
                medications. Buprenorphine, the most commonly prescribed medication for opioid withdrawal,
                was available at 87 percent of CHCs that provided any medication for OUD (Zur et al., 2018).
                However, many CHCs face ongoing challenges related to insufficient treatment capacity—63
                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 99 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 102 of 152 PageID #:1257

                4-6                                                              MEDICATIONS FOR OUD SAVE LIVES

                percent reported that they did not have the capacity to treat all of their patients with OUD, and 68
                percent of centers reported shortages of referral providers (Zur et al., 2018).

                                                         ACUTE CARE SETTINGS

                        The number of people treated for opioid-related conditions, including opioid overdose, in
                emergency departments and hospitals in the United States has increased substantially in recent
                years. Between the third quarter of 2016 and the third quarter of 2017, the number of emergency
                department visits for opioid overdoses increased almost 30 percent, according to data captured
                through the National Syndromic Surveillance Program of the U.S. Centers for Disease Control
                and Prevention (Vivolo-Kantor et al., 2018). Furthermore, people with OUD are overrepresented
                in the population of hospitalized patients compared with their prevalence in the general
                population (Peterson et al., 2018). Therefore, acute care settings provide opportunities to
                intervene with patients who have OUD. Even though most providers in emergency departments
                and hospitals are not waivered to prescribe buprenorphine, non-waivered providers are permitted
                to administer buprenorphine or methadone to patients under their care for other medical reasons5.
                         Various studies indicate that effective medication-based treatment for OUD can be
                initiated in acute care settings and that patients can be successfully transferred to outpatient
                medication-based treatment after hospital discharge. The emergency department visit is a chance
                to treat people with OUD for withdrawal symptoms with medication and to bridge those patients
                to longer-term medication-based treatment plans (Chamberlin et al., 2018). For example, in one
                recent study, buprenorphine treatment initiated in the emergency department was associated with
                improved short-term treatment engagement and decreased illicit opioid use (D’Onofrio et al.,
                2015). In a randomized trial of hospitalized patients with OUD, patients who received an
                intervention that included induction, stabilization, and transitioning to long-term outpatient
                buprenorphine treatment had improved linkage to treatment after they were discharged compared
                with patients who received only a 5-day buprenorphine taper (Liebschutz et al., 2014). Although
                initiating treatment with methadone or buprenorphine in the hospital represents an important
                opportunity to engage patients in longer-term care, the rates of linkage to treatment after patients
                are discharged have been low (Naeger et al., 2016; Rosenthal and Goradia, 2017; Trowbridge et
                al., 2017). In one study, only 28 percent of opioid overdose survivors seen in an emergency
                department or hospital were afterward linked to medication-based treatment for OUD
                (Larochelle et al., 2018).

                                                         OTHER CARE SETTINGS

                        Other care settings that could provide or enable access to medication-based treatment for
                OUD include residential facilities, nursing homes, outpatient facilities, supportive housing, and
                homeless shelters. More than a half million people with OUD in 2016 entered these care
                settings,6 many of which focus primarily on “cold turkey” detoxification and impose a zero-
                tolerance policy for opioid use of any kind—with no exception for evidence-based medications

                5
                 Drug Addiction Treatment Act of 2000 (DATA 2000). See 21 U.S.C. § 823(g)(2).
                6
                 Center for Behavioral Health Statistics and Quality, Substance Abuse and Mental Health Services Administration,
                Treatment Episode Data Set.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                        Page 100 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 103 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                               4-7

                like methadone and buprenorphine. The continued popularity of treatment settings that ban or
                discourage medication persists despite the lack of evidence for this approach and the known
                potential for harmful effects (NARR, 2018). Return-to-use rates following medically supervised
                withdrawal (also known as “detox”) have been reported to be as high as 65–91 percent; this
                approach also carries a high risk of overdose due to a reduced tolerance for opioids if patients
                return to use (Broers et al., 2000; Chutuape et al., 2001). Many funding streams for these
                facilities are tied to the criminal justice system or housing authorities, creating strong incentives
                to steer patients toward non-medication-based treatment approaches (Andersen and Kallestrup,
                2018).

                                                     CRIMINAL JUSTICE SETTINGS

                         While OUD is highly prevalent in criminal justice settings in the United States, few
                justice-involved individuals can access medication-based treatment while in jail or prison. In
                addition, justice settings rarely have systems in place to transition individuals with OUD to
                medication-based treatment at the time of release. More than half of the people in U.S. prisons
                have a diagnosis of substance use disorder with or without co-occurring serious mental illness,7
                with the rate of OUD in jails and prisons estimated to be around 15 percent (Baillargeon et al.,
                2009; James, 2006; Peters et al., 1998). A 2007–2009 summary from the Bureau of Justice
                Statistics indicated that 58 percent of state prisoners and 63 percent of sentenced jail inmates met
                the criteria for a substance use disorder, versus around 5 percent of the total adult population in
                the country (Bronson et al., 2017). However, only around 28 percent of prisoners and 22 percent
                of jail inmates participated in a drug treatment program (Bronson et al., 2017). Using 2014
                National Treatment Episode Data Set data, Krawczyk and colleagues examined the use of
                methadone and buprenorphine treatment among people referred through the judicial system to
                specialty treatment for OUD; only 4.6 percent of justice-referred clients received either
                medication (Krawczyk et al., 2017). A survey of 51 prison systems across the country found
                great variation by state, but, overall, most corrections systems do not offer any medication to
                incarcerated individuals with OUD, nor do they provide referral to treatment upon release (Nunn
                et al., 2009). Methadone was available in about half of the systems surveyed, but around half of
                those facilities limited methadone treatment to pregnant women or for chronic pain management;
                only 14 percent of systems provided buprenorphine. Few prison systems offered all three
                medications as treatment options for OUD (Nunn et al., 2009).
                       For people with OUD involved with the criminal justice system, a lack of access to
                medication-based treatment leads to a greater risk of returning to use and overdose after they are
                released from incarceration (Chandler et al., 2016). People with a history of opioid use disorder
                have a demonstrably high risk of mortality following release from incarceration. One study
                found an all-cause mortality rate of 737 per 100,000 person-years among former prisoners, with
                opioids related to almost 15 percent of all deaths (Binswanger et al., 2013). In a randomized trial

                7
                  People with OUD in criminal justice settings often have co-occurring psychiatric disorders, they tend to have high
                rates of infectious diseases such as HIV and HCV, and they often face complex challenges related to emotional,
                physical, social, and financial issues (Brochu et al., 1999). Although criminal justice populations tend to be male,
                increasing numbers of women are entering the system. Many of these women face even more severe issues than
                their male counterparts in terms of social, financial, emotional, and medical obstacles, which are compounded by an
                increased likelihood of a history of abuse (Langan and Pelissier, 2001).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                           Page 101 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 104 of 152 PageID #:1257

                4-8                                                             MEDICATIONS FOR OUD SAVE LIVES

                of participants already receiving methadone treatment at arrest, those who were forced to
                withdraw from methadone were less likely to resume methadone treatment after release (Rich et
                al., 2015). Another retrospective cohort analysis examined the implementation of a
                comprehensive medication-based treatment program in the Rhode Island corrections systems.
                Results indicated a 60.5 percent reduction in the proportion of all overdose deaths of people who
                had recently been incarcerated following release, relative to the proportion of overdose deaths in
                the period before the program was initiated (Green et al., 2018). Randomized trials have also
                compared the outcomes of people who initiate methadone treatment prior to release from
                incarceration versus those who were referred to treatment upon release. Participants who
                initiated treatment while incarcerated were more likely to engage in treatment after release, and
                they reported less illicit drug use after 6 months (McKenzie et al., 2012). A recent meta-analysis
                of experimental and quasi-experimental studies examining provision of medications for OUD in
                correctional settings found that methadone significantly improved engagement in treatment post-
                release, reduced illicit use, and use by injection; however, reductions in recidivism were not
                consistently observed (Moore et al., 2019), likely due to state differences in probation and parole,
                among others. The authors noted too few experimental studies involving buprenorphine (n = 3)
                and naltrexone (n = 3) to perform meta-analysis of the data for these outcomes. Nevertheless,
                critical review of the individual studies indicated that buprenorphine and naltrexone were either
                superior to placebo or to methadone, or were comparable to methadone in reducing illicit use
                post-release (Moore et al., 2019). Researchers at three study sites in the Studies on Medications
                for Addiction Treatment in Correctional Settings collaborative are pooling data from randomized
                effectiveness trials comparing extended-release naltrexone versus methadone with enhanced
                treatment among people with OUD who are incarcerated; they are also looking at the benefits of
                a patient navigation program when added to medication (Chandler et al., 2016). Given their
                impact on mortality, it has been argued that withholding medications for OUD during
                incarceration is unethical, as would be withholding insulin or blood pressure medication (Bruce
                and Schleifer, 2008).
                        Civil commitment is not incarceration, but its alignment with the court system creates
                important considerations related to people with OUD and their access to medication-based
                treatment. The practice of civil commitment for opioid use is a legal provision that permits a
                judge to mandate opioid treatment (typically to an inpatient setting) for individuals whose opioid
                use poses a high likelihood of serious harm to self or to others, such as overdose, incapacitation,
                or other substantial danger (Christopher et al., 2015). A majority of U.S. states permit civil
                commitment for substance use disorders, and the use of civil commitments has been increasing
                in recent years (Cavaiola and Dolan, 2016). Like other criminal justice practices involving
                people with OUD, civil commitment procedures typically do not involve the provision of
                medication-based treatment, and research demonstrates high rates both of return to use and of
                overdose post-commitment under these practices. Post-commitment remission rates can be
                improved by a number of factors, including post-commitment medication-based treatment
                (Christopher et al., 2018).
                         According to one study, 56 percent of drug courts refer to treatment programs that offer
                at least one type of medication for OUD (Matusow et al., 2013). However, many of those
                programs require that medications be used only for tapering or as a bridge to completely
                stopping opioid use of any kind, including methadone or buprenorphine; this is not consistent
                with the evidence base for the most effective treatment strategy for OUD. A number of recent
                studies have found support for the use of injectable naltrexone in criminal justice settings.
                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 102 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 105 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                     4-9

                Despite the high discontinuation rates for injectable naltrexone, it may be more acceptable to
                judges and other correctional officials than methadone or buprenorphine (Lee et al., 2015, 2016;
                Lincoln et al., 2018). Notably, when all three FDA-approved medications are available, only a
                small number of incarcerated patients select naltrexone (Green et al., 2018).

                                          INNOVATIVE SETTINGS FOR OUD TREATMENT

                        Expanding treatment to settings outside of the medical and specialty addiction sectors has
                the potential to increase treatment access for traditionally hard-to-reach and socially
                disenfranchised populations. A broader definition of treatment settings may be necessary to
                connect people with medications in those populations, which include people who have never
                previously engaged in treatment, people who inject drugs, people who have severe OUD, people
                who are homeless, people who have recently been released from jails or prisons, and people who
                have other conditions that may make it challenging to access treatment (Hall et al., 2014).
                Examples of innovative treatment settings include
                          •    mobile medication units to provide medication-based treatment directly to people’s
                               homes or communities (Gordon et al., 2017; Torrens et al., 2013);
                          •    group-based treatment to homeless individuals (Doorley et al., 2017);
                          •    treatment within syringe exchange programs (Bachhuber et al., 2018; Fox et al., 2015;
                               Kuo et al., 2003);
                          •    physician–pharmacist collaborative models (DiPaula and Menachery, 2015); and
                          •    low-threshold “transitions clinics” or methadone linkage programs for people recently
                               released from jail or prison (Fox et al., 2014; Rich et al., 2005).

                       The “hub and spoke” model, which involves collaborative care provided through
                coordinated treatment across OTPs to office-based outpatient treatment, offers another
                innovative approach to improved care integration (Brooklyn and Sigmon, 2017). Although new
                treatment strategies are emerging for connecting hard-to-reach populations with OUD to
                medication-based treatment, few of these have been rigorously tested.

                                                 Low-Barrier Medication-Based Treatment

                        Policies and protocols that create more accessible medication-based treatment are
                generally referred to as low-barrier medication-based treatment. Emerging research suggests that
                there are a range of benefits associated with low-barrier approaches to providing medications for
                OUD. Such approaches include interim methadone dosing, which is the provision of methadone
                medication to patients who are not yet fully enrolled into a comprehensive methadone program
                (Schwartz et al., 2011), and buprenorphine home induction protocols (Bhatraju et al., 2017;
                Cunningham et al., 2011; Gunderson et al., 2010; Lee et al., 2009). Other new low-barrier
                approaches are novel models with promising evidence of benefits such as successful naloxone
                distribution and improved uptake of medication-based treatment. For instance, one study carried
                out in the fentanyl-affected city of Vancouver used a modified mobile trailer located near an
                emergency department to provide a post-overdose care alternative, documenting a substantial
                number of medication-based treatment inductions on-site (Scheuermeyer et al., 2018). Research


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 103 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 106 of 152 PageID #:1257

                4-10                                                            MEDICATIONS FOR OUD SAVE LIVES

                in these areas is needed to better meet the needs of more patients and to quantify the benefit, risk,
                and cost-effectiveness of these approaches to medication-based treatment delivery.

                                                             Technological Tools

                         The incorporation of electronic health records (EHRs) into many treatment systems can
                be leveraged to support research and to better understand proficiencies in clinical services related
                to the provision of medication-based treatment for OUD. Clinical dashboards that are populated
                from EHR systems provide real-time actionable data, for example, which would be highly
                valuable for the treatment of OUD. In a recent review of the use of clinical dashboards, Dowding
                and colleagues concluded that clinicians’ immediate access to information can improve
                adherence to quality standards and help improve patient outcomes (Dowding et al., 2015;
                Patterson Silver Wolf, 2018). While technology advancements in behavioral health hold promise
                in the treatment of OUD, these tools need to be underpinned by a sound body of evidence
                assessing their impact on the access, quality, and cost of OUD treatment services from well-
                controlled randomized clinical trials (Ramsey, 2015). Telemedicine represents another potential
                opportunity to reach patients in underserved areas as well as to link providers who are
                inexperienced in treating OUD with mentors (Huhn and Dunn, 2017; Weintraub et al., 2018).

                                                               CONCLUSION




                                                                REFERENCES

                Alderks, C. E. 2017. Trends in the use of methadone, buprenorphine, and extended-release
                       naltrexone at substance abuse treatment facilities: 2003–2015 (update).
                       https://www.samhsa.gov/data/sites/default/files/report_3192/ShortReport-3192.html
                       (accessed February 12, 2019).

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 104 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 107 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                    4-11

                amfAR (The Foundation for AIDS Research). 2018. National opioid epidemic: Facilities
                        providing substance abuse services. http://opioid.amfar.org/indicator/SA_fac (accessed
                        January 15, 2019).
                Andersen, K. J., and C. M. Kallestrup. 2018. Rejected by A. A. The New Republic, June 27.
                ASAM (American Society of Addiction Medicine). 2005. Public policy statement on office-
                        based opioid agonist treatment (OBOT). https://www.asam.org/advocacy/find-a-policy-
                        statement/view-policy-statement/public-policy-statements/2011/12/15/office-based-
                        opioid-agonist-treatment-(obot) (accessed February 12, 2019).
                Bachhuber, M. A., C. Thompson, A. Prybylowski, J. Benitez, S. Mazzella, and D. Barclay. 2018.
                        Description and outcomes of a buprenorphine maintenance treatment program integrated
                        within Prevention Point Philadelphia, an urban syringe exchange program. Substance
                        Abuse 39(2):167–172.
                Baillargeon, J., T. P. Giordano, J. D. Rich, Z. H. Wu, K. Wells, B. H. Pollock, and D. P. Paar.
                        2009. Accessing antiretroviral therapy following release from prison. JAMA 301(8):848–
                        857.
                Bhatraju, E. P., E. Grossman, B. Tofighi, J. McNeely, D. DiRocco, M. Flannery, A. Garment, K.
                        Goldfeld, M. N. Gourevitch, and J. D. Lee. 2017. Public sector low threshold office-
                        based buprenorphine treatment: Outcomes at year 7. Addiction Science & Clinical
                        Practice 12(1):7.
                Binswanger, I. A., P. J. Blatchford, S. R. Mueller, and M. F. Stern. 2013. Mortality after prison
                        release: Opioid overdose and other causes of death, risk factors, and time trends from
                        1999 to 2009. Annals of Internal Medicine 159(9):592–600.
                Brochu, S., L. Guyon, and L. Desjardins. 1999. Comparative profiles of addicted adult
                        populations in rehabilitation and correctional services. Journal of Substance Abuse
                        Treatment 16(2):173–182.
                Broers, B., F. Giner, P. Dumont, and A. Mino. 2000. Inpatient opiate detoxification in Geneva:
                        Follow-up at 1 and 6 months. Drug and Alcohol Dependence 58(1–2):85–92.
                Bronson, J., J. Stroop, S. Zimmer, and M. Berzofsky. 2017. Drug use, dependence, and abuse
                        among state prisoners and jail inmates, 2007–2009. Washington, DC: U.S. Department
                        of Justice, Bureau of Justice Statistics.
                Brooklyn, J. R., and S. C. Sigmon. 2017. Vermont hub-and-spoke model of care for opioid use
                        disorder: Development, implementation, and impact. Journal of Addiction Medicine
                        11(4):286–292.
                Bruce, R. D., and R. A. Schleifer. 2008. Ethical and human rights imperatives to ensure
                        medication-assisted treatment for opioid dependence in prisons and pre-trial detention.
                        International Journal on Drug Policy 19(1):17–23.
                Cavaiola, A. A., and D. Dolan. 2016. Considerations in civil commitment of individuals with
                        substance use disorders. Substance Abuse 37(1):181–187.
                Chamberlin, M., A. Herring, J. Luftig, M. Glenn. 2018. Treating opioid withdrawal in the ED
                        with buprenorphine: A bridge to recovery. https://www.aliem.com/2018/05/treating-
                        opioid-withdrawal-buprenorphine (accessed January 3, 2019).
                Chandler, R. K., M. S. Finger, D. Farabee, R. P. Schwartz, T. Condon, L. J. Dunlap, G. A.
                        Zarkin, K. McCollister, R. D. McDonald, E. Laska, D. Bennett, S. M. Kelly, M.
                        Hillhouse, S. G. Mitchell, K. E. O’Grady, and J. D. Lee. 2016. The SOMATICS
                        collaborative: Introduction to a National Institute on Drug Abuse cooperative study of



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 105 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 108 of 152 PageID #:1257

                4-12                                                            MEDICATIONS FOR OUD SAVE LIVES

                       pharmacotherapy for opioid treatment in criminal justice settings. Contemporary Clinical
                       Trials 48:166–172.
                Christopher, P. P., D. A. Pinals, T. Stayton, K. Sanders, and L. Blumberg. 2015. Nature and
                       utilization of civil commitment for substance abuse in the United States. Journal of the
                       American Academy of Psychiatry and Law 43(3):313–320.
                Christopher, P. P., B. Anderson, and M. D. Stein. 2018. Civil commitment experiences among
                       opioid users. Drug and Alcohol Dependence 193:137–141.
                Chutuape, M. A., D. R. Jasinski, M. I. Fingerhood, and M. L. Stitzer. 2001. One-, three-, and six-
                       month outcomes after brief inpatient opioid detoxification. American Journal of Drug
                       and Alcohol Abuse 27(1):19–44.
                Cunningham, C. O., A. Giovanniello, X. Li, H. V. Kunins, R. J. Roose, and N. L. Sohler. 2011.
                       A comparison of buprenorphine induction strategies: Patient-centered home-based
                       inductions versus standard-of-care office-based inductions. Journal of Substance Abuse
                       Treatment 40(4):349–356.
                DiPaula, B. A., and E. Menachery. 2015. Physician–pharmacist collaborative care model for
                       buprenorphine-maintained opioid-dependent patients. Journal of the American
                       Pharmacists Association 55(2):187–192.
                D’Onofrio, G., P. G. O’Connor, M. V. Pantalon, M. C. Chawarski, S. H. Busch, P. H. Owens, S.
                       L. Bernstein, and D. A. Fiellin. 2015. Emergency department–initiated
                       buprenorphine/naloxone treatment for opioid dependence: A randomized clinical trial.
                       JAMA 313(16):1636–1644.
                Doorley, S. L., C. J. Ho, E. Echeverria, C. Preston, H. Ngo, A. Kamal, and C. O. Cunningham.
                       2017. Buprenorphine shared medical appointments for the treatment of opioid
                       dependence in a homeless clinic. Substance Abuse 38(1):26–30.
                Dowding, D., R. Randell, P. Gardner, G. Fitzpatrick, P. Dykes, J. Favela, S. Hamer, Z.
                       Whitewood-Moores, N. Hardiker, E. Borycki, and L. Currie. 2015. Dashboards for
                       improving patient care: Review of the literature. International Journal of Medical
                       Informatics 84(2):87–100.
                Fox, A. D., M. R. Anderson, G. Bartlett, J. Valverde, J. L. Starrels, and C. O. Cunningham.
                       2014. Health outcomes and retention in care following release from prison for patients of
                       an urban post-incarceration transitions clinic. Journal of Health Care for the Poor and
                       Underserved 25(3):1139–1152.
                Fox, A. D., A. Chamberlain, T. Frost, and C. O. Cunningham. 2015. Harm reduction agencies as
                       a potential site for buprenorphine treatment. Substance Abuse 36(2):155–160.
                GAO (U.S. Government Accountability Office). 2016. Opioid addiction: Laws, regulations, and
                       other factors can affect medication-assisted treatment access. Washington, DC: U.S.
                       Government Accountability Office. https://www.gao.gov/assets/690/680050.pdf
                       (accessed February 12, 2019).
                Gordon, M. S., F. J. Vocci, T. T. Fitzgerald, K. E. O’Grady, and C. P. O’Brien. 2017. Extended-
                       release naltrexone for pre-release prisoners: A randomized trial of medical mobile
                       treatment. Contemporary Clinical Trials 53:130–136.
                Green, T. C., J. Clarke, L. Brinkley-Rubinstein, B. D. L. Marshall, N. Alexander-Scott, R. Boss,
                       and J. D. Rich. 2018. Postincarceration fatal overdoses after implementing medications
                       for addiction treatment in a statewide correctional system. JAMA Psychiatry 75(4):405–
                       407.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 106 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 109 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                    4-13

                Gunderson, E. W., X. Q. Wang, D. A. Fiellin, B. Bryan, and F. R. Levin. 2010. Unobserved
                        versus observed office buprenorphine/naloxone induction: A pilot randomized clinical
                        trial. Addictive Behaviors 35(5):537–540.
                Hall, G., C. J. Neighbors, J. Iheoma, S. Dauber, M. Adams, R. Culleton, F. Muench, S. Borys, R.
                        McDonald, and J. Morgenstern. 2014. Mobile opioid agonist treatment and public
                        funding expands treatment for disenfranchised opioid-dependent individuals. Journal of
                        Substance Abuse Treatment 46(4):511–515.
                Harris, K. A., Jr., J. H. Arnsten, H. Joseph, J. Hecht, I. Marion, P. Juliana, and M. N. Gourevitch.
                        2006. A 5-year evaluation of a methadone medical maintenance program. Journal of
                        Substance Abuse Treatment 31(4):433–438.
                Huhn, A. S., and K. E. Dunn. 2017. Why aren’t physicians prescribing more buprenorphine?
                        Journal of Substance Abuse Treatment 78:1–7.
                IOM (Institute of Medicine). 1995. Federal regulation of methadone treatment. Washington,
                        DC: National Academy Press.
                James, D. J., and Glaze, L. E. 2006. Mental health problems of prison and jail inmates
                        Washington, DC: U.S. Department of Justice, Office of Justice Programs, Bureau of
                        Justice Statistics.
                Krawczyk, N., C. E. Picher, K. A. Feder, and B. Saloner. 2017. Only one in twenty justice-
                        referred adults in specialty treatment for opioid use receive methadone or buprenorphine.
                        Health Affairs 36(12):2046–2053.
                Kuo, I., J. Brady, C. Butler, R. Schwartz, R. Brooner, D. Vlahov, and S. A. Strathdee. 2003.
                        Feasibility of referring drug users from a needle exchange program into an addiction
                        treatment program: Experience with a mobile treatment van and LAAM maintenance.
                        Journal of Substance Abuse Treatment 24(1):67–74.
                Lagisetty, P., K. Klasa, C. Bush, M. Heisler, V. Chopra, and A. Bohnert. 2017. Primary care
                        models for treating opioid use disorders: What actually works? A systematic review.
                        PLOS ONE 12(10):e0186315.
                Langan, N. P., and B. M. Pelissier. 2001. Gender differences among prisoners in drug treatment.
                        Journal of Substance Abuse 13(3):291–301.
                Larochelle, M. R., D. Bernson, T. Land, T. J. Stopka, N. Wang, Z. Xuan, S. M. Bagley, J. M.
                        Liebschutz, and A. Y. Walley. 2018. Medication for opioid use disorder after nonfatal
                        opioid overdose and association with mortality: A cohort study. Annals of Internal
                        Medicine 169(3):137–145.
                Lee, J. D., E. Grossman, D. DiRocco, and M. N. Gourevitch. 2009. Home
                        buprenorphine/naloxone induction in primary care. Journal of General Internal Medicine
                        24(2):226–232.
                Lee, J. D., P. D. Friedmann, T. Y. Boney, R. A. Hoskinson, Jr., R. McDonald, M. Gordon, M.
                        Fishman, D. T. Chen, R. J. Bonnie, T. W. Kinlock, E. V. Nunes, J. W. Cornish, and C. P.
                        O’Brien. 2015. Extended-release naltrexone to prevent relapse among opioid dependent,
                        criminal justice system involved adults: Rationale and design of a randomized controlled
                        effectiveness trial. Contemporary Clinical Trials 41:110–117.
                Lee, J. D., P. D. Friedmann, T. W. Kinlock, E. V. Nunes, T. Y. Boney, R. A. Hoskinson, Jr., D.
                        Wilson, R. McDonald, J. Rotrosen, M. N. Gourevitch, M. Gordon, M. Fishman, D. T.
                        Chen, R. J. Bonnie, J. W. Cornish, S. M. Murphy, and C. P. O’Brien. 2016. Extended-
                        release naltrexone to prevent opioid relapse in criminal justice offenders. New England
                        Journal of Medicine 374(13):1232–1242.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 107 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 110 of 152 PageID #:1257

                4-14                                                            MEDICATIONS FOR OUD SAVE LIVES

                Liebschutz, J. M., D. Crooks, D. Herman, B. Anderson, J. Tsui, L. Z. Meshesha, S. Dossabhoy,
                        and M. Stein. 2014. Buprenorphine treatment for hospitalized, opioid-dependent patients:
                        A randomized clinical trial. JAMA Internal Medicine 174(8):1369–1376.
                Lincoln, T., B. D. Johnson, P. McCarthy, and E. Alexander. 2018. Extended-release naltrexone
                        for opioid use disorder started during or following incarceration. Journal of Substance
                        Abuse Treatment 85:97–100.
                Matusow, H., S. L. Dickman, J. D. Rich, C. Fong, D. M. Dumont, C. Hardin, D. Marlowe, and
                        A. Rosenblum. 2013. Medication assisted treatment in U.S. drug courts: Results from a
                        nationwide survey of availability, barriers and attitudes. Journal of Substance Abuse
                        Treatment 44(5):473–480.
                McElrath, K. 2018. Medication-assisted treatment for opioid addiction in the United States:
                        Critique and commentary. Substance Use & Misuse 53(2):334–343.
                McKenzie, M., N. Zaller, S. L. Dickman, T. C. Green, A. Parihk, P. D. Friedmann, and J. D.
                        Rich. 2012. A randomized trial of methadone initiation prior to release from
                        incarceration. Substance Abuse 33(1):19–29.
                Mojtabai, R., C. Mauro, M. M. Wall, C. L. Barry, and M. Olfson. 2019. Medication treatment for
                        opioid use disorders in substance use treatment facilities. Health Affairs 38(1):14–23.
                Moore, K.E., W. Roberts, H. H. Reid, K. M. Z. Smith, L. M. S. Oberleitner, S. A. McKee. 2019.
                        Effectiveness of medication assisted treatment for opioid use in prison and jail settings: A
                        meta-analysis and systematic review. Journal of Substance Abuse Treatment 99(2019):
                        32–43.
                Naeger, S., R. Mutter, M. M. Ali, T. Mark, and L. Hughey. 2016. Post-discharge treatment
                        engagement among patients with an opioid-use disorder. Journal of Substance Abuse
                        Treatment 69:64–71.
                NARR (National Alliance for Recovery Residences). 2018. MAT capable recovery residences:
                        How state policy makers can enhance and expand capacity to adequately support
                        medication assisted recovery. https://narronline.org/wp-
                        content/uploads/2018/09/NARR_MAT_guide_for_state_agencies.pdf (accessed February
                        28, 2019).
                Novick, D. M., E. F. Pascarelli, H. Joseph, E. A. Salstiz, B. L. Richman, D. C. Des Jarlais, M.
                        Anderson, V. P. Dole, and M. E. Nyswander. 1988. Methadone maintenance patients in
                        general medical practice: A preliminary report. JAMA 259(22):3299–3302.
                Nunn, A., N. Zaller, S. Dickman, C. Trimbur, A. Nijhawan, and J. D. Rich. 2009. Methadone
                        and buprenorphine prescribing and referral practices in U.S. prison systems: Results from
                        a nationwide survey. Drug and Alcohol Dependence 105(1–2):83–88.
                Patterson Silver Wolf, D. A. 2018. The new social work. Journal of Evidence-Informed Social
                        Work 15(6):695–706.
                Peters, R. H., P. E. Greenbaum, J. F. Edens, C. R. Carter, and M. M. Ortiz. 1998. Prevalence of
                        DSM-IV substance abuse and dependence disorders among prison inmates. American
                        Journal of Drug and Alcohol Abuse 24(4):573–587.
                Peterson, C., L. Xu, C. A. Mikosz, C. Florence, and K. A. Mack. 2018. U.S. hospital discharges
                        documenting patient opioid use disorder without opioid overdose or treatment services,
                        2011–2015. Journal of Substance Abuse Treatment 92:35–39.
                Ramsey, A. 2015. Integration of technology-based behavioral health interventions in substance
                        abuse and addiction services. International Journal of Mental Health and Addiction
                        13(4):470–480.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 108 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 111 of 152 PageID #:1257

                MEDICATIONS FOR OUD IN VARIOUS TREATMENT SETTINGS                                                    4-15

                Rich, J. D., M. McKenzie, D. C. Shield, F. A. Wolf, R. G. Key, M. Poshkus, and J. Clarke. 2005.
                        Linkage with methadone treatment upon release from incarceration: A promising
                        opportunity. Journal of Addictive Diseases 24(3):49–59.
                Rich, J. D., M. McKenzie, S. Larney, J. B. Wong, L. Tran, J. Clarke, A. Noska, M. Reddy, and
                        N. Zaller. 2015. Methadone continuation versus forced withdrawal on incarceration in a
                        combined U.S. prison and jail: A randomised, open-label trial. Lancet 386(9991):350–
                        359.
                Rosenthal, R. N., and V. V. Goradia. 2017. Advances in the delivery of buprenorphine for opioid
                        dependence. Drug Design, Development and Therapy 11:2493–2505.
                Salsitz, E. A., H. Joseph, B. Frank, J. Perez, B. L. Richman, N. Salomon, M. F. Kalin, and D. M.
                        Novick. 2000. Methadone medical maintenance (MMM): Treating chronic opioid
                        dependence in private medical practice—A summary report (1983–1998). Mount Sinai
                        Journal of Medicine 67(5–6):388–397.
                SAMHSA (Substance Abuse and Mental Health Services Administration). 2016. Reports of the
                        Surgeon General. In Facing addiction in America: The Surgeon General's report on
                        alcohol, drugs, and health. Washington, DC: U.S. Department of Health and Human
                        Services.
                SAMHSA. 2018a. Buprenorphine training for physicians. https://www.samhsa.gov/medication-
                        assisted-treatment/training-resources/buprenorphine-physician-training (accessed January
                        15, 2019).
                SAMHSA. 2018b. Qualify for nurse practitioners (NPs) and physician assistants (PAs) waiver.
                        https://www.samhsa.gov/programs-campaigns/medication-assisted-treatment/training-
                        materials-resources/qualify-np-pa-waivers (accessed January 15, 2019).
                Scheuermeyer, F. X., E. Grafstein, J. Buxton, K. Ahamad, M. Lysyshyn, S. DeVlaming, G.
                        Prinsloo, C. Van Veen, A. Kestler, and R. Gustafson. 2018. Safety of a modified
                        community trailer to manage patients with presumed fentanyl overdose. Journal of Urban
                        Health, October 15 [Epub ahead of print].
                Schwartz, R. P., S. M. Kelly, K. E. O’Grady, D. Gandhi, and J. H. Jaffe. 2011. Interim
                        methadone treatment compared to standard methadone treatment: 4-month findings.
                        Journal of Substance Abuse Treatment 41(1):21–29.
                Socias, M. E., E. Wood, T. Kerr, S. Nolan, K. Hayashi, E. Nosova, J. Montaner, and M. J.
                        Milloy. 2018. Trends in engagement in the cascade of care for opioid use disorder,
                        Vancouver, Canada, 2006–2016. Drug and Alcohol Dependence 189:90–95.
                Torrens, M., F. Fonseca, C. Castillo, and A. Domingo-Salvany. 2013. Methadone maintenance
                        treatment in Spain: The success of a harm reduction approach. Bulletin of the World
                        Health Organization 91(2):136–141.
                Trivedi, M. H., and E. J. Daly. 2007. Measurement-based care for refractory depression: A
                        clinical decision support model for clinical research and practice. Drug and Alcohol
                        Dependence 88(Suppl 2):S61–S71.
                Trowbridge, P., Z. M. Weinstein, T. Kerensky, P. Roy, D. Regan, J. H. Samet, and A. Y. Walley.
                        2017. Addiction consultation services—Linking hospitalized patients to outpatient
                        addiction treatment. Journal of Substance Abuse Treatment 79:1–5.
                Tuchman, E., and E. Drucker. 2001. MMT & beyond—Office-based methadone prescribing.
                        http://www.methadone.org/downloads/documents/atf_2001_mmt_&_beyond.pdf
                        (accessed February 12, 2019).



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 109 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 112 of 152 PageID #:1257

                4-16                                                            MEDICATIONS FOR OUD SAVE LIVES

                Vivolo-Kantor, A. M., P. Seth, R. M. Gladden, C. L. Mattson, G. T. Baldwin, A. Kite-Powell,
                         and M. A. Coletta. 2018. Vital signs: Trends in emergency department visits for
                         suspected opioid overdoses—United States, July 2016–September 2017. Morbidity and
                         Mortality Weekly Report 67(9):279–285.
                Weintraub, E., A. D. Greenblatt, J. Chang, S. Himelhoch, and C. Welsh. 2018. Expanding access
                         to buprenorphine treatment in rural areas with the use of telemedicine. American Journal
                         of Addiction 27(8):612–617.
                Weiss, R. D., and V. Rao. 2017. The prescription opioid addiction treatment study: What have
                         we learned. Drug and Alcohol Dependence 173(Suppl 1):S48–S54.
                Zur, J., J. Tolbert, J. Sharac, and A. Markus. 2018. The role of community health centers in
                         addressing the opioid epidemic. Kaiser Family Foundation.
                         https://www.kff.org/medicaid/issue-brief/the-role-of-community-health-centers-in-
                         addressing-the-opioid-epidemic (accessed February 12, 2019).




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 110 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 113 of 152 PageID #:1257




                                                                        5


                     Barriers to Broader Use of Medications to Treat Opioid Use
                                              Disorder




                        Despite the strong evidence for the effectiveness of medications in reducing morbidity
                and mortality, increasing treatment retention, and improving well-being for individuals with
                opioid use disorder (OUD), numerous barriers prevent broader access to medication-based
                treatment. According to 2019 estimates, less than 35 percent of adults with OUD had received
                treatment for opioid use in the past year (Jones and McCance-Katz, 2019), and no national data
                sources are currently available to precisely estimate the share of those patients who are being
                treated with one of the three U.S. Food and Drug Administration (FDA)-approved medications.
                Furthermore, national estimates indicate that there is usually a gap of several years between the
                onset of OUD and entering treatment. The delay between disease onset and initial treatment
                receipt has been estimated to be, on average, in the range of 4 to 7 years (Blanco et al., 2013;
                Wang et al., 2005). The barriers preventing broader access to life-saving medications for OUD
                include stigma, inadequate professional education and training related to the evidence base for
                using medication, and challenges in connecting individuals with medication-based treatment due
                to delivery system fragmentation, regulatory and legal barriers, barriers related to public and
                private health insurance coverage, and reimbursement and payment policies that do not
                incentivize the provision of high-value care for OUD. A critical unanswered question is: which
                interventions or policy changes would be most likely to drive real system-level changes to
                increase access and use of medication-based treatment for people with OUD?




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               5-1
                                                     Plaintiff's Exhibit 18    Page 111 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 114 of 152 PageID #:1257

                5-2                                                             MEDICATIONS FOR OUD SAVE LIVES


                                                                   STIGMA

                        There are high levels of stigma toward individuals with OUD and toward medications to
                treat OUD both among the general public and among professionals in key sectors that commonly
                interact with individuals with OUD. This stigma poses significant barriers to the uptake of
                medication-based treatment. According to Link and Phelan (2001, p. 377), “stigma exists when
                elements of labeling, stereotyping, separation, status loss and discrimination occur together in a
                power situation that allows them.” While some definitions of stigma do not include
                discrimination, in this report, we conceptualize stigma based on Link and Phelan’s reasoning that
                the term stigma cannot hold the meaning we commonly assign to it when the concept of
                discrimination is not included. According to Link and Phelan (2001, p. 371), people are
                stigmatized when “the fact that they are labeled, set apart and linked to undesirable
                characteristics leads them to experience status loss and discrimination” affecting their life
                prospects including income, education, housing status and wellbeing. National public opinion
                data indicate that negative attitudes toward individuals with prescription OUD exceed those
                reported for other medical conditions, including mental illness (Barry et al., 2014). More than
                three-quarters of respondents in a 2016 national survey reported viewing individuals with OUD
                as to blame for their substance use, and nearly three-quarters of respondents characterized people
                with OUD as lacking self-discipline (Kennedy-Hendricks et al., 2017). Two-thirds of
                respondents were unwilling to have a person with a drug use disorder marry into their family,
                and a majority endorsed discriminatory measures, such as allowing employers to deny
                employment to a person with OUD (Kennedy-Hendricks et al., 2017). Individuals who had
                personal experience with OUD—for example, having a family member or close friend with
                OUD—reported equally negative or more negative attitudes toward the disorder than the general
                public (Kennedy-Hendricks et al., 2017). This is notable because it differs from research on
                stigma toward people with mental illness (Alexander and Link, 2003; Corrigan et al., 2012;
                Couture and Penn, 2003; McSween, 2002), which generally finds personal experience with
                mental illness to be associated with less negative attitudes. Higher levels of stigma were also
                associated with greater support among the public for more punitive policy responses to the
                opioid epidemic (e.g., arresting and prosecuting people who obtain multiple prescriptions from
                different doctors) and lower support for public health–oriented policy responses (e.g., expanding
                Medicaid insurance benefits to cover OUD treatment) (Kennedy-Hendricks et al., 2016b).
                         Stigma toward people with OUD and toward people with substance use disorders more
                broadly is intertwined with persistent stigma (including labeling, stereotyping, status loss and
                discrimination) that occurs on the basis of race and social class in the United States. Historically,
                U.S. drug policies have disproportionately targeted already marginalized groups (Morone, 1997;
                Singer and Page, 2014). For instance, early restrictions on opium were implemented during a
                period of heightened xenophobia toward Chinese immigrants (Morone, 1997). Studies have also
                focused attention on race-based stigma and discrimination directed toward African Americans as
                a profound legacy of the war on drugs (Capitanio and Herek, 1999; Kulesza et al., 2013; Minior
                et al., 2003; Semple et al., 2005). An analysis of a small sample of news media published
                between 2001 and 2011 found that white non-urban people with prescription OUDs were
                represented more sympathetically than non-white urban people with heroin use disorder
                (Netherland and Hansen, 2016). Substance use is often featured in media representations of
                economically disadvantaged populations (Bullock et al., 2001; Singer and Page, 2014). By tying
                populations that are already disenfranchised to substance use, these media representations may


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 112 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 115 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                   5-3


                contribute to and reinforce negative attitudes among the public toward people with substance use
                disorders. Some evidence bears this out; an experimental study found that attitudes toward
                people with OUD were more positive among people randomized to read a narrative about a
                woman with OUD of high socioeconomic status compared to those randomized to read about a
                woman with OUD of low socioeconomic status (Kennedy-Hendricks et al., 2016b).
                        Furthermore, high rates of stigma have been documented within key professions that
                interact regularly with individuals with OUD. Stigmatizing attitudes among health professionals
                have been shown to be widespread, which has detrimental consequences for connecting persons
                with OUD to treatment (Brondani et al., 2017; DeFlavio et al., 2015a; Livingston et al., 2018;
                van Boekel et al., 2013). One recent large-scale study assessing primary care physicians’ views
                indicated that the rates of stigma—including measures of blame for the condition and a desire for
                social distance from individuals with prescription OUD—were as high as or higher than stigma
                rates among the general public (Kennedy-Hendricks et al., 2016a). Stigmatizing attitudes toward
                people with OUD are also found among professionals working in the public safety and criminal
                justice settings, the housing sector, and the child welfare system (Rich et al., 2005; Stringer and
                Baker, 2018; Wittman et al., 2017).
                         Fewer studies have examined stigma directed specifically toward the medications to treat
                OUD, particularly the agonist medications methadone and buprenorphine. Stigma toward the
                opioid agonists appears to be grounded in the misperception that these medications are
                substituting one drug for another (Volkow et al., 2014). A 2017 national public opinion study
                revealed low rates of awareness among the public about the evidence base for medications to
                treat OUD; Blendon and Benson found that half of U.S. adults reported believing that there is no
                effective treatment for OUD (Blendon and Benson, 2018). Similarly, attitudinal surveys and
                qualitative data collected from professional groups indicate high levels both of misinformation
                and of stigma about agonist medication for OUD among personnel within drug courts (Matusow
                et al., 2013) and in the prison system (McKenzie et al., 2009b; Nunn, 2009). Semi-structured
                interviews with individuals with OUD using methadone confirm that this group experiences high
                rates of stigma related to their medication use in interactions with the public and with health care
                professionals (Woo et al., 2017). Some limited evidence suggests that as clinicians gain
                experience treating patients with OUD with buprenorphine, they gain more positive perceptions
                about the role of medications in effective treatment (Thomas et al., 2008).
                        A systematic review of studies examining the consequences of the high rates of stigma
                experienced by individuals who use drugs found consistent evidence that stigma has a
                detrimental effect on their psychological well-being (Kulesza et al., 2013). In turn, shame or self-
                stigma is characterized as the internalization of the social opprobrium from public stigmatization
                that leads to the association of negative stereotypes with addiction (Matthews et al., 2017). While
                it makes intuitive sense that self-stigma would reduce treatment seeking (Olsen and Sharfstein,
                2014), more research is needed to better understand how self-stigma and negative attitudes
                toward OUD medications among people with OUD may inhibit an individual from entering
                treatment.
                        In the context of stigma, increasing attention has focused on the role of language in
                reinforcing negative perceptions about OUD (McGinty et al., 2017). Terms such as “substance
                abuser” have been shown in randomized experiments to increase stigma relative to person-
                centered terms like “person with a substance use disorder” (Kelly and Westerhoff, 2010). Other
                research studies based on randomized experiments have confirmed that the use of certain terms

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 113 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 116 of 152 PageID #:1257

                5-4                                                             MEDICATIONS FOR OUD SAVE LIVES

                can reinforce blame of individuals with OUD and drive up stigma rates (Ashford et al., 2018a,b).
                Conversely, Ashford and colleagues found that use of the term “pharmacotherapy” produced
                more positive associations than the term “medication-assisted treatment” (Ashford et al., 2018b).
                This research has prompted stigma-reduction efforts focused on language (McGinty et al., 2017;
                Wakeman, 2017). Recent efforts have included the release of a memorandum on terminology
                from the White House Office of National Drug Control Policy (ONDCP, 2017), Changing the
                Language of Addiction, and a 2017 version of the Associated Press Stylebook recommending
                more careful attention to language by reporters covering news stories about the opioid epidemic
                (Aliferis, 2017).
                        It will be critical to build an evidence base for effectively confronting stigma associated
                with medications for OUD, particularly opioid agonists. A small but growing body of evidence is
                being used to identify and test the effectiveness of communications strategies targeting the
                general public and professionals in key sectors (e.g., health care, law enforcement, corrections)
                in an effort to reduce stigma and to encourage higher rates of entry into medication-based
                treatment. There has also been a growing interest in increasing awareness of the benefits of
                medication for OUD and in decreasing stigma through communications campaigns (McGinty et
                al., 2017). Approaches highlighting the effectiveness of medication-based treatment in helping
                patients sustain remission (McGinty et al., 2015) and approaches presenting sympathetic
                narratives (Bachhuber et al., 2015)—particularly those that illuminate the barriers that people
                with OUD face in trying to access treatment (Kennedy-Hendricks et al., 2016b)—have been
                shown to be effective in reducing stigma, but they need to be studied further.

                                         Concerns About Diversion of Medications for OUD

                        Concerns about the misuse and diversion of medications for OUD also contribute to the
                insufficient numbers of providers willing to prescribe them. Evidence suggests that these
                concerns emanate from stigma and misunderstanding about the motivations for using diverted
                medication. A fear of patients engaging in the diversion of medication is cited by prescribers as a
                barrier to treating individuals with OUD (Lin et al., 2018; Netherland et al., 2009). One national
                survey of buprenorphine prescribers found that one-third of respondents viewed diversion as a
                significant or very significant concern; half reported that they would no longer be willing to see a
                patient suspected of diversion (Lin et al., 2018). But education can help. A survey of both
                buprenorphine-waivered and non-waivered physicians found that 26 percent of non-waivered
                physicians were concerned about diversion, compared with 10 percent of waivered physicians
                (Huhn and Dunn, 2017).
                        Providers’ concerns about the diversion of medication are inconsistent with available
                data, particularly in the context of medications that are formulated with deterrent properties, such
                as buprenorphine/naloxone. The buprenorphine/naloxone formulation was developed as a
                deterrent to misuse because it blocks the rewarding effects of opioids and triggers withdrawal if
                injected. Rates of misuse of the buprenorphine/naloxone formulation are much lower than for the
                mono-buprenorphine formulation. The Research Abuse Diversion Addiction-Related
                Surveillance system, which tracks the rates of misuse and of diversion of medications, found that
                past-month injection use of mono-buprenorphine was 45 percent, compared with 16 percent for
                the buprenorphine/naloxone formulation (Lofwall and Walsh, 2014). Due to the higher rates of
                misuse of the mono-buprenorphine, the combination product is the most commonly prescribed
                formulation. Of the different formulations of buprenorphine/naloxone, rates of both misuse and


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 114 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 117 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                   5-5


                diversion are lowest for the buprenorphine/naloxone film (Lavonas et al., 2014). Methadone
                diversion rates in the United States have been declining by 13 percent each year since 2011
                (Jones et al, 2016) and are now slightly lower than the rates for buprenorphine. To put diversion
                of OUD medications in context, it is worth noting that these rates are lower than the diversion
                rates for other prescribed medications. For instance, prescribed antibiotics and allergy
                medications are diverted at rates of 25 percent and 21 percent, respectively (Caviness, 2013;
                Goldsworthy, 2008; Lofwall and Walsh, 2014).
                        Importantly, the rates of both misuse and diversion decline as buprenorphine availability
                increases (Cicero et al., 2007; Lofwall and Walsh, 2014). The reasons reported for misuse or
                diversion include peer pressure, a desire to help a friend or family member or to make money,
                and a lack of access to buprenorphine treatment (Fox et al., 2015; Lofwall and Walsh, 2014).
                While some individuals with OUD report misusing buprenorphine to achieve intoxication, more
                report using it to relieve symptoms of withdrawal (Lavonas et al., 2014).

                                 INADEQUATE PROFESSIONAL EDUCATION AND TRAINING

                       Another barrier to the availability and use of medications to treat OUD is the lack of
                appropriate education and training among health care providers and personnel in law
                enforcement and the judicial system.

                                                 Health Workforce Education and Training

                        A broad range of professions typically provide treatment or related services for addiction
                in the United States, including physicians, physician assistants, nurses and nurse practitioners;
                psychologists, social workers and therapists; pharmacists; and addiction counselors; however,
                          few among the broad range of providers who may treat patients with addiction are trained
                          in or knowledgeable about evidence-based practices in addiction prevention and
                          treatment…. Compounding this problem is that the diversity in education and training
                          among the different types of individuals providing addiction treatment results in
                          inconsistent treatment approaches and care for patients with addiction. (CASA 2012, p.
                          178)
                Because addiction treatment is typically separate from mainstream health systems (Frank and
                Glied, 2016), education about OUD is often neither required nor standardized for health care
                providers in the United States. The American Board of Medical Specialties only recognized
                addiction medicine as a subspecialty in 2015 (ABMS, 2016), and many schools and training
                programs have limited access to experts to develop and teach curricula. Consequently, providers
                often lack the education required to address numerous aspects of OUD assessment and treatment
                (Merrill, 2002). Even though treating addiction has similarities to treating other chronic
                conditions, health education curricula do not educate all providers about addiction (Merrill et al.,
                2002; Moran et al., 2017). Integrating addiction treatment into mainstream health systems could
                expand treatment capacity and improve providers’ education about addiction medicine (Merrill,
                2002). It should be noted, however, that the sole reliance on workforce education and training is
                not an assurance that evidence-based interventions will be implemented into standard care
                (Patterson Silver Wolf, 2015, 2017).


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 115 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 118 of 152 PageID #:1257

                5-6                                                             MEDICATIONS FOR OUD SAVE LIVES


                                    Law Enforcement and Judicial System Education and Training

                         For patients with OUD, critical treatment decisions often occur in the law enforcement
                and judicial systems rather than in medical settings. However, no policies are in place to require
                that the people making these decisions have received any education about evidence-based OUD
                treatment. Education and training about OUD for court officers could increase the uptake of
                medications to treat OUD. Probation and parole officers also need to be trained on medications
                used to treat people with OUD. Many prison medical directors limit treatment to abstinence-only
                or detoxification-only modalities for people with OUD in their prisons. A survey of prison
                medical directors across the United States revealed that many were not familiar with the medical
                and social benefits of providing medications for OUD—particularly buprenorphine—in
                correctional facilities (Nunn et al., 2009). Implementing methadone treatment in correctional
                facilities can be logistically complicated and impeded by stigma toward the medication among
                management and staff; however, those challenges can and should be addressed, given the
                potential health and social benefits to be gained by providing the medication (McKenzie et al.,
                2009a).

                                                       SYSTEM FRAGMENTATION

                        The delivery and financing of treatment for people with OUD is rarely integrated with
                care delivered in the broader medical care system. Separate addiction treatment delivery settings
                and care financing streams are reinforced by regulatory and legal requirements that impose
                further barriers on accessing medication-based treatment for OUD. The existence of distinct
                treatment systems and financing mechanisms for substance use disorders has created sizable
                barriers to providing integrated services, particularly for people who have OUD and co-occurring
                medical or mental health conditions. For example, while primary care settings are an important
                venue for providing care for most chronic medical conditions, these settings have not historically
                been a prominent locale for addiction treatment.
                        Similarly, the sources of payment for substance use disorder treatments differ in
                important respects from the broader medical care system. Compared to the general medical
                treatment sector, a substantially larger share of the financing of substance use disorder
                treatment—including OUD treatment—comes from public sources. In 2014, for example, 69
                percent of substance use treatment was paid via public sources, including Medicaid (21 percent),
                Medicare (6 percent), other federal sources (12 percent), and other state and local sources (29
                percent) (SAMHSA, 2016). Only 18 percent of financing for substance use disorder treatment is
                paid via private insurance: 9 percent paid by consumers out of pocket and 4 percent paid through
                other private sources (SAMHSA, 2016). A lack of care integration and underfunding are legacies
                of the historical separation of drug treatment from the mainstream system, with what limited
                funding exists coming primarily from state and local funding grants rather than through
                insurance programs (Buck, 2011). Unlike insurance, these funding sources can lead to waitlists if
                funded slots are insufficient to meet treatment needs within a community.
                         In the United States, a large share of substance use disorder treatment has been provided
                through a network of specialty addiction treatment facilities, but only 6.1 percent of these
                facilities offered all three FDA-approved medications in 2016 (Mojtabai et al., 2019). The share
                of facilities offering methadone barely changed over the past decade, from 9.4 percent of


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 116 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 119 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                   5-7


                facilities offering methadone in 2007 to 10.3 percent in 2016. The reasons why some facilities
                offer medications and others do not is not well understood, although the rates of offering
                medications for OUD are higher in regions with heightened past-year heroin use and overdose
                death rates.
                         The provision of medications for OUD in treatment facilities varies substantially across
                the country. Among outpatient specialty substance use disorder treatment facilities, the highest
                rates of offering medications for OUD are found in Rhode Island (76.1 percent), New York (73.7
                percent), and Vermont (73.7 percent). The states with the lowest rates of offering medications
                include Hawaii (8.6 percent), Arkansas (14.1 percent), and Idaho (16.8 percent) (Mojtabai et al.,
                2019). Recent estimates indicate that only 23 percent of publicly funded facilities in the country
                offer medication-based treatment for OUD (Knudsen et al., 2010). Among those facilities, the
                likelihood of medication being adopted and offered was greater in programs endorsing cognitive
                behavioral therapy than in programs emphasizing 12-step approaches (Knudsen et al., 2010).
                Publicly funded programs are also less likely to have a physician on staff to prescribe
                medications for OUD (Abraham et al., 2013).
                        System fragmentation poses barriers beyond the health care sector that extend to other
                settings with high prevalence rates of OUD. For example, as was noted in Chapter 4, major
                barriers to OUD medication uptake and continuation are driven by the high rates of OUD within
                criminal justice settings, the lack of availability of medication-based treatment during
                incarceration, and the absence of strong connections with outpatient treatment in community
                settings offering medications upon release from incarceration (Fox et al., 2015). The
                implementation of comprehensive medication-based treatment programs for OUD in correctional
                settings has been shown to be feasible and is associated with significant mortality declines
                (Green et al., 2018).
                        To better address this fragmentation, research is needed on system integration models.
                For example, research could explore how office-based collaborative care approaches used to
                treat depression in primary care with specialty consultation, care management, and peer support
                might work in the context of medication-based OUD treatment. Future research could focus on
                patient-centered care approaches that measure the preferences of individuals with OUD,
                including their preferred attributes of treatment or settings for receiving treatment. For example,
                some research suggests a higher willingness to pay for substance use disorder treatment in
                primary care settings than in specialty addiction treatment settings (Epstein et al., 2015). In a
                large national sample of individuals who met the diagnostic criteria for substance use disorder
                but were not currently in treatment, only 24.6 percent reported being willing to enter drug
                treatment in specialty settings, compared with 37.2 percent for primary care (Barry et al., 2016a).
                Additionally, little is known about patient preferences for integrated delivery system approaches,
                such as provider co-location, which allow individuals to receive addiction care alongside primary
                care and chronic or infectious disease management for co-occurring conditions. Furthermore,
                research is needed on how best to integrate care for justice-involved individuals with OUD and
                other health care needs who are moving into community-based treatment settings.

                                                 LEGAL AND REGULATORY BARRIERS

                     Legal and regulatory barriers prevent broad access to medication-based treatment for
                OUD within the mainstream of the medical care system. As noted previously, methadone is the

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 117 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 120 of 152 PageID #:1257

                5-8                                                             MEDICATIONS FOR OUD SAVE LIVES

                most stringently regulated of the three FDA-approved medications. It can be dispensed only by
                opioid treatment programs (OTPs) that are certified by the Substance Abuse and Mental Health
                Services Administration (SAMHSA) and registered with the Drug Enforcement Agency (DEA).
                Buprenorphine can only be prescribed for OUD by providers after they receive training and
                specialized certification by the DEA. In contrast, extended-release naltrexone can be prescribed
                by any licensed health care provider.

                                                 Legal and Regulatory Barriers for Methadone

                         In providing methadone, OTPs have limited flexibility in tailoring treatment plans to the
                individual needs of patients. Regulations with little to no evidence base—and which vary by
                state—often restrict take-home medication privileges, require supervised medication
                consumption, and mandate the frequency of urine testing and counseling. Patients receiving care
                through an OTP are mandated to receive counseling as part of their treatment. However, studies
                of the effectiveness of this counseling have not demonstrated differences in treatment retention
                or opioid use among patients randomized to receive little or no interaction with clinic drug
                counselors as compared with those who received the federally mandated level of counseling
                (Gruber et al., 2008; Schwartz et al., 2006, 2012; Yancovitz et al., 1991). See Chapter 2 for a
                more detailed discussion of behavioral interventions in conjunction with medication. Most
                patients receiving methadone are required to visit treatment programs daily to receive their
                medications. For some patients, these rigid and time-consuming requirements can impede their
                ability to find and maintain employment and can affect their relationships; these requirements
                may also discourage providers from opening new treatment programs (Harris and McElrath,
                2012). As a strategy to increase access to evidence-based treatment, there has been increased
                attention on removing regulatory barriers to prescribing methadone in primary care. Methadone
                may be prescribed in primary care clinics and filled in community pharmacies in Great Britain,
                Canada, and Australia (Merrill, 2002). Pilot studies examining the use of methadone in primary
                care suggest that this care delivery model is feasible and can positively affect treatment access
                and retention (Fiellin et al., 2001; Merrill et al., 2005). For example, a randomized controlled
                trial comparing office-based care versus OTP care for people who are stabilized on methadone
                treatment found physician offices to be a feasible and effective setting for maintenance treatment
                (Fiellin et al., 2001). Calls are increasing to allow methadone to be prescribed for OUD in a
                wider range of medical settings (Samet et al., 2018).

                                  Legal and Regulatory Barriers for Buprenorphine and Naltrexone

                        Buprenorphine is less stringently regulated at the federal level than methadone, but
                federal regulations on certification and state regulations on the scope of practice result in limited
                provider capacity. The Drug Addiction Treatment Act (DATA) of 2000 allowed physicians who
                completed an 8-hour course to become waivered by the DEA to prescribe buprenorphine in
                office-based settings. Initially, federal requirements limited waivered providers to treating only
                30 patients with OUD in their first year of certification and 100 thereafter. The Comprehensive
                Addiction and Recovery Act (CARA) of 20161 increased the maximum number of patients that
                waivered physicians could treat concurrently to 275 for physicians who met certain criteria, but

                1
                    Public Law 114-198.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 118 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 121 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                   5-9


                the eligibility requirements may be difﬁcult for rural physicians to meet. Federal guidelines also
                require providers to reduce the risk of diversion and to provide patients with reasonable access to
                complementary services, such as counseling (CRS, 2018). Fifty-six percent of U.S. counties now
                have a physician with a DEA waiver, which is an increase from 47 percent in 2012 (Andrilla et
                al., 2018b). CARA also allowed nurse practitioners (NPs) and physician assistants (PAs) who
                complete 24 hours of training to treat up to 30 patients concurrently in the ﬁrst year, and 100
                patients in subsequent years, for a five year time period. In 2018 the Substance Use-Disorder
                Prevention that Promotes Opioid Recovery and Treatment (SUPPORT) for Patients and
                Communities Act permanently allowed NPs and PAs to prescribe buprenorphine. The bill further
                aims to increase access to medications for OUD by allowing nurse anesthetists, nurse midwives,
                and clinical nurse specialists to prescribe buprenorphine for the next 5 years.2 Twenty-eight
                states prohibit NPs from prescribing buprenorphine without oversight by a waivered M.D. Three
                states (Oklahoma, Tennessee, and Wyoming) prohibit any prescribing of buprenorphine by NPs,
                and Kentucky prohibits prescribing by PAs.
                        The inclusion of NPs and PAs in the workforce that can prescribe medication-based
                treatment has modestly increased the provider supply across the country. Among urban counties,
                45.9 percent have a waivered NP and 24.5 percent have a waivered PA. Among rural counties,
                13.8 percent have a waivered NP and 4.6 percent have a waivered PA (Andrilla et al., 2018b).
                The increase in the number of waivered providers is also reﬂected in the changes in the provider-
                to-population ratios since 2012. In urban counties, the number of waivered physicians per
                100,000 population increased from 6.3 to 11.0; furthermore, adding NPs and PAs to this provider
                workforce raised the current urban provider-to-population ratio to 12.4 (Andrilla et al., 2018a,b).
                        Despite this progress, most providers who are waivered to prescribe buprenorphine
                maintain patient panels well below the regulated patient limits. According to one estimate, fewer
                than 30 percent of buprenorphine-waivered physicians were actually prescribing the medication,
                and less than 50 percent of waivered physicians had elected to be listed on SAMHSA’s physician
                and treatment locator site (Moran et al., 2017). Most waivered providers treat a small number of
                patients: half of providers treat five or fewer patients with buprenorphine and one-third treat just
                a single patient (Moran et al., 2017). Even if all waivered providers were prescribing at capacity,
                the treatment coverage would still be inadequate to meet the need for treatment for OUD.
                Estimates suggest that just half of all people with OUD would receive treatment if all waivered
                providers were prescribing at capacity (Huhn and Dunn, 2017; Jones et al., 2015; Murphy et al.,
                2014; Rosenblatt et al., 2015).
                         Reasons cited by waivered physicians for not prescribing buprenorphine at capacity
                include a lack of time for new patients, concern about diversion, and reimbursement concerns
                (Huhn and Dunn, 2017; Molfenter et al., 2015). Another survey reported that diversion concerns
                were common, especially among rural physicians (Andrilla et al., 2017). Waivered physicians
                tend to have partners who are also waivered (Hutchinson et al., 2014). Additional barriers to
                buprenorphine prescription reported by waivered primary care physicians include a lack of
                institutional support, mental health support, and psychosocial support (Hutchinson et al., 2014).
                Waivered providers have also reported that the DEA’s approach can be “threatening,” and some

                2
                 See House amendment to Senate amendment to House of Representatives bill H.R. 6.
                https://www.congress.gov/115/bills/hr6/BILLS-115hr6eah.pdf (accessed February 12, 2019).


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 119 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 122 of 152 PageID #:1257

                5-10                                                            MEDICATIONS FOR OUD SAVE LIVES

                buprenorphine-waivered providers feel that they are unfairly scrutinized by the DEA (Moran et
                al., 2017). More recent aggressive enforcement strategies by the DEA and several state attorneys
                general—including increases in raiding, auditing, and launching criminal investigations of
                waivered providers—perpetuate the fear of such surveillance that has been articulated by
                waivered and non-waivered providers (Mendoza et al., 2016).
                        When asked about their willingness to prescribe buprenorphine, non-waivered providers
                report that they are concerned about attracting people who use drugs to their practices as well as
                about encountering resistance from clinical practice partners (Andrilla et al., 2017). Other
                reasons for not prescribing cited by non-waivered providers include concerns about managing
                the volume of patient requests for buprenorphine and concerns about buprenorphine diversion
                (Huhn and Dunn, 2017). In a survey of non-waivered providers, respondents indicated a number
                of factors that could increase their willingness to begin prescribing buprenorphine, including
                being provided with information about local counseling resources, having access to an
                experienced prescriber for consultation, and receiving continuing medical education about OUD
                (Huhn and Dunn, 2017). In another survey of family physicians, the barriers to adopting
                buprenorphine treatment included the lack of adequately trained office staff, a lack of time,
                inadequate office space, regulatory requirements, a mistrust of people with addiction, the
                perception of people with addiction as a difficult population, and poor perceived efficacy of
                buprenorphine treatment (DeFlavio et al., 2015b).
                        In contrast to the literature examining why providers do or do not obtain and use the
                DATA waiver to treat OUD, no evidence base supports the waiver process itself. Buprenorphine
                management is less risky and complicated than many other treatments that do not require special
                certification (Wakeman and Barnett, 2018). To expand access to buprenorphine treatment, there
                have been calls to eliminate prescribing limits on the grounds that there is no evidence base for
                limiting access to this medication (Fiscella et al., 2018). Another concern that has been raised
                involves the need to develop best practices to enhance the certification processes for prescribing
                clinicians and to better ensure high-quality prescribing practices (Blum et al., 2016).
                       Relative to methadone and buprenorphine, the legal barriers to accessing naltrexone are
                low. Naltrexone can be provided in an office setting with few regulatory requirements. The most
                common barrier to wider access identified by providers of naltrexone is related to its high cost,
                about $1,200 per monthly dose (Alanis-Hirsch et al., 2016).

                                                             Privacy Regulations

                        Privacy regulations, particularly 42 Code of Federal Regulation (CFR) part 2 regulations,
                present a gap in knowledge in terms of policy impact on individual behavior, as it is unclear
                whether they act to promote or discourage treatment initiation and retention. The 42 CFR part 2
                regulations stipulate that programs which receive any federal funding—including funding
                through the Medicaid or Medicare programs—and “holds itself out as providing … treatment” of
                substance use disorders may not disclose that their patients have a substance use disorder or are
                in treatment without explicit patient consent or a court order (SAMHSA, 2018). Given the
                history of stigma and discrimination, this regulation protects the privacy of patients with
                substance use disorders, similar to statutes protecting sensitive health conditions like HIV. The
                regulation creates a high bar for disclosure of treatment status to individuals or organizations,
                which have the power to sanction patients for engaging in evidence based medical treatment,



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 120 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 123 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-11


                such as the criminal justice system, governmental agencies such as Child Protective Services,
                and housing corporations. In this way, privacy protections may encourage patients to seek
                treatment at specialized centers. At the same time, the special privacy protection contributes to
                the traditional separation of addiction treatment from the rest of medical care. Consequently, a
                patient’s primary care, inpatient, mental health, and substance use disorder treatment provider
                may not be aware of the patient’s status in treatment for OUD, unless the patient chooses to
                disclose that status; this can complicate the patient’s overall medical treatment regimen and
                discourage continuity of treatment for OUD when a patient transitions from one care location to
                another.
                        Another knowledge gap concerns differences in medical and pharmacy records and how
                this impacts patient treatment selection. Extended release-naltrexone is generally covered under a
                medical benefit and administered in a providers’ office, so the level of privacy depends on
                whether the provider is subject to 42 CFR part 2. On the other hand, state and regional
                Prescription Drug Monitoring Programs (PDMPs) track records of controlled substances, so the
                vast majority of patients who are maintained on buprenorphine have their treatment status
                disclosed without their consent—whether or not their provider’s medical record is subject to the
                42 CFR part 2 regulations. Because methadone for OUD is provided only at licensed specialty
                programs, 42 CFR part 2 regulations prohibit disclosure of dispensed medication to the PDMP.

                                           PUBLIC AND PRIVATE INSURANCE BARRIERS

                        Regulations that govern public and private insurance coverage pose substantial barriers to
                patients’ ability to access medication-based treatment for OUD. Adjusting policies related to
                coverage and reimbursement has the potential to expand access to life-saving medications across
                the country and to make headway against the opioid epidemic.

                                                                   Medicaid

                        Medicaid is the single most important source of insurance coverage for individuals with
                OUD. It is the largest health insurance program in the United States, covering more than 62
                million Americans, including millions of the nation’s lowest-income individuals and families.
                Medicaid covers an estimated 4 in 10 nonelderly adults with OUD (Zur and Tolbert, 2018), and
                more than $9 billion was paid by Medicaid for the treatment of OUD in 2016 alone (Niederee
                and Lawless, 2018). Research suggests that Medicaid coverage can help individuals access
                medication-based treatment for OUD and facilitate treatment retention. States that expanded
                access to Medicaid under the Patient Protection and Affordable Care Act (ACA) have
                experienced increased use of buprenorphine treatment (Saloner et al., 2018; Sharp et al., 2018;
                Wen et al., 2017). One analysis found that Medicaid expansion states were associated with a 70
                percent increase in buprenorphine prescriptions covered by Medicaid and a 50 percent increase
                in buprenorphine spending (Wen et al., 2017). Having stable Medicaid eligibility is also
                associated with higher rates of retention on medication for OUD (Deck et al., 2009). One study
                found a 50 percent lower risk of return to use among Medicaid enrollees treated with medication
                relative to other treatments, and longer treatment duration among Medicaid enrollees was
                associated with lower return to use rates (Clark et al., 2011). Among publicly funded addiction
                treatment organizations, reliance on Medicaid reimbursement has been positively associated with
                offering medications for OUD (Knudsen et al., 2010). Under one state’s Medicaid program,

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 121 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 124 of 152 PageID #:1257

                5-12                                                            MEDICATIONS FOR OUD SAVE LIVES

                enrollees treated with OUD medication had lower overall health care expenditures; coupled with
                reduced medical care costs, this offset the cost of medication-based treatment for OUD
                (Mohlman et al., 2016). Conversely, the elimination of Medicaid coverage for active methadone
                patients under one state’s Medicaid program led to negative outcomes for patients with OUD,
                including an increased inability to afford treatment, increased property crimes, greater frequency
                of medical care visits, and employment-related challenges (Fuller et al., 2006).
                        Important gaps remain in Medicaid coverage for medications to treat OUD. One survey
                identified five states that excluded both buprenorphine and methadone from their Medicaid
                coverage policies (Burns et al., 2016); 14 states lack any facility that offers medication-based
                treatment and also accepts Medicaid coverage for OUD (Jones et al., 2018). Use management
                policies under Medicaid serve as additional barriers to medication access, including prior-
                authorization requirements, formulary restrictions, and restrictions on treatment duration and
                doses (Moran et al., 2017). In addition, new approaches being instituted in some state Medicaid
                programs through section 1115 waivers including work requirements, increased cost-sharing and
                deductibles, and other consumer-oriented approaches such as health savings accounts that put
                enrollee coverage at risk for failure to make payments could pose barriers to access and
                continuation on medication for OUD (Sommers et al., 2018).

                Medicaid and Incarceration
                        Importantly, Medicaid expansion under the ACA has created unprecedented opportunities
                for addressing the low rates of insurance coverage among individuals with OUD who are
                returning to the community following incarceration. Medicaid expansion meaningfully affects
                justice-involved individuals, which is a group that consists disproportionally of low-income men
                who have historically been excluded from Medicaid coverage (Cuellar and Cheema, 2012).
                Birnbaum and colleagues report that nearly all criminal justice–involved individuals are eligible
                for Medicaid in expansion states upon release (Birnbaum et al., 2014). By federal regulation,
                however, Medicaid dollars cannot be used to cover health care provided while a person is
                incarcerated (Somers et al., 2014). Medicaid coverage must be terminated or suspended during
                periods of incarceration (Gates et al., 2014; Rosen et al., 2014). Typically, people on medication-
                based treatment for OUD who become incarcerated are rapidly tapered off medication, and
                people with OUD are rarely initiated on medication-based treatment while incarcerated. For
                people who are discontinued when incarcerated, being disconnected from care contributes to lost
                opportunities to more cost effectively and humanely treat chronic diseases; it also perpetuates
                extremely high overdose mortality risk upon release. For an inmate leaving incarceration in
                states that terminate Medicaid benefits, re-enrolling in coverage can cause months-long delays
                that contribute to disruptions in the receipt of care. Such disruption has negative clinical impacts
                for patients with OUD. Some states are instituting policies to lower the barriers to Medicaid
                coverage for justice-involved individuals, including those with OUD (Bandara et al., 2015).
                Those policies include suspending rather than terminating Medicaid benefits during
                incarceration, allowing enrollment in Medicaid during incarceration, and presumptive eligibility
                policy options.

                                                              Private Insurance

                      Private insurance also offers important opportunities for expanding access to medications
                for OUD. Evidence suggests an association between gaining private health insurance and


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 122 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 125 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-13


                accessing medication-based treatment for OUD. One study of individuals injecting drugs found
                that when participants acquired private insurance, the likelihood that they would report a
                buprenorphine prescription and a regular source of medical care increased (Feder et al., 2018).
                However, until recently, private coverage for substance use disorder treatment required higher
                cost sharing and special annual service caps relative to the insurance benefits for other medical
                conditions (Barry and Sindelar, 2007; Gabel et al., 2007).
                        A number of recent policy changes have lowered barriers to receiving medication-based
                treatment for OUD paid for via insurance. The Mental Health Parity Act of 1996 (MHPA)
                mandated that large-group health plans cannot impose annual or lifetime dollar limits on mental
                health benefits that are less favorable than any such limits imposed on medical and surgical
                benefits. The Mental Health Parity and Addiction Equity Act of 2008 preserves the MHPA
                protections and adds significant new protections, such as extending the parity requirements to
                substance use disorders. Evidence suggests that as a result of this law, the treatment rate for
                substance use disorders increased by 9 percent in all specialty treatment facilities and by 15
                percent in facilities accepting private insurance (Wen et al., 2013). Federal parity also increased
                inpatient substance use disorder admissions. Some evidence also suggests that the parity assured
                by this law led to a decrease in the financial burden on families of paying for addiction treatment
                via commercial insurance (Azzone et al., 2011). Importantly, parity requirements and other
                insurance market changes extend private health insurance to more individuals with OUD. These
                include the so-called “dependent care” provision, which allows children to be kept on their
                parents’ insurance until the age of 26 years, as well as the ACA ban of the once‐common
                insurance industry practice of refusing to sell insurance policies to individuals with pre‐existing
                disorders (Barry et al., 2016b; Humphreys and Frank, 2014).
                       Nonetheless, barriers continue to prevent access to medication for OUD under private
                insurance. For example, a recent study of benefits in 2017 marketplace plans found that 14
                percent of health plans did not cover any formulations of buprenorphine/naloxone. Despite the
                new patient protections, plans were more likely to require prior authorization for covered office-
                based buprenorphine or naltrexone treatment than for short-acting opioid pain medications. Only
                10.6 percent of plans covered implantable buprenorphine, while 26.1 percent covered injectable
                naltrexone (Huskamp et al., 2018).

                                                 Reimbursement and Payment System Barriers

                        Research indicates that altering reimbursement and payment incentives could lower the
                barriers to accessing medications for OUD. Reimbursement concerns—some of which are
                specific to Medicaid (Quest et al., 2012)—are a commonly cited barrier to buprenorphine
                prescribing, particularly among waivered physicians (Barry et al., 2009). The predominant fee-
                for-service model of reimbursement for providers rewards quantity rather than care quality
                (Fodeman, 2017). Efforts are under way to address this by shifting to value-based payment
                systems through accountable care and payment reforms (e.g., global payment, bundled payment).
                Payment changes that drive health systems to provide high-value care could be instrumental in
                increasing OUD medication-based treatment rates. However, some evidence suggests that the
                addiction treatment sector is not keeping pace with the rest of the health care field in adopting
                new value-based payment systems (McDowell et al., 2018; Stuart et al., 2017).



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 123 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 126 of 152 PageID #:1257

                5-14                                                            MEDICATIONS FOR OUD SAVE LIVES

                        A 2006 Institute of Medicine report made sweeping recommendations to improve the
                quality of substance use disorder care in the United States, but few of those recommendations
                have been implemented (IOM, 2006). The lack of performance metrics for measuring the uptake
                of OUD medication poses additional barriers to progress (Thomas et al., 2010). An important
                area in which substance use disorder care is lagging behind the rest of the medical care sector is
                the development, evaluation, and implementation of health quality measures aimed at increasing
                patients’ access to medications and their continuation in evidence-based treatment for OUD;
                these measures include metrics that can be used in in value-based payment systems (Pincus et al.,
                2016). For example, a performance metric for OUD medication could track and reward providers
                who are able to maintain a sizable share of their patient populations in longer-term, medication-
                based treatment. Other types of payment incentives might also be considered—for example,
                requiring that substance use treatment facilities receiving federal block grant funding provide
                medications for OUD as a condition of participation.

                                                               CONCLUSION




                                                                REFERENCES

                Abraham, A. J., H. K. Knudsen, T. Rieckmann, and P. M. Roman. 2013. Disparities in access to
                      physicians and medications for the treatment of substance use disorders between publicly
                      and privately funded treatment programs in the United States. Journal of Studies on
                      Alcohol and Drugs 74(2):258–265.


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 124 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 127 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-15


                ABMS (American Board of Medical Specialties). 2016. ABMS officially recognizes addiction
                        medicine as a subspecialty. Press Release on March 14, 2016.
                        https://www.abms.org/news-events/abms-officially-recognizes-addiction-medicine-as-a-
                        subspecialty (accessed Feburary 28, 2019).
                Affordable Care Act to enroll justice-involved populations in Medicaid: State and local efforts.
                        Health Affairs (Millwood) 34(12):2044–2051.
                Alanis-Hirsch, K., R. Croff, J. H. Ford, K. Johnson, M. Chalk, L. Schmidt, and D. McCarty.
                        2016. Extended-release naltrexone: A qualitative analysis of barriers to routine use.
                        Journal of Substance Abuse Treatment 62:68–73.
                Alexander, L., and B. G. Link. 2003. The impact of contact on stigmatizing attitudes toward
                        people with mental illness. Journal of Mental Health 12(3):271–289.
                Aliferis, L. 2017. In stylebook, AP directs its reporters: Addiction is a disease. California Health
                        Care Foundation, June 13. https://www.chcf.org/blog/in-stylebook-ap-directs-its-
                        reporters-addiction-is-a-disease (accessed February 12, 2019).
                Andrilla, C. H. A., C. Coulthard, and E. H. Larson. 2017. Barriers rural physicians face
                        prescribing buprenorphine for opioid use disorder. Annals of Family Medicine 15(4):359–
                        362.
                Andrilla, C. H. A., C. Coulthard, and D. G. Patterson. 2018a. Prescribing practices of rural
                        physicians waivered to prescribe buprenorphine. American Journal of Preventive
                        Medicine 54(6S3):208–214.
                Andrilla, C. H. A., T. E. Moore, D. G. Patterson, and E. H. Larson. 2018b. Geographic
                        distribution of providers with a DEA waiver to prescribe buprenorphine for the treatment
                        of opioid use disrder: A 5-year update. Journal of Rural Health 35(1):108–112.
                Ashford, R. D., A. M. Brown, and B. Curtis. 2018a. The language of substance use and recovery:
                        Novel use of the go/no-go association task to measure implicit bias. Health
                        Communication June 4:1–7.
                Ashford, R. D., A. M. Brown, and B. Curtis. 2018b. Substance use, recovery, and linguistics:
                        The impact of word choice on explicit and implicit bias. Drug and Alcohol Dependence
                        189:131–138.
                Azzone, V., R. G. Frank, S. L. Normand, and M. A. Burnam. 2011. Effect of insurance parity on
                        substance abuse treatment. Psychiatric Services 62(2):129–134.
                Bachhuber, M. A., E. E. McGinty, A. Kennedy-Hendricks, J. Niederdeppe, and C. L. Barry.
                        2015. Messaging to increase public support for naloxone distribution policies in the
                        United States: Results from a randomized survey experiment. PLOS ONE
                        10(7):e0130050.
                Barry, C. L., and J. L. Sindelar. 2007. Equity in private insurance coverage for substance abuse:
                        A perspective on parity. Health Affairs (Millwood) 26(6):w706–w716.
                Barry, C. L., E. E. McGinty, B. A. Pescosolido, and H. H. Goldman. 2014. Stigma,
                        discrimination, treatment effectiveness, and policy: Public views about drug addiction
                        and mental illness. Psychiatric Services 65(10):1269–1272.
                Barry, C. L., A. J. Epstein, D. A. Fiellin, L. Fraenkel, and S. H. Busch. 2016a. Estimating
                        demand for primary care-based treatment for substance and alcohol use disorders.
                        Addiction 111(8):1376–1384.
                Barry, C. L., H. H. Goldman, and H. A. Huskamp. 2016b. Federal parity in the evolving mental
                        health and addiction care landscape. Health Affairs (Millwood) 35(6):1009–1016.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 125 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 128 of 152 PageID #:1257

                5-16                                                            MEDICATIONS FOR OUD SAVE LIVES

                Barry, D. T., K. S. Irwin, E. S. Jones, W. C. Becker, J. M. Tetrault, L. E. Sullivan, H. Hansen, P.
                       G. O’Connor, R. S. Schottenfeld, and D. A. Fiellin. 2009. Integrating buprenorphine
                       treatment into office-based practice: a qualitative study. Journal of General Internal
                       Medicine 24(2):218–225.
                Birnbaum, N., M. Lavoie, N. Redmond, C. Wildeman, and E. A. Wang. 2014. Termination of
                       Medicaid policies and implications for the Affordable Care Act. American Journal of
                       Public Health 104(8):e3–e4.
                Blanco, C., M. Iza, R. P. Schwartz, C. Rafful, S. Wang, M. J. D. Olfson. 2013. Probability and
                       predictors of treatment-seeking for prescription opioid use disorders: A national study.
                       Drug and Alcohol Dependence 131(1–2):143–148.
                Blendon, R. J., and J. M. Benson. 2018. The public and the opioid-abuse epidemic. New England
                       Journal of Medicine 378(5):407–411.
                Blum, K., M. Gold, H. W. Clark, K. Dushaj, and R. D. Badgaiyan. 2016. Should the United
                       States government repeal restrictions on buprenorphine/naloxone treatment? Substance
                       Use & Misuse 51(12):1674–1679.
                Brondani, M. A., R. Alan, and L. Donnelly. 2017. Stigma of addiction and mental illness in
                       healthcare: The case of patients' experiences in dental settings. PLOS ONE 12(5):
                       e0177388.
                Buck, J. A. 2011. The looming expansion and transformation of public substance abuse
                       treatment under the Affordable Care Act. Health Affairs.
                       https://www.healthaffairs.org/doi/10.1377/hlthaff.2011.0480 (accessed February 20,
                       2019).
                Bullock, H. E., K. F. Wyche, and W. R. Williams. 2001. Media images of the poor. Journal of
                       Social Issues 57:229–246.
                Burns, R. M., R. L. Pacula, S. Bauhoff, A. J. Gordon, H. Hendrikson, D. L. Leslie, and B. D.
                       Stein. 2016. Policies related to opioid agonist therapy for opioid use disorders: The
                       evolution of state policies from 2004–2013. Substance Abuse 37(1):63–69.
                Capitanio, J. P., and G. M. Herek. 1999. AIDS-related stigma and attitudes toward injecting drug
                       users among black and white Americans. American Behavioral Scientist 42(7):1148–
                       1161.
                CASA (Center on Addiction and Substance Abuse at Columbia University). 2012. Addiction
                       medicine: Closing the gap between science and practice. New York.
                       https://ia800406.us.archive.org/10/items/781862-casa-columbia-addiction-med/781862-
                       casa-columbia-addiction-med.pdf (accessed Februrary 28, 2019).
                Caviness, C. M., B. J. Anderson, M. A. de Dios, M. Kurth, and M. Stein. 2013. Prescription
                       medication exchange patterns among methadone maintenance patients. Drug and Alcohol
                       Dependence 127(1–3):232–238.
                Cicero, T. J., H. L. Surratt, and J. Inciardi. 2007. Use and misuse of buprenorphine in the
                       management of opioid addiction. Journal of Opioid Management 3(6):302–308.
                Clark, R. E., M. Samnaliev, J. D. Baxter, and G. Y. Leung. 2011. The evidence doesn’t justify
                       steps by state medicaid programs to restrict opioid addiction treatment with
                       buprenorphine. Health Affairs 30(8):1425–1433.
                Corrigan, P. W., S. B. Morris, P. J. Michaels, J. D. Rafacz, and N. Rusch. 2012. Challenging the
                       public stigma of mental illness: A meta-analysis of outcome studies. Psychiatric Services
                       63(10):963–973.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 126 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 129 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-17


                Couture, S. M., and D. L. Penn. 2003. Interpersonal contact and the stigma of mental illness: A
                         review of the literature. Journal of Mental Health 12(3):291–305.
                CRS (Congressional Research Service). 2018. Buprenorphine and the opioid crisis: A primer for
                         Congress. https://fas.org/sgp/crs/misc/R45279.pdf (accessed February 12, 2019).
                Cuellar, A. E., and J. Cheema. 2012. As roughly 700,000 prisoners are released annually, about
                         half will gain health coverage and care under federal laws. Health Affairs (Millwood)
                         31(5):931–938.
                Deck, D., W. Wiitala, B. McFarland, K. Campbell, J. Mullooly, A. Krupski, and D. McCarty.
                         2009. Medicaid coverage, methadone maintenance, and felony arrests: Outcomes of
                         opiate treatment in two states. Journal of Addictive Diseases 28(2):89–102.
                DeFlavio, J. R., S. A. Rolin, B. R. Nordstrom, and L. A. Kazal, Jr. 2015a. Analysis of barriers to
                         adoption of buprenorphine maintenance therapy by family physicians. Rural and Remote
                         Health 15:3019.
                DeFlavio, J. R., S. A. Rolin, B. R. Nordstrom, and L. A. Kazal, Jr. 2015b. Analysis of barriers to
                         adoption of buprenorphine maintenance therapy by family physicians. Rural Remote
                         Health 15:3019.
                Epstein, A. J., C. L. Barry, D. A. Fiellin, and S. H. Busch. 2015. Consumers’ valuation of
                         primary care-based treatment options for mental and substance use disorders. Psychiatric
                         Services 66(8):772–774.
                Feder, K. A., Krawczyk, R. Mojtabai, R. M. Crum, G. Kirk, and S. H. Mehta. 2018. Health
                         insurance coverage is associated with access to substance use treatment among
                         individuals with injection drug use: Evidence from a 12-year prospective study. Journal
                         of Substance Abuse Treatment 96:75–81.
                Fiellin, D. A., P. G. O’Connor, M. Chawarski, J. P. Pakes, M. V. Pantalon, and R. S.
                         Schottenfeld. 2001. Methadone maintenance in primary care: A randomized controlled
                         trial. JAMA 286(14):1724–1731.
                Fiscella, K., S. E. Wakeman, and L. Beletsky. 2018. Buprenorphine deregulation and
                         mainstreaming treatment for opioid use disorder. JAMA Psychiatry, December 26 [Epub
                         ahead of print].
                Fodeman, J. D. 2017. The opioid epidemic and the role of reimbursement. Healthcare
                         Transformation 2(1). March 1.
                         https://www.liebertpub.com/doi/full/10.1089/heat.2017.29036.jdf (accessed February 12,
                         2019).
                Fox, A. D., J. Maradiaga, L. Weiss, J. Sanchez, J. L. Starrels, and C. O. Cunningham. 2015.
                         Release from incarceration, relapse to opioid use, and the potential for buprenorphine
                         maintenance treatment: A qualitative study of the perceptions of former inmates with
                         opioid use disorder. Addiction Science & Clinical Practice 10(1):2.
                Frank, G., and A. Glied. 2006. Better but not well: Mental health policy in the United States
                         since 1950. Baltimore, MD: Johns Hopkins University Press.
                Fuller, B. E., T. R. Rieckmann, D. J. McCarty, R. Ringor-Carty, and S. Kennard. 2006.
                         Elimination of methadone benefits in the Oregon health plans and its effects on patients.
                         Psychiatric Services 57(5):686–691.
                Gabel, J. R., H. Whitmore, J. D. Pickreign, K. R. Levit, R. M. Coffey, and R. Vandivort-Warren.
                         2007. Substance abuse benefits: Still limited after all these years. Health Affairs
                         (Millwood) 26(4):w474–w482.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 127 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 130 of 152 PageID #:1257

                5-18                                                            MEDICATIONS FOR OUD SAVE LIVES

                Gates, A., S. Artiga, and R. Rudowitz. 2014. Health coverage and care for the adult criminal
                        justice-involved population. Kaiser Family Foundation. September 5.
                        https://www.kff.org/uninsured/issue-brief/health-coverage-and-care-for-the-adult-
                        criminal-justice-involved-population (accessed February 12, 2019).
                Goldsworthy, R. C., N. C. Schwartz, and C. B. Mayhorn. 2008. Beyond abuse and exposure:
                        framing the impact of prescription-medication sharing. American Journal of Public
                        Health 98(6):1115–1121.
                Green, T. C., J. Clarke, L. Brinkley-Rubinstein, B. D. L. Marshall, N. Alexander-Scott, R. Boss,
                        and J. D. Rich. 2018. Postincarceration fatal overdoses after implementing medications
                        for addiction treatment in a statewide correctional system. JAMA Psychiatry 75(4):405–
                        407.
                Gruber, V. A., K. L. Delucchi, A. Kielstein, and S. L. Batki. 2008. A randomized trial of 6-
                        month methadone maintenance with standard or minimal counseling versus 21-day
                        methadone detoxification. Drug and Alcohol Dependence 94(1–3):199–206.
                Harris, J., and K. McElrath. 2012. Methadone as social control: Institutionalized stigma and the
                        prospect of recovery. Qualitative Health Research 22(6):810–824.
                Huhn, A. S., and K. E. Dunn. 2017. Why aren’t physicians prescribing more buprenorphine?
                        Journal of Substance Abuse Treatment 78:1–7.
                Humphreys, K., and R. G. Frank. 2014. The Affordable Care Act will revolutionize care for
                        substance use disorders in the United States. Addiction 109(12):1957–1958.
                Huskamp, H. A., L. E. Riedel, C. L. Barry, and A. B. Busch. 2018. Coverage of medication that
                        treat opioid use disorder and opioids for pain management in marketplace plans, 2017.
                        Medical Care 56(6):505–509.
                Hutchinson, E., M. Catlin, C. H. A. Andrilla, L.-M. Baldwin, and R. A. Rosenblatt. 2014.
                        Barriers to primary care physicians prescribing buprenorphine. Annals of Family
                        Medicine 12(2):128–133.
                IOM (Institute of Medicine). 2006. Improving the quality of health care for mental and
                        substance-use conditions. Washington, DC: The National Academies Press.
                Jones, A., B. Honermann, A. Sharp, and G. Millett. 2018. Where multiple modes of medication-
                        assisted treatment are available. Health Affairs blog, January 9.
                        https://www.healthaffairs.org/do/10.1377/hblog20180104.835958/full (accessed February
                        12, 2019).
                Jones, C. M., G. T. Baldwin, T. Manocchio, J. O. White, and K. A. Mack. 2016. Trends in
                        methadone distribution for pain treatment, methadone diversion, and overdose deaths—
                        United States, 2002–2014. U.S. Centers for Disease Control and Prevention.
                        https://www.cdc.gov/mmwr/volumes/65/wr/mm6526a2.htm (accessed February 12,
                        2019).
                Jones, C. M., M. Campopiano, G. Baldwin, and E. McCance-Katz. 2015. National and state
                        treatment need and capacity for opioid agonist medication-assisted treatment. American
                        Journal of Public Health 105(8):e55–e63.
                Jones, C. M., and E. F. McCance-Katz. 2019. Co-occurring substance use and mental disorders
                        among adults with opioid use disorder. Drug and Alcohol Dependence 197(1):78–82.
                        https://doi.org/10.1016/j.drugalcdep.2018.12.030.
                Kelly, J. F., and C. M. Westerhoff. 2010. Does it matter how we refer to individuals with
                        substance-related conditions? A randomized study of two commonly used terms.
                        International Journal of Drug Policy 21(3):202–207.



                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 128 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 131 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-19


                Kennedy-Hendricks, A., S. H. Busch, E. E. McGinty, M. A. Bachhuber, J. Niederdeppe, S. E.
                        Gollust, D. W. Webster, D. A. Fiellin, and C. L. Barry. 2016a. Primary care physicians’
                        perspectives on the prescription opioid epidemic. Drug and Alcohol Dependence 165:61–
                        70.
                Kennedy-Hendricks, A., E. E. McGinty, and C. L. Barry. 2016b. Effects of competing narratives
                        on public perceptions of opioid pain reliever addiction during pregnancy. Journal of
                        Health Politics, Policy, and Law 41(5):873–916.
                Kennedy-Hendricks, A., C. L. Barry, S. E. Gollust, M. E. Ensminger, M. S. Chisolm, and E. E.
                        McGinty. 2017. Social stigma toward persons with prescription opioid use disorder:
                        Associations with public support for punitive and public health-oriented policies.
                        Psychiatric Services 68(5):462–469.
                Knudsen, H. K., P. M. Roman, and C. B. Oser. 2010. Facilitating factors and barriers to the use
                        of medications in publicly funded addiction treatment organizations. Journal of Addiction
                        Medicine 4(2):99–107.
                Kulesza, M., M. E. Larimer, and D. Rao. 2013. Substance use related stigma: What we know and
                        the way forward. Journal of Addictive Behaviors, Therapy, & Rehabilitation 2(2):782.
                Lavonas, E. J., S. G. Severtson, E. M. Martinez, B. Bucher-Bartelson, M. C. Le Lait, J. L. Green,
                        L. E. Murrelle, T. J. Cicero, S. P. Kurtz, A. Rosenblum, H. L. Surratt, and R. C. Dart.
                        2014. Abuse and diversion of buprenorphine sublingual tablets and film. Journal of
                        Substance Abuse Treatment 47(1):27–34.
                Lin, L. A., M. R. Lofwall, S. L. Walsh, A. J. Gordon, and H. K. Knudsen. 2018. Perceptions and
                        practices addressing diversion among U.S. buprenorphine prescribers. Drug and Alcohol
                        Dependence 186:147–153.
                Link, B. G., and J. C. Phelan. 2001. Conceptualizing stigma. Annual Review of Sociology
                        27:363–385.
                Livingston, J. D., E. Adams, M. Jordan, Z. MacMillan, and R. Hering. 2018. Primary care
                        physicians’ views about prescribing methadone to treat opioid use disorder. Substance
                        Use & Misuse 53(2):344–353.
                Lofwall, M. R., and S. L. Walsh. 2014. A review of buprenorphine diversion and misuse: The
                        current evidence base and experiences from around the world. Journal of Addiction
                        Medicine 8(5):315–326.
                Matthews, S., R. Dwyer, and A. Snoek. 2017. Stigma and self-stigma in addiction. Journal of
                        Bioethical Inquiry 14(2):275–286.
                Matusow, H., S. L. Dickman, J. D. Rich, C. Fong, D. M. Dumont, C. Hardin, D. Marlowe, and
                        A. Rosenblum. 2013. Medication assisted treatment in us drug courts: Results from a
                        nationwide survey of availability, barriers, and attitudes. Journal of Substance Abuse
                        Treatment 44(5):473–480.
                McDowell, M. J., A. B. Busch, A. P. Sen, E. A. Stuart, L. Riedel, C. L. Barry, and H. A.
                        Huskamp. 2018. Participation in accountable care organizations among hospitals offering
                        substance use disorder and mental health services. Psychiatric Services
                        https://ps.psychiatryonline.org/doi/abs/10.1176/appi.ps.201800248?rfr_dat=cr_pub%3Dp
                        ubmed&url_ver=Z39.88-2003&rfr_id=ori%3Arid%3Acrossref.org&journalCode=ps
                        (accessed February 18, 2019).
                McGinty, E. E., H. H. Goldman, B. Pescosolido, and C. L. Barry. 2015. Portraying mental illness
                        and drug addiction as treatable health conditions: Effects of a randomized experiment on
                        stigma and discrimination. Social Science & Medicine 126:73–85.

                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 129 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 132 of 152 PageID #:1257

                5-20                                                            MEDICATIONS FOR OUD SAVE LIVES

                McGinty, E., B. Pescosolido, A. Kennedy-Hendricks, and C. L. Barry. 2017. Communication
                        strategies to counter stigma and improve mental illness and substance use disorder policy.
                        Psychiatric Services 69(2):136–146.
                McKenzie, M., A. Nunn, N. D. Zaller, A. R. Bazazi, and J. D. Rich. 2009a. Overcoming
                        obstacles to implementing methadone maintenance therapy for prisoners: Implications for
                        policy and practice. Journal of Opioid Management 5(4):219–227.
                McKenzie, M., A. Nunn, N. D. Zaller, A. R. Bazazi, and J. D. Rich. 2009b. Overcoming
                        obstacles to implementing methadone maintenance therapy for prisoners: Implications for
                        policy and practice. Journal of Opioid Management 5(4):219–227.
                McSween, J. L. 2002. The role of group interest, identity, and stigma in determining mental
                        health policy preferences. Journal of Health Politics, Policy, and Law 27(5):773–800.
                Mendoza, S., A. S. Rivera-Cabrero, and H. Hansen. 2016. Shifting blame: Buprenorphine
                        prescribers, addiction treatment, and prescription monitoring in middle-class America.
                        Transcult Psychiatry 53(4):465–487.
                Merrill, J. O. 2002. Policy progress for physician treatment of opiate addiction. Journal of
                        General Internal Medicine 17(5):361–368.
                Merrill, J. O., L. A. Rhodes, R. A. Deyo, G. A. Marlatt, and K. A. Bradley. 2002. Mutual
                        mistrust in the medical care of drug users: The keys to the “narc” cabinet. Journal of
                        General Internal Medicine 17(5):327–333.
                Merrill, J. O., T. R. Jackson, B. A. Schulman, A. J. Saxon, A. Awan, S. Kapitan, M. Carney, L.
                        C. Brumback, and D. Donovan. 2005. Methadone medical maintenance in primary care:
                        An implementation evaluation. Journal of General Internal Medicine 20(4):344–349.
                Minior, T., S. Galea, J. Stuber, J. Ahern, and D. Ompad. 2003. Racial differences in
                        discrimination experiences and responses among minority substance users. Ethnicity &
                        Disease 13(4):521–527.
                Mohlman, M. K., B. Tanzman, K. Finison, M. Pinette, and C. Jones. 2016. Impact of medication-
                        assisted treatment for opioid addiction on medicaid expenditures and health services
                        utilization rates in Vermont. Journal of Substance Abuse Treatment 67:9–14.
                Mojtabai, R., C. Mauro, M. M. Wall, C. L. Barry, and M. Olfson. 2019. Medication treatment for
                        opioid use disorders in substance use treatment facilities. Health Affairs 38(1):14–23.
                Molfenter, T., C. Sherbeck, M. Zehner, A. Quanbeck, D. McCarty, J. S. Kim, and S. Starr. 2015.
                        Implementing buprenorphine in addiction treatment: Payer and provider perspectives in
                        Ohio. Substance Abuse Treatment, Prevention, and Policy 10:13.
                Moran, G. E., C. M. Snyder, R. F. Noftsinger, and J. K. Noda. 2017. Implementing medication-
                        assisted treatment for opioid use disorder in rural primary care: Environmental scan.
                        Rockville, MD: Agency for Healthcare Research and Quality.
                Morone, J. A. 1997. Enemies of the people: The moral dimension to public health. Journal of
                        Health Politics, Policy, and Law 22(4):993–1020.
                Murphy, S. M., P. A. Fishman, S. McPherson, D. G. Dyck, and J. R. Roll. 2014. Determinants of
                        buprenorphine treatment for opioid dependence. Journal of Substance Abuse Treatment
                        46(3):315–319.
                Netherland, J., and H. B. Hansen. 2016. The war on drugs that wasn’t: Wasted whiteness, “dirty
                        doctors,” and race in media coverage of prescription opioid misuse. Culture, Medicine,
                        and Psychiatry 40(4):664–686.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 130 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 133 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-21


                Netherland, J., M. Botsko, J. E. Egan, A. Saxon, C. Cunningham, R. Finkelstein, M. Gourevitch,
                        J. A. Renner, L. Weiss, and D. Fiellin. 2009. Factors affecting willingness to provide
                        buprenorphine treatment. Journal of Substance Abuse Treatment 36(3):244–251.
                Niederee, K., and J. Lawless. 2018. Hatch, Wyden seek feedback to improve Medicare, Medicaid
                        responses to opioid epidemic. U.S. Senate Committee on Finance.
                        https://www.finance.senate.gov/chairmans-news/hatch-wyden-seek-feedback-to-
                        improve-medicare-medicaid-responses-to-opioid-epidemic- (accessed February 12,
                        2019).
                Nunn, A., N. Zaller, S. Dickman, C. Trimbur, A. Nijhawan, and J. D. Rich. 2009. Methadone
                        and buprenorphine prescribing and referral practices in U.S. prison systems: Results from
                        a nationwide survey. Drug and Alcohol Dependence 105(1–2):83–88.
                ONDCP (Office of National Drug Control Policy). Changing the language of addiction.
                        https://www.whitehouse.gov/sites/whitehouse.gov/files/images/Memo%20-
                        %20Changing%20Federal%20Terminology%20Regrading%20Substance%20Use%20an
                        d%20Substance%20Use%20Disorders.pdf (accessed February 12, 2019).
                Olsen, Y., and J. M. Sharfstein. 2014. Confronting the stigma of opioid use disorder—and its
                        treatment. JAMA 311(14):1393–1394.
                Patterson Silver Wolf, D. A. 2015. Factors influencing the implementation of a brief alcohol
                        screening and educational intervention in social settings not specializing in addiction
                        services. Social Work in Health Care 54(4):345–364.
                Patterson Silver Wolf, D. A., C. van den Berk-Clark, S.-L. Williams, and C. N. Dulmus. 2017.
                        Are therapists likely to use a new empirically supported treatment if required? Journal of
                        Social Work 18(6):666–678.
                Pincus, H. A., S. H. Scholle, B. Spaeth-Rublee, K. A. Hepner, and J. Brown. 2016. Quality
                        measures for mental health and substance use: Gaps, opportunities, and challenges.
                        Health Affairs 35:1000–1008.
                Quest, T. L., J. O. Merrill, J. Roll, A. J. Saxon, and R. A. Rosenblatt. 2012. Buprenorphine
                        therapy for opioid addiction in rural Washington: the experience of the early adopters.
                        Journal on Opioid Management 8(1):29–38.
                Rich, J. D., A. E. Boutwell, D. C. Shield, R. G. Key, M. McKenzie, J. G. Clarke, and P. D.
                        Friedmann. 2005. Attitudes and practices regarding the use of methadone in U.S. state
                        and federal prisons. Journal of Urban Health 82(3):411–419.
                Rosen, D. L. D. M. Dumont, A. M. Cislo, B. W. Brockmann, A. Traver, and J. D. Rich. 2014.
                        Medicaid policies and practices in U.S. state prison systems. American Journal of Public
                        Health 104(3):418–420.
                Rosenblatt, R. A., C. H. Andrilla, M. Catlin, and E. H. Larson. 2015. Geographic and specialty
                        distribution of us physicians trained to treat opioid use disorder. Annals of Family
                        Medicine 13(1):23–26.
                Saloner, B., J. Levin, H. Chang, C. Jones, and G. Alexander. 2018. Changes in buprenorphine-
                        naloxone and opioid pain reliever prescriptions after the Affordable Care Act Medicaid
                        expansion. JAMA Network Open 1(4):e181588.
                Saloner, B., and S. Karthikeyan. 2015. Changes in substance abuse treatment use among
                        individuals with opioid use disorders in the United States, 2004–2013. JAMA 314:1515–
                        1517.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 131 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 134 of 152 PageID #:1257

                5-22                                                            MEDICATIONS FOR OUD SAVE LIVES

                Samet, J. H., M. Botticelli, and M. Bharel. 2018. Methadone in primary care—One small step for
                        Congress, one giant leap for addiction treatment. New England Journal of Medicine
                        379(1):7–8.
                SAMHSA (Substance Abuse and Mental Health Services Administration). 2016. Behavioral
                        health spending and use accounts 1986–2014. Rockville, MD: Substance Abuse and
                        Mental Health Services Administration. https://store.samhsa.gov/system/files/sma16-
                        4975.pdf (accessed February 12, 2019).
                SAMHSA. 2018. 42 CFR part 2 confidentiality of substance use disorder patient records.
                        Rockville, MD: Substance Abuse and Mental Health Services Administration.
                        https://www.samhsa.gov/health-information-technology/laws-regulations-guidelines
                        (accessed Februrary 22, 2019).
                Schwartz, R. P., D. A. Highfield, J. H. Jaffe, J. V. Brady, C. B. Butler, C. O. Rouse, J. M.
                        Callaman, K. E. O’Grady, and R. J. Battjes. 2006. A randomized controlled trial of
                        interim methadone maintenance. Archives of General Psychiatry 63(1):102–109.
                Schwartz, R. P., S. M. Kelly, K. E. O’Grady, D. Gandhi, and J. H. Jaffe. 2012. Randomized trial
                        of standard methadone treatment compared to initiating methadone without counseling:
                        12-month findings. Addiction 107(5):943–952.
                Semple, S. J., I. Grant, and T. L. Patterson. 2005. Utilization of drug treatment programs by
                        methamphetamine users: The role of social stigma. American Journal of Addiction
                        14(4):367–380.
                Sharp, A., A. Jones, J. Sherwood, O. Kutsa, B. Honermann, and G. Millett. 2018. Impact of
                        Medicaid expansion on access to opioid analgesic medications and medication-assisted
                        treatment. American Journal of Public Health 108(5):642–648.
                Singer, M., and J. B. Page. 2014. The social value of drug addicts: Uses of the useless. Walnut
                        Creek, CA: Left Coast Press, Inc.
                Somers, S. A., E. Nicolella, A. Hamblin, S. M. McMahon, C. Heiss, and B. W. Brockmann.
                        2014. Medicaid expansion: Considerations for states regarding newly eligible jail-
                        involved individuals. Health Affairs (Millwood) 33(3):455–461.
                Somers, B. D., C. E. Fry, R. J. Blendon, A. M. Epstein. 2018. New approaches in medicaid:
                        Work requirements, health davings sccounts, snd health vare sccess. Health Affairs
                        (Millwood) 37(7):1099–1108.
                Stringer, K. L., and E. H. Baker. 2018. Stigma as a barrier to substance abuse treatment among
                        those with unmet need: An analysis of parenthood and marital status. Journal of Family
                        Issues 39(1):3–27.
                Stuart, E. A., C. L. Barry, J. M. Donohue, S. F. Greenfield, K. Duckworth, Z. Song, R.
                        Mechanic, E. M. Kouri, C. Ebnesajjad, M. E. Chernew, and H. A. Huskamp. 2017.
                        Effects of accountable care and payment reform on substance use disorder treatment:
                        evidence from the initial 3 years of the alternative quality contract. Addiction 112:124–
                        133.
                Thomas, C. P., D. W. Garnick, C. M. Horgan, F. McCorry, A. Gmyrek, M. Chalk, D. Gastfriend,
                        S. G. Rinaldo, J. Albright, V. A. Capoccia, A. Harris, H. Harwood, P. Greenberg, T. L.
                        Mark, H. Un, M. T. Oros, M. Stringer, and J. Thatcher. 2011. Advancing performance
                        measures for use of medications in substance abuse treatment. Journal of Substance
                        Abuse Treatment 40:35–43.




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 132 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 135 of 152 PageID #:1257

                BARRIERS TO BROADER USE OF MEDICATIONS TO TREAT OUD                                                  5-23


                Thomas, C. P., S. Reif, S. Haq, S. S. Wallack, A. Hoyt, and G. A. Ritter. 2008. Use of
                         buprenorphine for addiction treatment: Perspectives of addiction specialists and general
                         psychiatrists. Psychiatric Services 59(8):909–916.
                van Boekel, L. C., E. P. M. Brouwers, J. van Weeghel, and H. F. L. Garretsen. 2013. Stigma
                         among health professionals towards patients with substance use disorders and its
                         consequences for healthcare delivery: Systematic review. Drug and Alcohol Dependence
                         131:23–35.
                Volkow, N. D., T. R. Frieden, P. S. Hyde, and S. S. Cha. 2014. Medication-assisted therapies—
                         Tackling the opioid-overdose epidemic. New England Journal of Medicine
                         370(22):2063–2066.
                Wakeman, S. E. 2017. Medications for addiction treatment: Changing language to improve care.
                         Journal of Addiction Medicine 11:1–2.
                Wakeman, S. E., and M. L. Barnett. 2018. Primary care and the opioid-overdose crisis—
                         Buprenorphine myths and realities. New England Journal of Medicine 379(1):1–4.
                Wang, P. S., P. Berglund, M. Olfson, H. A. Pincus, K. B. Wells, and R. C. Kessler. 2005. Failure
                         and delay in initial treatment contact after first onset of mental disorders in the national
                         comorbidity survey replication. Archives of General Psychiatry 62(6):603–613.
                Wen, H., J. R. Cummings, J. M. Hockenberry, L. M. Gaydos, and B. G. Druss. 2013. State parity
                         laws and access to treatment for substance use disorder in the United States: Implications
                         for federal parity legislation. JAMA Psychiatry 70(12):1355–1362.
                Wen, H., J. M. Hockenberry, T. F. Borders, and B. G. Druss. 2017. Impact of Medicaid
                         expansion on Medicaid-covered utilization of buprenorphine for opioid use disorder
                         treatment. Medical Care 55(4):336–341.
                Wittman, F. D., D. L. Polcin, and D. Sheridan. 2017. The architecture of recovery: Two kinds of
                         housing assistance for chronic homeless persons with substance use disorders. Drugs and
                         Alcohol Today 17(3):157–167.
                Woo, J., A. Bhalerao, M. Bawor, M. Bhatt, B. Dennis, N. Mouravska, L. Zielinski, and Z.
                         Samaan. 2017. “Don’t judge a book by its cover”: A qualitative study of methadone
                         patients’ experiences of stigma. Substance Abuse: Research and Treatment
                         11:PMC5398333.
                Wu, L. T., H. Zhu, and M. S. Swartz. 2016. Treatment utilization among persons with opioid use
                         disorder in the United States. Drug and Alcohol Dependence 169:117–127.
                Yancovitz, S. R., D. C. Des Jarlais, N. P. Peyser, E. Drew, P. Friedmann, H. L. Trigg, and J. W.
                         Robinson. 1991. A randomized trial of an interim methadone maintenance clinic.
                         American Journal of Public Health 81(9):1185–1191.
                Zur, J., and J. Tolbert. 2018. The opioid epidemic and Medicaid’s role in facilitating access to
                         treatment. Kaiser Family Foundation. April 11. https://www.kff.org/medicaid/issue-
                         brief/the-opioid-epidemic-and-medicaids-role-in-facilitating-access-to-treatment
                         (accessed February 21, 2019).




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 133 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 136 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 134 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 137 of 152 PageID #:1257




                                                                       A


                                                 Study Approach and Methods




                        In response to a request by the National Institute on Drug Abuse and the Substance
                Abuse and Mental Health Services Administration, the National Academies of Sciences,
                Engineering, and Medicine’s Committee on Medication-Assisted Treatment for Opioid Use
                Disorder was charged with reviewing and evaluating the evidence base on medication-assisted
                treatment (MAT) for opioid use disorder (OUD), including the range of parameters for effective
                delivery of MAT, challenges with implementation and uptake, and additional research needs.
                The committee’s final report will inform patients, providers, policy makers, and the public on the
                state of the evidence and knowledge gaps regarding treatment for OUD.

                                                        COMMITTEE EXPERTISE

                        The National Academies convened a 14-member ad hoc committee of experts in the
                fields of neurobiology, pharmacology, addiction medicine, psychology, social work, nursing,
                health policy, and epidemiology to respond to the charge by drawing upon their experience and
                knowledge in the treatment of opioid use disorder. The committee also included individuals with
                lived experience, one as a patient and one as a family member of a person with OUD.

                                  MEETINGS AND INFORMATION-GATHERING ACTIVITIES

                        The committee deliberated from October 2018 to January 2019, during the course of
                which it held two in-person meetings in October and December. The October meeting included
                portions open to the public. The agenda of the open session appears in Appendix B. The
                committee meeting in December 2018 was held in closed session. The committee also
                communicated as needed via email and video conference.
                        To inform its deliberations the committee gathered information through a variety of
                mechanisms: (1) one 1.5-day workshop with open public sessions; (2) one open public comment
                session during its October meeting; (3) literature reviews of the medical, scientific, and policy
                issues; (4) solicitation and consideration of written statements from stakeholders and members of
                the public through the committee’s Current Projects System website and by coordinated e-mail
                outreach; and (5) personal communication among committee members and staff and individuals


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                               A-1
                                                     Plaintiff's Exhibit 18    Page 135 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 138 of 152 PageID #:1257

                A-2                                                             MEDICATIONS FOR OUD SAVE LIVES

                who have been directly involved in or have special knowledge of the issues under consideration.
                Comments submitted to the committee can be found in the Public Access File.

                                                  LITERATURE AND PRESS REVIEW

                        The committee and staff conducted a series of literature searches that concentrated on
                journals found in the following databases: Embase, Medline, Cochrane Database of Systematic
                Reviews, PubMed, Scopus, and Web of Science. The articles obtained by use of the search terms
                were reviewed for their relevance to the committee’s charge. Search terms for the committee’s
                literature searches are detailed below. This does not represent an exhaustive list of the research
                conducted. Other targeted literature reviews were conducted throughout the committee’s
                deliberations as novel issues arose and research gaps were identified.

                Search Parameter
                       • Date parameters: 1940–current
                       • Include international citations—foreign languages

                Publication Types
                       Case studies, clinical trials, cohort studies, grey literature, peer-reviewed literature,
                randomized clinical trials, randomized controlled trials, systematic reviews.

                Agency Reviews
                       Addiction Medicine Foundation, Agency for Healthcare Research and Quality, American
                Academy of Managed Care Pharmacy, American Psychological Association, American Society
                for Addiction Medicine, Centers for Medicare & Medicaid Services, Drug Enforcement
                Administration, National Council of State Legislatures, National Institutes of Health, Substance
                Abuse and Mental Health Services Administration, U.S. Centers for Disease Control and
                Prevention, U.S. Department of Justice, U.S. Food and Drug Administration.

                Opioid Use Disorder Related Terms
                        Opioid addiction, opioid-related disorder (MeSH), opioid use disorder, analgesics, opioid
                (MeSH), opiate, butorphanol, codeine, fentanyl, hydrocodone, levorphanol, meperidine,
                methodone, morphine, oxycodone, oxymorphone, tapentadol, heroin, fentayl-laced heroin,
                medication-assisted treatment, opioid substitution treatment, buprenorphinne, methadone,
                naltrexone, anti-drug vaccines, anti-opioid vaccination, cannabinoids, marijuana,
                diacetylmorphine, extended-release morphine, hydromorphone, injectable opioid agonist
                therapy, levo-alpha acetyl, supervised injectable heroin, sustained-release morphine,
                discontinuation, duration of treatment, medication adherence (MeSH), medication compliance
                (MeSH), medication counseling, medication non-adherence, medication non-compliance
                (MeSH), pharmaceutical therapy, tapering, cost effectiveness (MeSH), demographic
                effectiveness (MeSH), effectiveness treatment (MeSH), medically assisted, medically observed,
                out-patient treatment, out-patients, program effectiveness (MeSH), treatment effectiveness
                (MeSH), addiction, behavior, addiction (MeSH), communicable diseases (MeSH), comorbidities,
                depression, hepatitis (MeSH), infectious diseases, substance abuse , substance-related disorders
                (MeSH), acceptance and commitment therapy (MeSH), cognitive therapy (MeSH), counseling
                (MeSH), directive counseling (MeSH), marijuana treatment, addiction centers, delivery of health


                                        PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                     Plaintiff's Exhibit 18    Page 136 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 139 of 152 PageID #:1257

                APPENDIX A                                                                                            A-3

                care (MeSH), drug treatment centers (MeSH), duration of treatment, emergency room, health
                care delivery (MeSH), health services accessibility, interventions, primary health care (MeSH),
                adolescent, continental population groups (MeSH), minority health, pregnant women,
                prisoners/incarcerated, rural populations, urban populations, vulnerable populations (MeSH),
                health disparities, health care disparities, medically underserved, medically underserved area
                (MeSH), social determinants of health, socioeconomic factors, crisis intervention, early
                intervention, infrastructure, physician shortage, regulations, addiction medicine training,
                clinician training (physician, nurse, physician assistant), education (MeSH), medical school
                curriculum training and materials, opioid-related education, physician training , social workers,
                medication availability, medical supply shortage, physician shortage area (MeSH), stigma, social
                stigma (MeSH), health insurance, insurance, reimbursement, reimbursement mechanisms
                (MeSH), drug crime policy, federal/state funding, law enforcement, regulations, sentencing and
                corrections legislation, treatment courts, clinical trials—links to clinical trials, future opiate
                substitution treatment




                                        PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                             Plaintiff's Exhibit 18                       Page 137 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 140 of 152 PageID #:1257




                                                             Plaintiff's Exhibit 18                       Page 138 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 141 of 152 PageID #:1257




                                                                          B


                                                       Public Workshop Agenda



                                                                    Keck Center
                                                             E Street Conference Room
                                                                500 Fifth Street, NW
                                                              Washington, DC 20001

                                                             DAY 1: October 29, 2018
                                                               OPEN SESSION




              1:00pm                 Opening Remarks to Public Audience
                                        Alan I. Leshner, Ph.D., Committee Chair
                                        Chief Executive Officer Emeritus
                                        American Association for the Advancement of Science (AAAS)

              1:10pm                 Presentation by Sponsoring Agencies
                                        Jack B. Stein, M.S.W., Ph.D.
                                        Director, Office of Science Policy and Communications
                                        National Institute on Drug Abuse

                                          Deepa Avula, M.P.H.
                                          Director, Office of Financial Resources
                                          Substance Abuse and Mental Health Services Administration

                                          Rebecca Baker, Ph.D.
                                          Special Assistant to the Director
                                          National Institutes of Health

              1:30pm              Sponsor Q&A with Committee
                                        Alan I. Leshner, Committee Chair

                                  Time to ask clarifying questions to understand scope and charge of the Statement of Task.

              2:30pm              Adjourn Open Session

                                           PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                      Plaintiff's Exhibit
                                                                   B-1 18       Page 139 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 142 of 152 PageID #:1257
               B-2                                             MEDICATIONS FOR OUD SAVE LIVES



                                                             DAY 2: October 30, 2018
                                                               OPEN SESSION

                  8:30am            Welcome and Opening Remarks
                                      • Alan I. Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                         American Association for the Advancement of Science (AAAS)
                                      • Victor J. Dzau, National Academy of Medicine (via video)


                                                     SESSION 1: FEDERAL INITIATIVES
                 105-minute session (brief 5- to 7-minute panelist presentations followed by moderated discussion and
                                                                 Q&A)

                  8:45am            Objectives: Discuss current federal efforts to improve treatment for opioid use
                                    disorder and access to medication-assisted treatment and hear perspectives from the
                                    study sponsors, NIDA and SAMHSA.
                                    Moderator: Alan Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                    American Association for the Advancement of Science (AAAS)
                                    Panelists:
                                       • Nora Volkow, National Institute on Drug Abuse
                                       • Deepa Avula, Substance Abuse and Mental Health Services Administration
                                       • Molly Evans, U.S. Centers for Disease Control and Prevention
                                       • Judith Steinberg, Health Resources and Services Administration
                                       • Rigo Roca, U.S. Food and Drug Administration

                  10:30am           BREAK

                  SESSION 2: CURRENT EVIDENCE AND PRACTICE ON MEDICATION FOR TREATING
                                           OPIOID USE DISORDER
                           120 minutes (25-minute opening presentation followed by moderated panel discussion)
                  10:45am           Objectives:
                                       • Discuss current evidence on the effectiveness of specific medications used
                                           to treat opioid use disorder (OUD).
                                       • Identify evidence gaps that might contribute to limited effectiveness of
                                           specific medications or limit the use of medications in treating OUD, i.e.,
                                           dosing ranges, optimal duration of treatments, discontinuation, optimal
                                           duration of tapering medication, and real-world evidence on patient
                                           experiences and preferences.




                                           PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                      Plaintiff's Exhibit 18    Page 140 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 143 of 152 PageID #:1257
               APPENDIX B                                                                     B-3



                                         •       For each medication, examine the regulations, infrastructure, and care settings
                                                 required for delivery of specific medications for OUD, and explore how this
                                                 influences patient and provider preference when selecting treatment.
                                         •       Discuss the evidence for behavioral counseling as a component of
                                                 treatment for OUD. Are the current requirements for counseling evidence-
                                                 based?
                                         •       Identify barriers to the use of specific medications, including any long-term
                                                 side effects of medications for treating OUD and the perception and stigma of
                                                 treatment options by patients, providers, the general public, and law
                                                 enforcement.

                                         Moderator: Kathleen Carroll, Yale School of Medicine
                                         Opening Presentation: Charles O’Brien, University of Pennsylvania
                                         Panelists:
                                         • Gavin Bart, University of Minnesota
                                         • Michelle Lofwall, University of Kentucky
                                         • Adam Bisaga, Columbia University Medical Center
                                         • John Brooklyn, University of Vermont
                                         • Maia Szalavitz, American reporter and author

                  12:45pm           LUNCH

                                       SESSION 3: IMPLEMENTATION AND UPTAKE: OPPORTUNITIES AND
                                                               BARRIERS

                  1:45pm                 Panel 3a: Opportunities and barriers—Education and training to expand
                                         treatment
                                    (Brief 5- to 7-minute panelist presentations followed by moderated discussion and
                                    Q&A)

                                         Objectives:
                                         • Examine the currently required education and training for providers treating
                                           opioid use disorder, and identify best practices and hurdles to achieving the
                                           required workforce to treat OUD
                                         • Explore the makeup of an ideal OUD treatment workforce, and discuss how
                                           this workforce may change based on care settings, populations, regions, and
                                           availability of medication for the treatment of OUD
                                         • Consider educational requirements for clinicians (surgical services,
                                           primary care, emergency departments, pharmacists), counselors, social
                                           workers and others
                                         • Discuss what patient and family education or resources should be provided




                                             PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                                Plaintiff's Exhibit 18                      Page 141 of 150
                                             Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 144 of 152 PageID #:1257
               B-4                                             MEDICATIONS FOR OUD SAVE LIVES



                                         •       Identify best practices and education for policy makers, law enforcement, the
                                                 public and other stakeholders

                                         Moderator: Chinazo Cunningham, Albert Einstein College of Medicine
                                         Panelists:
                                         • Jeanette Tetrault, Yale University
                                         • Stephen Patrick, Vanderbilt University
                                         • Eugenia Oviedo-Joekes, University of British Columbia
                                         • Jules Netherland, Drug Policy Alliance
                                         • Kathleen Johnson, Advocates for Opioid Recovery

                  3:15pm            BREAK

                  3:30pm                 Panel 3b: Opportunities and barriers—Health care delivery, payment
                                         approaches, and economics measures to improve treatment of OUD
                                         90 minutes (15-minute opening presentation followed by moderated panel
                                         discussion)
                                    Objectives:
                                       • Discuss how health care access and delivery affect patient access to
                                           medications to treat OUD; consider regulations around hospital capacity,
                                           administrative burdens, and the tight regulation of medical products
                                       • Explore the cost, reimbursement, and coverage of medications to treat
                                           OUD, and discuss measures to help facilitate quality improvement and
                                           access
                                       • Examine regulatory differences of for-profit versus nonprofit treatment
                                           providers
                                         Moderator: Colleen Barry, Johns Hopkins Bloomberg School of Public Health
                                         Opening Presentation: Richard Frank, Harvard University
                                         Panelists:
                                         • Allan Coukell, Pew Charitable Trust
                                         • Katrina King, George Mason University
                                         • Yngvild Olson, Medical Director, Institutes for Behavior Resources, Inc.

                  5:00pm            Day 1 Recap and Closing Remarks
                                         •       Alan I. Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                                 American Association for the Advancement of Science (AAAS)

                  5:15pm            Adjourn




                                             PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                        Plaintiff's Exhibit 18    Page 142 of 150
                                             Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 145 of 152 PageID #:1257
               APPENDIX B                                                                     B-5


                                                               DAY 3: October 31, 2018
                                                                 OPEN SESSION




                  8:30am            Welcome and Opening Remarks
                                         •       Alan I. Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                                 American Association for the Advancement of Science (AAAS)

                   Panel 3c: Opportunities and barriers—Social determinants of health and treatment for OUD
                          (Brief 5- to 7-minute panelist presentations followed by moderated discussion and Q&A)

                  8:45am            Objectives:
                                       • Explore the impact of comorbidities on treatment and how this may affect
                                           the uptake and overall effectiveness of medications to treat opioid use
                                           disorder
                                       • Consider how pregnancy, age, race, gender, genetic variables, mental health,
                                           chronic pain, and other factors may influence treatment
                                       • Identify further evidence needed to better deliver culturally appropriate
                                           care and serve diverse populations

                                         Moderator: David Patterson Silver Wolf, Washington University
                                         Panelists:
                                         • Helena B. Hansen, New York University
                                         • Josiah Rich, Brown University
                                         • Anand Kumar, University of Illinois at Chicago
                                         • Mishka Terplan, Virginia Commonwealth University
                  10:15am           BREAK

                           SESSION 4: KNOWLEDGE GAPS—FUTURE RESEARCH AND NEXT STEPS
                  90 minute session (brief 5- to 7-minute panelist presentations followed by moderated discussion and
                                                                  Q&A)




                                             PREPUBLICATION COPY: UNCORRECTED PROOFS

                                                               Plaintiff's Exhibit 18                       Page 143 of 150
                                             Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 146 of 152 PageID #:1257
               B-6                                             MEDICATIONS FOR OUD SAVE LIVES




                  10:30am           Objectives:
                                       • Discuss required research on FDA-approved and non-FDA-approved
                                           medications for the treatment of OUD; consider patient preferences, delivery
                                           mechanisms, patient population (e.g., demographics or severity of OUD), and
                                           how different treatment settings may affect the research required
                                       • Identify patient outcome measures and process measures to facilitate
                                           the development of best practices for treating OUD
                                       • Identify research needs and policy changes to advance treatment and
                                           recovery
                                    Moderator: Yasmin Hurd, Icahn School of Medicine at Mount Sinai
                                    Panelists:
                                       • Sharon Walsh, University of Kentucky
                                       • Gail D’Onofrio, Yale University
                                       • Jonathan H. Watanabe, University of California, San Diego
                                       • Jessica Hulsey Nickel, Addiction Policy Forum

                                                          SESSION 5: PUBLIC COMMENT
                                                                    30-minute session

                  12:00pm           Objective:
                                         •       Members of the public are invited to sign up to provide comments on the
                                                 workshop topic (3 minutes each)
                                    Moderator: Alan I. Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                    American Association for the Advancement of Science (AAAS)

                  12:30pm           Meeting Recap and Closing Remarks
                                         •       Alan I. Leshner, Committee Chair, Chief Executive Officer Emeritus,
                                                 American Association for the Advancement of Science (AAAS)

                  12:45pm           Adjourn




                                             PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                        Plaintiff's Exhibit 18    Page 144 of 150
                                             Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 147 of 152 PageID #:1257




                                                                       C

                                  Biographical Sketches of Committee Members




                Alan I. Leshner, Ph.D. (NAM) (Chair), is the chief executive officer, emeritus, of the American
                Association for the Advancement of Science (AAAS) and the former executive publisher of the
                Science family of journals. Before joining AAAS, Dr. Leshner was the director of the National
                Institute on Drug Abuse at the National Institutes of Health. He also served as the deputy director
                and acting director of the National Institute of Mental Health and in several roles at the National
                Science Foundation. Before joining the government, Dr. Leshner was a professor of psychology
                at Bucknell University. Dr. Leshner is an elected fellow of AAAS, the American Academy of
                Arts and Sciences, the National Academy of Public Administration, and many other professional
                organizations. He is a member of and served on the governing council of the National Academy
                of Medicine (formerly the Institute of Medicine) of the National Academies of Sciences,
                Engineering, and Medicine. He served two terms on the National Science Board, appointed first
                by President Bush and then reappointed by President Obama. Dr. Leshner received Ph.D. and
                M.S. degrees in physiological psychology from Rutgers University and an A.B. in psychology
                from Franklin and Marshall College. Dr. Leshner has received many honors and awards,
                including the Walsh McDermott Medal from the National Academy of Medicine and seven
                honorary doctor of science degrees.

                Huda Akil, Ph.D. (NAS/NAM), is the Gardner Quarton Distinguished University Professor of
                Neuroscience and Psychiatry and the co-director of the Molecular and Behavioral Neuroscience
                Institute at the University of Michigan. Research in the Akil laboratory is focused on
                understanding the brain biology of emotions, including pain, anxiety, depression, and substance
                abuse. Her early work provided the first physiological evidence for a role of endogenous opioids
                in the brain and demonstrated that endorphins are activated by stress to block pain, a
                phenomenon termed stress-induced analgesia. She and her colleagues demonstrated that genes
                that encode the natural opioids produce multiple products in the brain and that these products act
                in a coordinated manner to modify a wide range of behaviors, including the control of feeding
                and the response to stress, pain, and drugs of abuse.
                        Dr. Akil collaborated with Stanley J. Watson in a series of studies, including the cloning
                of two types of opioid receptors and the extensive characterization of the brain anatomy of the
                opioid peptides and receptors. Her group conducted extensive structure–function analyses
                defining the molecular basis of selectivity and high-affinity binding of endorphins and opioid
                drugs at the different subtypes of opioid receptors.
                        A major focus of her current research program is on establishing animal models to
                uncover the genetic and developmental bases of temperament, and the implications of these
                inborn differences for vulnerability to clinical depression and to substance abuse disorders.



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                              C-1
                                                    Plaintiff's Exhibit 18    Page 145 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 148 of 152 PageID #:1257

                C-2                                                             MEDICATIONS FOR OUD SAVE LIVES

                Colleen Barry, Ph.D., is the Fred and Julie Soper Professor and the chair of the Department of
                Health Policy and Management at the Johns Hopkins Bloomberg School of Public Health. She
                has a joint appointment in the Department of Mental Health. Dr. Barry’s research focuses on
                how health and social policies can affect a range of outcomes for individuals with mental illness
                and substance use disorders, including access to medical care and social services, care quality,
                health care spending, financial protection, and mortality. She is involved in numerous research
                studies examining the implications of health insurance expansions and health care delivery
                system reform efforts on the treatment of mental illness and substance use disorders. She also
                conducts empirical research to understand how communication strategies influence public
                attitudes about opioid addiction, mental illness, gun policy, and obesity and food policy. One
                focus of this work is to identify evidence-based approaches to reducing stigma. She has authored
                more than 150 peer-reviewed articles on these topics. Dr. Barry is founding co-director (with
                Elizabeth Stuart) of the Johns Hopkins Center for Mental Health and Addiction Policy Research
                and is a core faculty member in the Johns Hopkins Center for Gun Policy and Research. Dr.
                Barry received her Ph.D. in health policy from Harvard University and her master’s degree in
                public policy from the John F. Kennedy School of Government at Harvard University.

                Kathleen Carroll, Ph.D., is the Albert E. Kent Professor of Psychiatry at the Yale University
                School of Medicine. She graduated summa cum laude from Duke University, received her Ph.D.
                in clinical psychology in 1988 from the University of Minnesota, and completed her pre-doctoral
                training at the Yale University School of Medicine’s Division of Addictions, where she was
                promoted to professor in 2002. She is the principal investigator of the Center for Psychotherapy
                Development at Yale, the National Institute on Drug Abuse’s (NIDA’s) only center devoted to
                behavioral therapies research, and since 1999 she has been the principal investigator of the New
                England Consortium Node of NIDA’s Clinical Trials Network (merging with Dr. Roger Weiss’s
                northern New England node in 2008). Dr. Carroll is the author of more than 300 peer-reviewed
                publications as well as numerous chapters and books. Her research has focused on the
                development and evaluation of behavioral treatments and combinations of behavioral therapies
                and pharmacotherapies, with an emphasis on improving the quality and rigor of clinical efficacy
                research in the addictions. Dr. Carroll received a National Institutes of Health MERIT (Method
                to Extend Research in Time) award in 2003 for her work on developing Web-based cognitive–
                behavioral therapy.

                Chinazo Cunningham, M.D., is a professor at the Albert Einstein College of Medicine. Since
                1998, Dr. Cunningham has been providing care, developing programs, and conducting research
                focused on people who use drugs. She has collaborated with community-based organizations to
                develop unique and innovative programs. Parallel with program development, her research has
                focused on improving access to care, the use of health care services, and health outcomes. Dr.
                Cunningham has published more than 100 articles and has been the principal investigator on
                numerous grants funded by the National Institutes of Health (NIH), the U.S. Centers for Disease
                Control and Prevention (CDC), the Health Resources and Services Administration, foundations,
                and local and state departments of health. Dr. Cunningham has served on numerous national
                advisory committees, including serving as the chair of New York State Department of Health’s
                Substance Use Guidelines Committee; a member and chair of NIH’s Behavioral and Social
                Consequences of HIV/AIDS Study Section; and a member of CDC’s board of scientific




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18    Page 146 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 149 of 152 PageID #:1257

                APPENDIX C                                                                                   C-3

                counselors of the National Center for Injury Prevention and Control. Dr. Cunningham’s husband
                is employed by and owns stock in Quest Diagnostics.

                Walter Ginter is the project director of the Medication Assisted Recovery Support (M.A.R.S.)
                Project. The M.A.R.S. Project is funded by the Substance Abuse and Mental Health Services
                Administration’s Center for Substance Abuse Treatment. It is the only federal project designed to
                provide peer recovery support to persons whose recovery from opiate addiction is assisted by
                medication. It is in collaboration with the Division of Substance Abuse at the Albert Einstein
                College of Medicine, Yeshiva University, and the National Alliance for Medication Assisted
                (NAMA) Recovery. He was formerly the board of directors of Faces and Voices of Recovery.
                Mr. Ginter is the director of training and certification at NAMA Recovery. He is a planning
                partner for National Recovery Month and a member of the Methadone Treatment Advisory
                Group of the New York State Office of Alcoholism and Substance Abuse Services (OASAS) and
                the New York State OASAS Recovery Implementation Team.

                Traci Green, Ph.D., M.Sc., is an associate professor of emergency medicine and community
                health sciences at the Boston University Schools of Medicine and Public Health, the deputy
                director of the Boston Medical Center Injury Prevention Center, and an adjunct associate
                professor of emergency medicine at the Warren Alpert Medical School of Brown University. Dr.
                Green is an epidemiologist whose research focuses on drug use, opioid addiction, and drug-
                related injury. Specifically, the areas in which she is most interested and to which she has
                contributed include the intersecting worlds of HIV infection and drug use, the non-medical use
                of prescription drugs, corrections health, drug policy, and opioid overdose prevention and
                intervention. She earned a master of science in epidemiology and biostatistics from McGill
                University and a Ph.D. in epidemiology from Yale University where she was both a Center for
                Interdisciplinary Research on AIDS pre-doctoral fellow and an individual Kirschstein–National
                Research Services Award pre-doctoral fellow. She helped design the ASI-MV®, a real-time illicit
                and prescription misuse surveillance system developed by Inflexxion, Inc. Dr. Green helped co-
                found www.prescribetoprevent.org for prescribers and pharmacists and its companion site,
                www.prevent-protect.org, for families, patients, and community organizations. She serves as an
                advisor to the Rhode Island governor on addiction and overdose, and consults for the U.S.
                Centers for Disease Control and Prevention (CDC) and the High Intensity Drug Trafficking
                Areas on public health and public safety opportunities. She served on the board of scientific
                counselors for CDC’s National Center for Injury Prevention and Control and on the National
                Academies of Sciences, Engineering, and Medicine’s Committee on Pain Management and
                Regulatory Strategies to Address Prescription Opioid Abuse. Her research is supported by CDC,
                the National Institute on Drug Abuse, the Agency for Healthcare Research and Quality, the
                Patient-Centered Outcomes Research Institute, the Bloomberg American Health Initiative, and
                the U.S. Department of Justice.

                Yasmin Hurd, Ph.D. (NAM), is the Ward-Coleman Chair of Translational Neuroscience and
                the director of the Addiction Institute at Mount Sinai. Dr. Hurd’s multidisciplinary research
                investigates the neurobiology underlying addiction disorders and related psychiatric illnesses. A
                translational approach is used to examine molecular and neurochemical events in the human
                brain and comparable animal models in order to ascertain neurobiological correlates of behavior.
                Her basic science studies are complemented by human clinical laboratory investigations in



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18    Page 147 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 150 of 152 PageID #:1257

                C-4                                                             MEDICATIONS FOR OUD SAVE LIVES

                patients with substance use disorders focused on the development of new treatment
                interventions.

                Alan Jette, PT, Ph.D., M.P.H., FAPTA (NAM), is a professor of rehabilitation science in the
                Ph.D. in Rehabilitation Sciences program and in the Department of Physical Therapy at the
                MGH Institute of Health Professions. Dr. Jette is also a professor and dean emeritus at Boston
                University. Dr. Jette is a physical therapist and an internationally recognized expert in the
                measurement of function and disability. He has developed numerous instruments that assess
                function and disability and has published numerous articles on these topics in the rehabilitation,
                geriatrics, and public health literature.
                        Over the past 30 years, Dr. Jette has received a total of 54 grants and fellowships from
                such agencies as National Institutes of Health (multiple divisions), Robert Wood Johnson
                Foundation, and the National Arthritis Foundation. His current research interests include the
                measurement, epidemiology, and prevention of disability and the development and dissemination
                of contemporary outcome measurement instruments to evaluate the quality of health care. He
                also has applied his research to randomized clinical trials to reduce disability in older adults
                using cognitive–behavioral strategies, exercise training, and programs to reduce fear of falling.
                He furthermore developed and tested innovative strategies to disseminate these programs to the
                wider community.
                        From 2005 to 2007 Dr. Jette chaired the Institute of Medicine (IOM) project The Future
                of Disability in America. Building on the 1991 landmark IOM report Disability in America, the
                IOM panel updated developments since that report’s publication and highlighted future priorities
                for the nation. The panel’s report was released in 2007. In 2013, Dr. Jette was elected to the
                National Academy of Medicine. He currently serves as editor-in-chief of the journal Physical
                Therapy.

                Laura R. Lander, M.S.W., is an associate professor, social work section chief, and addiction
                therapist in the Department of Behavioral Medicine and Psychiatry and the Department of
                Neuroscience at West Virginia University’s School of Medicine. She graduated with a master’s
                in social work from Columbia University and currently holds licensure as an independent clinical
                social worker under the West Virginia Board of Social Work Licensure. She previously served as
                the clinical coordinator of the Child Outpatient Clinic at McLean Hospital in Belmont,
                Massachusetts, and was the director of adult mental health services at the Pederson Krag Center
                in Smithtown, New York. She is a member of the National Association of Social Work and the
                National Association of Addiction Professionals.

                David Patterson Silver Wolf, Ph.D., is an associate professor at Washington University in St.
                Louis’ Brown School of Social Work. Dr. Patterson Silver Wolf is a faculty scholar in the
                Washington University Institute for Public Health; co-director of the Collaboration on Race,
                Inequality, and Social Mobility in America; and the research director in the Buder Center, and
                she serves as training faculty for two National Institutes of Health–funded (T32) training
                programs at the Brown School, including the Transdisciplinary Training in Addictions Research
                program of the National Institute on Drug Abuse.
                       Before entering academics, he spent more than 15 years providing clinical services in the
                substance use disorder treatment field and is a person who has sustained a life in recovery since
                1989. Dr. Patterson Silver Wolf investigates how to best implement evidence-based interventions



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18    Page 148 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 151 of 152 PageID #:1257

                APPENDIX C                                                                                    C-5

                and technologies into community-based services. He is leading a new technology start up,
                Takoda (https://www.takoda.io), that develops tech tools to measure and monitor treatment
                performance. He is the director of the Community Academic Partnership on Addiction (CAPA)
                and is the chief research officer at the new CAPA Clinic, a St. Louis City addiction outpatient
                treatment program. The CAPA Clinic is incorporating and testing various performance-based
                practice technology tools to respond to the opioid epidemic and to improve addiction treatment
                outcomes.
                        Dr. Patterson Silver Wolf also studies factors that improve underrepresented minority
                college students’ academic success and has developed a brief intervention that significantly
                increases college retention and grade point average.

                Seun Ross, D.N.P., M.S.N., CRNP-F, NP-C, NEA-BC, is the director of nursing practice and
                work environment at the American Nurses Association. Dr. Ross is a published author and a
                lecturer on many topics within her research interests, which include evidence-based practice,
                workforce management, registered nurse (RN) work environment, competency, and developing
                and mentoring the novice RN. In her clinical experience as a hospital administrator and clinician,
                she worked with pregnant women where medication-assisted therapy was part of the treatment
                regimen. She is currently the president of IMBUE[RM1][SM2] Foundation and the immediate past
                president of the Chi Zeta Chapter of Sigma Theta Tau Nursing Honor Society and a member of
                the Academy of Healthcare Executives, and she holds certifications as a family nurse practitioner
                and nurse executive–advanced.

                Scott Steiger, M.D., is an associate clinical professor of medicine and psychiatry at the
                University of California, San Francisco, and is board certified in both internal medicine and
                addiction medicine. Currently serving as the deputy medical director of the Opiate Treatment
                Outpatient Program at San Francisco General, where he helps direct the “medication-assisted”
                treatment of approximately 600 patients with opioid use disorder, more than half of whom are
                experiencing homelessness. He has extensive clinical and teaching experience in the treatment of
                opiate use disorder with all U.S. Food and Drug Administration–approved medications in the
                safety net primary care, acute care hospital, and specialty licensed opiate treatment program
                settings.

                David Vlahov, Ph.D., RN FAAN (NAM), is the associate dean for research and a professor of
                nursing at the Yale School of Nursing with a secondary appointment as a professor of
                epidemiology at the Yale School of Public Health. He served as the principal investigator of the
                AIDS Link to Intravenous Experiences study for its first 15 years; the study recruited 2,921
                injection drug users outside of treatment settings in 1988–1989 and followed them semiannually.
                The study has continued and recently completed its 30th year of follow-up. This study was
                originally designed to address the epidemiology and natural history of HIV infection among drug
                users, it but expanded to include detailed investigations of many other medical consequences of
                drug use through clinical endpoints and mortality. The study provided data on the natural history
                of drug use that shape patterns of drug use, including medically assisted therapies. ALIVE has
                been more than simply a natural history study, and its data have been used to evaluate programs
                and policies that affect population health. For this study, Dr. Vlahov received a National
                Institutes of Health Method To Extend Research in Time award. Dr Vlahov has been the
                principal investigator of several other longitudinal studies of drug users, including the U.S,



                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18    Page 149 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
Medications for Opioid Use Disorder Save Lives
               Case: 1:15-cv-11632 Document #: 153-19 Filed: 10/31/19 Page 152 of 152 PageID #:1257

                C-6                                                             MEDICATIONS FOR OUD SAVE LIVES

                Centers for Disease Control and Prevention’s HIV Epidemiology Research study of HIV
                infection in women, with half reporting substance use, and the REACH longitudinal study of
                HIV in adolescents and young adult drug users. In addition, Dr. Vlahov has completed studies of
                infectious disease prevalence and incidence in correctional settings as well as studies of re-entry
                challenges. He served as the director of the Center for Urban Epidemiologic Studies at The New
                York Academy of Medicine, where he was the academic lead and principal investigator for the
                Harlem Community–Academic Partnership (H–CAP), which completed community-based
                participatory research to evaluate outreach programs for substance users. He served on the
                National Advisory Council of Drug Abuse and on the board of health for New York City. He is
                an expert more broadly in urban health, serving as editor of the Journal of Urban Health and
                founding president for the International Society for Urban Health. He has edited 4 books and
                published more than 660 papers. He is a member of the National Academy of Medicine and the
                Johns Hopkins Society of Scholars and is a fellow of the American Academy of Nursing. He
                earned his undergraduate degrees at Earlham College and the University of Maryland and his
                doctoral degree at the Johns Hopkins Bloomberg School of Public Health.




                                       PREPUBLICATION COPY: UNCORRECTED PROOFS
                                                    Plaintiff's Exhibit 18    Page 150 of 150
                                           Copyright National Academy of Sciences. All rights reserved.
